Name: Council Regulation (EU) 2015/1861 of 18 October 2015 amending Regulation (EU) No 267/2012 concerning restrictive measures against Iran
 Type: Regulation
 Subject Matter: international affairs;  international security;  management;  Asia and Oceania;  international trade
 Date Published: nan

 18.10.2015 EN Official Journal of the European Union L 274/1 COUNCIL REGULATION (EU) 2015/1861 of 18 October 2015 amending Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EU) No 267/2012 (2) gives effect to the measures provided for in Decision 2010/413/CFSP. (2) On 18 October 2015, the Council adopted Decision (CFSP) 2015/1863 (3) amending Decision 2010/413/CFSP, providing for certain measures in accordance with United Nations Security Council Resolution (UNSCR) 2231 (2015) endorsing the Joint Comprehensive Plan of Action of 14 July 2015 (JCPOA) on the Iran nuclear issue and providing for actions to take place in accordance with the JCPOA. (3) UNSCR 2231 (2015) determines that upon verification by the International Atomic Energy Agency (IAEA) of the implementation of Iran's nuclear-related commitments as set out in the JCPOA, the provisions of UNSCRs 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), 1835 (2008), 1929 (2010) and 2224 (2015) are to be terminated. (4) UNSCR 2231 (2015) further determines that States are to comply with the relevant provisions contained in Annex B to UNSCR 2231 (2015) aimed at promoting transparency and creating an atmosphere conducive to the full implementation of the JCPOA. (5) In accordance with the JCPOA, Decision (CFSP) 2015/1863 provides for the termination of all Union nuclear-related economic and financial restrictive measures simultaneously with the IAEA-verified implementation by Iran of the agreed nuclear-related measures. Furthermore, Decision (CFSP) 2015/1863 introduces an authorisation regime for reviewing and deciding on nuclear-related transfers to, or activities with, Iran not covered by UNSCR 2231 (2015) in full consistency with the JCPOA. (6) The commitment to lift all Union nuclear-related restrictive measures in accordance with the JCPOA is without prejudice to the dispute-resolution mechanism specified in the JCPOA and to the reintroduction of Union restrictive measures in the event of significant non-performance by Iran of its commitments under the JCPOA. (7) In case of reintroduction of Union restrictive measures, adequate protection for the execution of contracts concluded in accordance with the JCPOA while sanctions relief was in force will be provided consistent with previous provisions when sanctions were originally imposed. (8) The power to amend the lists in Annexes VIII, IX, XIII and XIV to Regulation (EU) No 267/2012 should be exercised by the Council, in view of the specific threat to international peace and security posed by Iran's nuclear programme, and to ensure consistency with the process for amending and reviewing Annexes I, II, III and IV to Decision 2010/413/CFSP. (9) Regulatory action at the level of the Union is necessary in order to implement the measures, in particular with a view to ensuring their uniform application by economic operators in all Member States. (10) Regulation (EU) No 267/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 267/2012 is amended as follows: (1) In Article 1, point (t) is deleted and the following point is added: (u) Joint Commission  means a joint commission consisting of representatives of Iran and of China, France, Germany, the Russian Federation, the United Kingdom and the United States with the High Representative of the Union for Foreign Affairs and Security Policy ( High Representative ), that will be established to monitor the implementation of the Joint Comprehensive Plan of Action of 14 July 2015 ( JCPOA ) and will carry out the functions provided for in the JCPOA, in accordance with point ix of the JCPOA's Preamble and General Provisions  and Annex IV to the JCPOA.. (2) Articles 2, 3 and 4 are deleted. (3) The following Articles are inserted: Article 2a 1. A prior authorisation shall be required: (a) for the sale, supply, transfer or export, directly or indirectly, of the goods and technology listed in Annex I, whether or not originating in the Union, to any Iranian person, entity or body or for use in Iran; (b) for the provision of technical assistance or brokering services related to goods and technology listed in Annex I or related to the provision, manufacture, maintenance and use of goods and technology included in Annex I, directly or indirectly, to any Iranian person, entity or body, or for use in Iran; (c) for the provision of financing or financial assistance related to goods and technology listed Annex I, including in particular grants, loans and export credit insurance for any sale, supply, transfer or export of such items, or for any provision of related technical assistance or brokering services, directly or indirectly, to any Iranian person, entity or body, or for use in Iran; (d) before entering into any arrangement with an Iranian person, entity or body, or any person or entity acting on their behalf or at their direction, including the acceptance of loans or credit made by such person, entity or body, that would enable such person, entity or body to participate in or increase its participation, be that independently or as part of a joint venture or other partnership, in commercial activities involving the following: (i) uranium mining, (ii) production or use of nuclear materials as listed in Part 1 of the Nuclear Suppliers Group list. This shall include the making of loans or credit to such a person, entity or body; (e) for the purchase, import or transport from Iran of goods and technology listed in Annex I, whether or not originating in Iran. 2. Annex I shall list the items, including goods, technology and software, contained in the Nuclear Suppliers Group list. 3. The Member State concerned shall submit the proposed authorisation under points (a) to (d) of paragraph 1 to the UN Security Council for approval on a case-by-case basis and shall not grant the authorisation until that approval has been received. 4. The Member State concerned shall also submit the proposed authorisations of activities referred to in points (a) to (d) of paragraph 1 to the UN Security Council for approval on a case-by-case basis if the activities are related to any further goods and technology that, based on the determination by that Member State, could contribute to reprocessing- or enrichment-related or heavy water-related activities inconsistent with the JCPOA. The Member State shall not grant the authorisation until that approval has been received. 5. The competent authority concerned shall not grant the authorisation under point (e) of paragraph 1 until it has been approved by the Joint Commission. 6. The Member State concerned shall notify the other Member States, the Commission and the High Representative of authorisations granted under paragraphs (1) and (5), or any refusal by the UN Security Council to approve an authorisation in accordance with paragraphs (3) or (4). Article 2b 1. Article 2a(3) and (4) do not apply in relation to proposed authorisations for the supply, sale or transfer to Iran of equipment referred to in paragraph 2(c), subparagraph 1 of Annex B to UNSCR 2231 (2015) for light water reactors. 2. The Member State concerned shall inform the other Member States, the Commission and the High Representative, within four weeks, of authorisations granted under this Article. Article 2c 1. The competent authorities granting an authorisation in accordance with Article 2a(1)(a) and Article 2b shall ensure the following: (a) the requirements, as appropriate, of the Guidelines as set out in the Nuclear Suppliers Group list have been met; (b) the rights to verify the end-use and end-use location of any supplied item have been obtained from Iran and can be exercised effectively; (c) the notification of the UN Security Council within ten days of the supply, sale or transfer; and (d) in the case of supplied goods and technology referred to in Annex I, the notification of the IAEA within ten days of the supply, sale or transfer. 2. For all exports for which an authorisation is required under Article 2a(1)(a), such authorisation shall be granted by the competent authorities of the Member State where the exporter is established. The authorisation shall be valid throughout the Union. 3. Exporters shall supply the competent authorities with all relevant information, as set out in Article 14(1) of Regulation (EC) No 428/2009 and as specified by each competent authority, required for their application for an export authorisation. Article 2d 1. Article 2a(3) and (4) do not apply in relation to proposed authorisations for the supply, sale, or transfer of items, materials, equipment, goods and technology, and the provision of any related technical assistance, training, financial assistance, investment, brokering or other services where the competent authorities consider them to be directly related to the following: (a) the necessary modification of two cascades at the Fordow facility for stable isotope production; (b) the export of Iran's enriched uranium in excess of 300 kilograms in return for natural uranium; or (c) the modernisation of the Arak reactor based on the agreed conceptual design and, subsequently, on the agreed final design of such reactor. 2. The competent authority granting an authorisation in accordance with paragraph 1 shall ensure the following: (a) all activities are undertaken strictly in accordance with the JCPOA; (b) the requirements, as appropriate, of the Guidelines as set out in the Nuclear Suppliers Group list have been met; (c) rights to verify the end-use and end-use location of any supplied item have been obtained from Iran and can be exercised effectively. 3. The Member State concerned shall notify: (a) the UN Security Council and the Joint Commission ten days in advance of such activities; (b) the IAEA within ten days of the supply, sale or transfer, in case of supplied items, materials, equipment, goods and technology included in the Nuclear Suppliers Group list. 4. The Member State concerned shall inform the other Member States, the Commission and the High Representative, within four weeks, of authorisations granted under this Article.. (4) The following Articles are inserted: Article 3a 1. A prior authorisation shall be required, on a case-by-case basis: (a) for the sale, supply, transfer or export, directly or indirectly, of the goods and technology listed in Annex II, whether or not originating in the Union, to any Iranian person, entity or body or for use in Iran; (b) for the provision of technical assistance or brokering services related to goods and technology listed in Annex II or related to the provision, manufacture, maintenance and use of goods included in Annex II, directly or indirectly, to any Iranian person, entity or body, or for use in Iran; (c) for the provision of financing or financial assistance related to goods and technology listed Annex II, including in particular grants, loans and export credit insurance for any sale, supply, transfer or export of such items, or for any provision of related technical assistance or brokering services, directly or indirectly, to any Iranian person, entity or body, or for use in Iran; (d) before entering into any arrangement with an Iranian person, entity or body, or any person or entity acting on their behalf or at their direction, including the acceptance of loans or credit made by such person, entity or body, that would enable such person, entity or body to participate in or increase its participation, be that independently or as part of a joint venture or other partnership, in commercial activities involving technologies listed in Annex II.; (e) for the purchase, import or transport from Iran of goods and technology listed in Annex II, whether or not originating in Iran. 2. Annex II shall list the goods and technology, other than those included in Annexes I and III, that could contribute to reprocessing- or enrichment-related or heavy water-related or other activities inconsistent with the JCPOA. 3. Exporters shall supply the competent authorities with all relevant information required for their application for an authorisation. 4. The competent authorities shall not grant any authorisation for the transactions referred to in paragraph 1(a) to (e), if they have reasonable grounds to determine that the actions concerned would contribute to reprocessing- or enrichment-related, heavy water-related or other nuclear related activities inconsistent with the JCPOA. 5. The competent authorities shall exchange information on requests for authorisation received under this Article. The system referred to in Article 19(4) of Regulation (EC) No 428/2009 shall be used for this purpose. 6. The competent authority granting an authorisation in accordance with paragraph 1(a) shall ensure that rights to verify the end-use and end-use location of any supplied item have been obtained from Iran and can be exercised effectively. 7. The Member State concerned shall notify the other Member States, the Commission and the High Representative of its intention to grant an authorisation under this Article at least ten days prior to the authorisation. Article 3b 1. For all exports for which an authorisation is required under Article 3a, such authorisation shall be granted by the competent authorities of the Member State where the exporter is established and shall be in accordance with the detailed rules laid down in Article 11 of Regulation (EC) No 428/2009. The authorisation shall be valid throughout the Union. 2. Under the conditions set out in Article 3a(4) and (5), the competent authorities may annul, suspend, modify or revoke an export authorisation which they have granted. 3. Where a competent authority refuses to grant an authorisation, or annuls, suspends, substantively modifies or revokes an authorisation in accordance with Article 3a(4), the Member State concerned shall notify the other Member States, the Commission and the High Representative thereof and share the relevant information with them, while complying with the provisions concerning the confidentiality of such information of Council Regulation (EC) No 515/97 (4). 4. Before a competent authority of a Member State grants an authorisation in accordance with Article 3a for a transaction which is essentially identical to a transaction which is the subject of a still valid denial issued by another Member State or by other Member States under Article 3a(4), it shall first consult the Member State or Member States which issued the denial. If, following such consultations, the Member State concerned decides to grant an authorisation, it shall inform the other Member States, the Commission and the High Representative thereof, providing all relevant information to explain the decision. Article 3c 1. Article 3a does not apply in relation to proposed authorisations for the supply, sale or transfer to Iran of goods and technology listed in Annex II for light water reactors. 2. The competent authority granting an authorisation in accordance with paragraph 1 shall ensure that rights to verify the end-use and end-use location of any supplied item have been obtained from Iran and can be exercised effectively. 3. The Member State concerned shall inform the other Member States, the Commission and the High Representative, within four weeks, of authorisations granted under this Article. Article 3d 1. Article 3a does not apply in relation to proposed authorisations for the supply, sale, or transfer of items, materials, equipment, goods and technology, and the provision of any related technical assistance, training, financial assistance, investment, brokering or other services where the competent authorities consider them to be directly related to the following: (a) the necessary modification of two cascades at the Fordow facility for stable isotope production; (b) the export of Iran's enriched uranium in excess of 300 kilograms in return for natural uranium; or (c) the modernisation of the Arak reactor based on the agreed conceptual design and, subsequently, on the agreed final design of such reactor. 2. The competent authority granting an authorisation in accordance with paragraph 1 shall ensure the following: (a) all activities are undertaken strictly in accordance with the JCPOA; (b) rights to verify the end-use and end-use location of any supplied item have been obtained from Iran and can be exercised effectively. 3. The Member State concerned shall notify the other Member States and the Commission of its intention to grant an authorisation under this Article at least ten days prior to the authorisation. (4) Council Regulation (EC) No 515/97 of 13 March 1997 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs and agricultural matters (OJ L 82, 22.3.1997, p. 1).." (5) The following Articles are inserted: Article 4a 1. It shall be prohibited to sell, supply, transfer or export, directly or indirectly, the goods and technology listed in Annex III or any other item that the Member State determines could contribute to the development of nuclear weapon delivery systems, whether or not originating in the Union, to any Iranian person, entity or body or for use in Iran. 2. Annex III shall list the items, including goods and technology, contained in the Missile Technology Control Regime list. Article 4b It shall be prohibited: (a) to provide, directly or indirectly, technical assistance or brokering services related to the goods and technology listed in Annex III, or related to the provision, manufacture, maintenance and use of goods listed in Annex III, to any Iranian person, entity or body or for use in Iran; (b) to provide financing or financial assistance related to the goods and technology listed in Annex III, including in particular grants, loans and export credit insurance for any sale, supply, transfer or export of such items, or for any provision of related technical assistance or brokering services, directly or indirectly, to any Iranian person, entity or body, or for use in Iran; (c) to enter into any arrangement with an Iranian person, entity or body, or any person or entity acting on their behalf or at their direction, including the acceptance of loans or credit made by such person, entity or body, that would enable such person, entity or body to participate in or increase its participation, be that independently or as part of a joint venture or other partnership, in commercial activities involving technologies listed in Annex III. Article 4c It shall be prohibited to purchase, import or transport from Iran, directly or indirectly, the goods and technology listed in Annex III whether the item concerned originates in Iran or not.. (6) Article 5 is replaced by the following: Article 5 It shall be prohibited: (a) to provide technical assistance, brokering services and other services related to the goods and technology listed in the Common Military List of the European Union ( Common Military List ), and to the provision, manufacture, maintenance and use of goods and technology on that list, directly or indirectly to any Iranian person, entity or body or for use in Iran; (b) to provide financing or financial assistance related to the goods and technology listed in the Common Military List, including in particular grants, loans and export credit insurance for any sale, supply, transfer or export of such items, or for any provision of related technical assistance or brokering services, directly or indirectly, to any Iranian person, entity or body, or for use in Iran. (c) to enter into any arrangement for the participation or increase in participation in any Iranian person, entity or body engaged in the manufacture of goods or technology listed in the Common Military List, be that independently or as part of a joint venture or other partnership. This shall include the making of loans or credit to such a person, entity or body.. (7) Articles 6, 7, 8, 9, 10, 10a, 10b, and 10c are deleted. (8) Article 10d is replaced by the following: Article 10d 1. A prior authorisation shall be required for: (a) the sale, supply, transfer or export of the software listed in Annex VIIA, to any Iranian person, entity or body or for use in Iran. (b) the provision of technical assistance or brokering services related to the software listed in Annex VIIA or related to the provision, manufacture, maintenance and use of such items, to any Iranian person, entity or body, or for use in Iran; (c) the provision of financing or financial assistance related to the software listed in Annex VIIA, including in particular grants, loans and export credit insurance for any sale, supply, transfer or export of such items, or for any provision of related technical assistance or brokering services to any Iranian person, entity or body, or for use in Iran. 2. The competent authorities shall not grant any authorisation under this Article if: (a) they have reasonable grounds to determine that the sale, supply, transfer or export of the software is or may be intended for use in connection with the following: (i) reprocessing- or enrichment-related, heavy water-related, or other nuclear-related activities inconsistent with the JCPOA; (ii) Iran's military or ballistic missile programme; or (iii) the direct or indirect benefit of the Iranian Revolutionary Guard Corps; (b) contracts for delivery of such items or assistance do not include appropriate end-user guarantees. 3. The Member State concerned shall notify the other Member States and the Commission of its intention to grant an authorisation under this Article at least ten days prior to granting the authorisation. 4. Where a competent authority refuses to grant an authorisation, or annuls, suspends, substantively modifies or revokes an authorisation in accordance with this Article, the Member State concerned shall notify the other Member States, the Commission and the High Representative thereof and share the relevant information with them. 5. Before a competent authority of a Member State grants an authorisation in accordance with this Article for a transaction which is essentially identical to a transaction which is the subject of a still valid denial issued by another Member State or by other Member States, it shall first consult the Member State or Member States which issued the denial. If, following such consultations, the Member State concerned decides to grant an authorisation, it shall inform the other Member States, the Commission and the High Representative thereof, providing all relevant information to explain the decision.. (9) Articles 10e, 10f, 11, 12, 13, 14, 14a and 15 are deleted. (10) Article 15a is replaced by the following: Article 15a 1. A prior authorisation shall be required for: (a) the sale, supply, transfer or export of graphite and raw or semi-finished metals as listed in Annex VIIB, to any Iranian person, entity or body or for use in Iran; (b) the provision of technical assistance or brokering services related to graphite and raw or semi-finished metals listed in Annex VIIB or related to the provision, manufacture, maintenance and use of such items, to any Iranian person, entity or body, or for use in Iran; (c) the provision of financing or financial assistance related to graphite and raw or semi-finished metals listed in Annex VIIB, including in particular grants, loans and export credit insurance for any sale, supply, transfer or export of such items, or for any provision of related technical assistance or brokering services to any Iranian person, entity or body, or for use in Iran. 2. The competent authorities shall not grant any authorisation under this Article if: (a) they have reasonable grounds to determine that the sale, supply, transfer or export of the graphite and raw or semi-finished metals is or may be intended for use in connection with the following: (i) reprocessing- or enrichment-related, heavy water-related, or other nuclear related activities inconsistent with the JCPOA; (ii) Iran's military or ballistic missile programme; or (iii) the direct or indirect benefit of the Iranian Revolutionary Guard Corps; (b) contracts for delivery of such items or assistance do not include appropriate end-user guarantees. 3. The Member State concerned shall notify the other Member States and the Commission of its intention to grant an authorisation under this Article at least ten days prior to granting the authorisation. 4. Where a competent authority refuses to grant an authorisation, or annuls, suspends, substantively modifies or revokes an authorisation in accordance with this Article, the Member State concerned shall notify the other Member States, the Commission and the High Representative thereof and share the relevant information with them. 5. Before a competent authority of a Member State grants an authorisation in accordance with this Article for a transaction which is essentially identical to a transaction which is the subject of a still valid denial issued by another Member State or by other Member States, it shall first consult the Member State or Member States which issued the denial. If, following such consultations, the Member State concerned decides to grant an authorisation, it shall inform the other Member States, the Commission and the High Representative thereof, providing all relevant information to explain the decision. 6. The provisions in paragraphs 1 to 3 shall not apply in relation to the goods listed in Annexes I, II and III or in relation to Annex I to Regulation (EC) No 428/2009.. (11) Articles 15b, 15c, 16, 17, 18, 19, 20, 21 and 22 are deleted. (12) Article 23(4) is replaced by the following: 4. Without prejudice to the derogations provided for in Articles 24, 25, 26, 27, 28, 28a, 28b and 29, it shall be prohibited to supply specialised financial messaging services, which are used to exchange financial data, to the natural or legal persons, entities or bodies listed in Annexes VIII and IX.. (13) The following Article is added: Article 23a 1. All funds and economic resources belonging to, owned, held or controlled by the persons, entities and bodies listed in Annex XIII shall be frozen. Annex XIII includes the natural and legal persons, entities and bodies designated by the UN Security Council in accordance with paragraph 6(c) of Annex B to UNSCR 2231 (2015). 2. All funds and economic resources belonging to, owned, held or controlled by the persons, entities and bodies listed in Annex XIV shall be frozen. Annex XIV shall include the natural and legal persons, entities and bodies who, in accordance with Article 20(1)(e) of Council Decision 2010/413/CFSP, have been identified as: (a) being engaged in, directly associated with, or provided support for, Iran's proliferation-sensitive nuclear activities undertaken contrary to Iran's commitments in the JCPOA or the development of nuclear weapon delivery systems by Iran, including through the involvement in procurement of prohibited items, goods, equipment, materials and technology specified in the statement set out in Annex B to UNSCR 2231 (2015), Decision 2010/413/CFSP or the Annexes to this Regulation; (b) assisting designated persons or entities in evading or acting inconsistently with the JCPOA, UNSCR 2231 (2015), Decision 2010/413/CFSP or this Regulation; (c) acting on behalf or at the direction of designated persons or entities; or (d) being a legal person, entity or body owned or controlled by designated persons or entities. 3. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the natural or legal persons, entities or bodies listed in Annexes XIII and XIV. 4. Without prejudice to the derogations provided for in Articles 24, 25, 26, 27, 28, 28a, 28b or 29, it shall be prohibited to supply specialised financial messaging services, which are used to exchange financial data, to the natural or legal persons, entities or bodies listed in Annexes XIII and XIV. 5. Annexes XIII and XIV shall include the grounds for listing of listed natural or legal persons, entities or bodies. 6. Annexes XIII and XIV shall also include, where available, the information necessary to identify the natural or legal persons, entities or bodies concerned. With regard to natural persons, such information may include names, including aliases, date and place of birth, nationality, passport and identity card numbers, gender, address if known, and function or profession. With regard to legal persons, entities or bodies, such information may include names, place and date of registration, registration number and place of business. Annexes XIII and XIV shall also include the date of designation.. (14) Articles 24 to 29 are replaced by the following: Article 24 By way of derogation from Article 23 or Article 23a, the competent authorities may authorise the release of certain frozen funds or economic resources, provided that the following conditions are met: (a) the funds or economic resources are the subject of a judicial, administrative or arbitral lien established before the date on which the person, entity or body referred to in Article 23 or Article 23a has been designated by the Sanctions Committee, the UN Security Council or the Council or of a judicial, administrative or arbitral judgment rendered prior to that date; (b) the funds or economic resources will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the lien or judgment is not for the benefit of a person, entity or body listed in Annexes VIII, IX, XIII or XIV; (d) recognising the lien or judgment is not contrary to public policy in the Member State concerned; and (e) where Article 23(1) or Article 23a(1) applies, the UN Security Council has been notified by the Member State of the lien or judgment. Article 25 By way of derogation from Article 23 or Article 23a and provided that a payment by a person, entity or body listed in Annexes VIII, IX, XIII or XIV is due under a contract or agreement that was concluded by, or an obligation that arose for the person, entity or body concerned, before the date on which that person, entity or body had been designated by the Sanctions Committee, the UN Security Council or by the Council, the competent authorities may authorise, under such conditions as they deem appropriate, the release of certain frozen funds or economic resources, provided that the following conditions are met: (a) the competent authority concerned has determined that: (i) the funds or economic resources shall be used for a payment by a person, entity or body listed in Annexes VIII, IX, XIII or XIV; (ii) the payment will not contribute to an activity prohibited under this Regulation. If the payment serves as consideration for a trade activity that has already been performed and the competent authority of another Member State had given prior confirmation that the activity was not prohibited at the time it was performed, it shall be deemed, prima facie, that the payment will not contribute to a prohibited activity; and (iii) the payment is not in breach of Article 23(3) or Article 23a(3); and (b) where Article 23(1) or Article 23a(1) applies, the Member State concerned has notified the UN Security Council of that determination and its intention to grant an authorisation, and the UN Security Council has not objected to that course of action within ten working days of notification. Article 26 By way of derogation from Article 23 or Article 23a, the competent authorities may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as they deem appropriate, provided that the following conditions are met: (a) the competent authority concerned has determined that the funds or economic resources concerned are: (i) necessary to satisfy the basic needs of natural or legal persons, entities or bodies listed in Annexes VIII, IX, XIII or XIV and their dependent family members of such natural persons, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (ii) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; or (iii) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources. (b) where the authorisation concerns a person, entity or body listed in Annex XIII, the Member State concerned has notified the UN Security Council of the determination referred to in point (a) and its intention to grant an authorisation, and the UN Security Council has not objected to that course of action within five working days of notification. Article 27 By way of derogation from Article 23(2) and (3) or Article 23a(2) and (3), the competent authorities may authorise the release of certain frozen funds or economic resources or the making available of certain funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources concerned are to be paid into or from an account of a diplomatic mission or consular post or an international organisation enjoying immunities in accordance with international law, insofar as such payments are intended to be used for official purposes of the diplomatic mission or consular post or international organisation. Article 28 By way of derogation from Article 23 or Article 23a, the competent authorities may authorise the release of certain frozen funds or economic resources or the making available of certain funds or economic resources, after having determined that the funds or economic resources concerned are necessary for extraordinary expenses provided that, where the authorisation concerns a person, entity or body listed in Annex XIII, the UN Security Council has been notified of that determination by the Member State concerned and the determination has been approved by the UN Security Council. Article 28a By way of derogation from Article 23(2) and (3) or Article 23a(2) and (3), the competent authorities may authorise, under such conditions as they deem appropriate, the release of certain frozen funds or economic resources or the making available of certain funds or economic resources, after having determined that the funds or economic resources concerned are necessary for activities directly related to equipment referred to in paragraph 2(c), subparagraph 1 of Annex B to UNSCR 2231 (2015) for light water reactors. Article 28b By way of derogation from Article 23 or Article 23a, the competent authorities may authorise the release of certain frozen funds or economic resources or the making available of certain funds or economic resources, under such conditions as they deem appropriate, provided that the following conditions are met: (a) the competent authority concerned has determined that the funds or economic resources concerned are: (i) necessary for the civil nuclear cooperation projects described in Annex III of the JCPOA; (ii) necessary for activities directly related to the items specified in Articles 2a and 3a, or to any other activity required for the implementation of the JCPOA; and (b) where the authorisation concerns a person, entity or body listed in Annex XIII, the UN Security Council has been notified of that determination by the Member State concerned and the determination has been approved by the UN Security Council. Article 29 1. Article 23(3) or Article 23a(3) shall not prevent the crediting of the frozen accounts by financial or credit institutions that receive funds transferred by third parties to the account of a listed person, entity or body, provided that any additions to such accounts shall also be frozen. The financial or credit institution shall inform the competent authorities about such transactions without delay. 2. Provided that any such interest or other earnings and payments are frozen in accordance with Article 23(1) or (2) or Article 23a(1) or (2), Article 23(3) or Article 23a(3) shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose before the date on which the person, entity or body referred to in Article 23 or Article 23a has been designated by the Sanctions Committee, the UN Security Council or by the Council.. (15) Articles 30, 30a, 30b, 31, 33, 34 and 35 are deleted. (16) Articles 36 and 37 are replaced by the following: Article 36 The person providing advance information as determined in the relevant provisions concerning summary declarations as well as customs declarations in Regulation (EEC) No 2913/92 and in Regulation (EEC) No 2454/93 shall also present any authorisations if required by this Regulation. Article 37 1. The provision of bunkering or ship supply services, or any other servicing of vessels, to vessels owned or controlled, directly or indirectly, by an Iranian person, entity or body shall be prohibited where the providers of the service have information, including from the competent customs authorities on the basis of the advance information referred to in Article 36, that provides reasonable grounds to determine that the vessels carry goods covered by the Common Military List or goods whose supply, sale, transfer or export is prohibited under this Regulation, unless the provision of such services is necessary for humanitarian and safety purposes. 2. The provision of engineering and maintenance services to cargo aircraft owned or controlled, directly or indirectly, by an Iranian person, entity or body shall be prohibited, where the providers of the service have information, including from the competent customs authorities on the basis of the advance information referred to in Article 36, that provides reasonable grounds to determine that the cargo aircraft carry goods covered by the Common Military List or goods the supply, sale, transfer or export of which is prohibited under this Regulation, unless the provision of such services is necessary for humanitarian and safety purposes. 3. The prohibitions in paragraphs 1 and 2 of this Article shall apply until the cargo has been inspected and, where necessary, seized or disposed of, as the case may be. Any seizure and disposal may, in accordance with national legislation or the decision of a competent authority, be carried out at the expense of the importer or be recovered from any other person or entity responsible for the attempted illicit supply, sale, transfer or export.. (17) Article 37a and 37b are deleted. (18) Point (a) of Article 38(1) is replaced by the following: (a) designated persons, entities or bodies listed in Annexes VIII, IX, XIII and XIV. (19) Article 39 is deleted. (20) Point (a) of Article 40(1) is replaced by the following: (a) supply immediately any information which would facilitate compliance with this Regulation, such as information on accounts and amounts frozen in accordance with Article 23 or 23a, to the competent authorities of the Member States where they are resident or located, and shall transmit such information, directly or through the Member States, to the Commission;. (21) Article 41 is replaced by the following: Article 41 It shall be prohibited to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the measures in Article 2a, 2b, 2c, 2d, 3a, 3b, 3c, 3d, 4a, 4b, 5, 10d, 15a, 23, 23a and 37 of this Regulation.. (22) In Article 42, paragraph 3 is deleted. (23) Articles 43, 43a, 43b and 43c are deleted. (24) In Article 44(1), point (a) is replaced by the following: (a) in respect of funds frozen under Articles 23 and 23a and authorisations granted under Articles 24, 25, 26, 27, 28, 28a and 28b;. (25) Article 45 is replaced by the following: Article 45 The Commission shall amend Annexes I, II, III, VIIA, VIIB and X on the basis of information supplied by Member States.. (26) Article 46 is replaced by the following: Article 46 1. Where the UN Security Council lists a natural or legal person, entity or body, the Council shall include such natural or legal person, entity or body in Annex VIII. 2. Where the Council decides to subject a natural or legal person, entity or body to the measures referred to in Article 23(2) and (3), it shall amend Annex IX accordingly. 3. Where the Council decides to subject a natural or legal person, entity or body to the measures referred to in Article 23a(2) and (3), it shall amend Annex XIV accordingly. 4. The Council shall communicate its decision, including the grounds for listing, to the natural or legal person, entity or body referred to in paragraphs 1 to 3, either directly, if the address is known, or through the publication of a notice, providing such natural or legal person, entity or body with an opportunity to present observations. 5. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the natural or legal person, entity or body accordingly. 6. Where the United Nations decides to delist a natural or legal person, entity or body, or to amend the identifying data of a listed natural or legal person, entity or body, the Council shall amend Annex VIII or XIII accordingly. 7. The lists in Annexes IX and XIV shall be reviewed in regular intervals and at least every 12 months.. (27) Annexes I, II and III are replaced by the text set out in Annex I to this Regulation. (28) Annexes IV, IVA, V, VI, VIA, VIB and VII are deleted. (29) Annexes VIIA and VIIB are replaced by the text set out in Annex II to this Regulation. (30) Annex X is replaced by the text set out in Annex III to this Regulation. (31) Annexes XI and XII are deleted. (32) Annexes XIII and XIV, as set out in Annex IV to this Regulation, are added. Article 2 This Regulation shall enter into force on the date following that of its publication in the Official Journal of the European Union. It shall apply from the date referred to in the second subparagraph of Article 2 of Decision (CFSP) 2015/1863. The date of application shall be published on the same day in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2015. For the Council The President J. ASSELBORN (1) OJ L 195, 27.7.2010, p. 39. (2) Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran and repealing Regulation (EU) No 961/2010 (OJ L 88, 24.3.2012, p. 1). (3) Council Decision (CFSP) 2015/1863 of 18 October 2015 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (see page 174 of this Official Journal). ANNEX I ANNEX I List of the goods and technology referred to in Article 2a This Annex comprises the following items listed in the Nuclear Suppliers Group list, as defined therein: Note: Any item whose specific technical characteristics or specifications fall within categories specified by both Annex I and Annex III shall be considered to fall within Annex III only NSG Part I ANNEX A TRIGGER LIST REFERRED TO IN GUIDELINES GENERAL NOTES 1. The object of these controls should not be defeated by the transfer of component parts. Each government will take such actions as it can to achieve this aim and will continue to seek a workable definition for component parts, which could be used by all suppliers. 2. With reference to Paragraph 9(b)(2) of the Guidelines, same type should be understood as when the design, construction or operating processes are based on the same or similar physical or chemical processes as those identified in the Trigger List. 3. Suppliers recognize the close relationship for certain isotope separation processes between plants, equipment and technology for uranium enrichment and that for isotope separation of other elements  for research, medical and other non-nuclear industrial purposes. In that regard, suppliers should carefully review their legal measures, including export licensing regulations and information/technology classification and security practices, for isotope separation activities involving other elements  to ensure the implementation of appropriate protection measures as warranted. Suppliers recognize that, in particular cases, appropriate protection measures for isotope separation activities involving other elements  will be essentially the same as those for uranium enrichment. (See Introductory Note in Section 5 of the Trigger List.) In accordance with Paragraph 17(a) of the Guidelines, suppliers shall consult with other suppliers as appropriate, in order to promote uniform policies and procedures in the transfer and protection of plants, equipment and technology involving isotope separation of other elements . Suppliers should also exercise appropriate caution in cases involving the application of equipment and technology, derived from uranium enrichment processes, for other non-nuclear uses such as in the chemical industry. TECHNOLOGY CONTROLS The transfer of technology  directly associated with any item in the List will be subject to as great a degree of scrutiny and control as will the item itself, to the extent permitted by national legislation. Controls on technology  transfer do not apply to information in the public domain  or to basic scientific research . In addition to controls on technology  transfer for nuclear non-proliferation reasons, suppliers should promote protection of this technology for the design, construction, and operation of trigger list facilities in consideration of the risk of terrorist attacks, and should stress to recipients the necessity of doing so. SOFTWARE CONTROLS The transfer of software  directly associated with any item in the List will be subject to as great a degree of scrutiny and controls as will the item itself, to the extent permitted by national legislation. Controls on software  transfer do not apply to information in the public domain  or to basic scientific research . DEFINITIONS basic scientific research   Experimental or theoretical work undertaken principally to acquire new knowledge of the fundamental principles of phenomena and observable facts, not primarily directed towards a specific practical aim or objective. development  is related to all phases before production  such as:  design  design research  design analysis  design concepts  assembly and testing of prototypes  pilot production schemes  design data  process of transforming design data into a product  configuration design  integration design  layouts in the public domain  as it applies herein, means technology  or software  that has been made available without restrictions upon its further dissemination. (Copyright restrictions do not remove technology  or software  from being in the public domain.) microprograms   A sequence of elementary instructions, maintained in a special storage, the execution of which is initiated by the introduction of its reference instruction into an instruction register. other elements   All elements other than hydrogen, uranium and plutonium. production  means all production phases such as:  construction  production engineering  manufacture  integration  assembly (mounting)  inspection  testing  quality assurance program   A sequence of instructions to carry out a process in, or convertible into, a form executable by an electronic computer. software  means a collection of one or more programs  or microprograms  fixed in any tangible medium of expression. technical assistance  may take forms such as: instruction, skills, training, working knowledge, consulting services. Note: Technical assistance  may involve transfer of technical data . technical data  may take forms such as blueprints, plans, diagrams, models, formulae, engineering designs and specifications, manuals and instructions written or recorded on other media or devices such as disk, tape, read-only memories. technology  means specific information required for the development , production , or use  of any item contained in the List. This information may take the form of technical data , or technical assistance . use   Operation, installation (including on-site installation), maintenance (checking), repair, overhaul or refurbishing. MATERIAL AND EQUIPMENT 1. Source and special fissionable material As defined in Article XX of the Statute of the International Atomic Energy Agency: 1.1. Source material  The term source material  means uranium containing the mixture of isotopes occurring in nature; uranium depleted in the isotope 235; thorium; any of the foregoing in the form of metal, alloy, chemical compound, or concentrate; any other material containing one or more of the foregoing in such concentration as the Board of Governors shall from time to time determine; and such other material as the Board of Governors shall from time to time determine. 1.2. Special fissionable material  i) The term special fissionable material  means plutonium-239; uranium-233; uranium enriched in the isotopes 235 or 233 ; any material containing one or more of the foregoing; and such other fissionable material as the Board of Governors shall from time to time determine; but the term special fissionable material  does not include source material. ii) The term uranium enriched in the isotopes 235 or 233  means uranium containing the isotopes 235 or 233 or both in an amount such that the abundance ratio of the sum of these isotopes to the isotope 238 is greater than the ratio of the isotope 235 to the isotope 238 occurring in nature. However, for the purposes of the Guidelines, items specified in subparagraph (a) below, and exports of source or special fissionable material to a given recipient country, within a period of 12 months, below the limits specified in subparagraph (b) below, shall not be included: (a) Plutonium with an isotopic concentration of plutonium-238 exceeding 80 %. Special fissionable material when used in gram quantities or less as a sensing component in instruments; and Source material which the Government is satisfied is to be used only in non- nuclear activities, such as the production of alloys or ceramics; (b) Special fissionable material 50 effective grams; Natural uranium 500 kilograms; Depleted uranium 1 000 kilograms; and Thorium 1 000 kilograms. 2. Equipment and Non-nuclear Materials The designation of items of equipment and non-nuclear materials adopted by the Government is as follows (quantities below the levels indicated in the Annex B being regarded as insignificant for practical purposes): 2.1. Nuclear reactors and especially designed or prepared equipment and components therefor (see Annex B, section 1.); 2.2. Non-nuclear materials for reactors (see Annex B, section 2.); 2.3. Plants for the reprocessing of irradiated fuel elements, and equipment especially designed or prepared therefor (see Annex B, section 3.); 2.4. Plants for the fabrication of nuclear reactor fuel elements, and equipment especially designed or prepared therefor (see Annex B, section 4.); 2.5. Plants for the separation of isotopes of natural uranium, depleted uranium or special fissionable material and equipment, other than analytical instruments, especially designed or prepared therefor (see Annex B, section 5.); 2.6. Plants for the production or concentration of heavy water, deuterium and deuterium compounds and equipment especially designed or prepared therefor (see Annex B, section 6.); 2.7. Plants for the conversion of uranium and plutonium for use in the fabrication of fuel elements and the separation of uranium isotopes as defined in sections 4 and 5 respectively, and equipment especially designed or prepared therefor (See Annex B, section 7.). ANNEX B CLARIFICATION OF ITEMS ON THE TRIGGER LIST (as designated in Section 2 of MATERIAL AND EQUIPMENT of Annex A) 1. Nuclear reactors and especially designed or prepared equipment and components therefor INTRODUCTORY NOTE Various types of nuclear reactors may be characterized by the moderator used (e.g., graphite, heavy water, light water, none), the spectrum of neutrons therein (e.g., thermal, fast), the type of coolant used (e.g., water, liquid metal, molten salt, gas), or by their function or type (e.g., power reactors, research reactors, test reactors). It is intended that all of these types of nuclear reactors are within scope of this entry and all of its sub-entries where applicable. This entry does not control fusion reactors. 1.1. Complete nuclear reactors Nuclear reactors capable of operation so as to maintain a controlled self-sustaining fission chain reaction. EXPLANATORY NOTE A nuclear reactor  basically includes the items within or attached directly to the reactor vessel, the equipment which controls the level of power in the core, and the components which normally contain or come in direct contact with or control the primary coolant of the reactor core. EXPORTS The export of the whole set of major items within this boundary will take place only in accordance with the procedures of the Guidelines. Those individual items within this functionally defined boundary which will be exported only in accordance with the procedures of the Guidelines are listed in paragraphs 1.2. to 1.11. The Government reserves to itself the right to apply the procedures of the Guidelines to other items within the functionally defined boundary. 1.2. Nuclear reactor vessels Metal vessels, or major shop-fabricated parts therefor, especially designed or prepared to contain the core of a nuclear reactor as defined in paragraph 1.1. above, as well as relevant reactor internals as defined in paragraph 1.8. below. EXPLANATORY NOTE Item 1.2 covers nuclear reactor vessels regardless of pressure rating and includes reactor pressure vessels and calandrias. The reactor vessel head is covered by item 1.2. as a major shop-fabricated part of a reactor vessel. 1.3. Nuclear reactor fuel charging and discharging machines Manipulative equipment especially designed or prepared for inserting or removing fuel in a nuclear reactor as defined in paragraph 1.1. above. EXPLANATORY NOTE The items noted above are capable of on-load operation or at employing technically sophisticated positioning or alignment features to allow complex off-load fueling operations such as those in which direct viewing of or access to the fuel is not normally available. 1.4. Nuclear reactor control rods and equipment Especially designed or prepared rods, support or suspension structures therefor, rod drive mechanisms or rod guide tubes to control the fission process in a nuclear reactor as defined in paragraph 1.1. above. 1.5. Nuclear reactor pressure tubes Tubes which are especially designed or prepared to contain both fuel elements and the primary coolant in a reactor as defined in paragraph 1.1. above. EXPLANATORY NOTE Pressure tubes are parts of fuel channels designed to operate at elevated pressure, sometimes in excess of 5 MPa. 1.6. Nuclear fuel cladding Zirconium metal tubes or zirconium alloy tubes (or assemblies of tubes) especially designed or prepared for use as fuel cladding in a reactor as defined in paragraph 1.1. above, and in quantities exceeding 10 kg. N.B.: For zirconium pressure tubes see 1.5. For calandria tubes see 1.8. EXPLANATORY NOTE Zirconium metal tubes or zirconium alloy tubes for use in a nuclear reactor consist of zirconium in which the relation of hafnium to zirconium is typically less than 1:500 parts by weight. 1.7. Primary coolant pumps or circulators Pumps or circulators especially designed or prepared for circulating the primary coolant for nuclear reactors as defined in paragraph 1.1. above. EXPLANATORY NOTE Especially designed or prepared pumps or circulators include pumps for water-cooled reactors, circulators for gas-cooled reactors, and electromagnetic and mechanical pumps for liquid-metal-cooled reactors. This equipment may include pumps with elaborate sealed or multi-sealed systems to prevent leakage of primary coolant, canned-driven pumps, and pumps with inertial mass systems. This definition encompasses pumps certified to Section III, Division I, Subsection NB (Class 1 components) of the American Society of Mechanical Engineers (ASME) Code, or equivalent standards. 1.8. Nuclear reactor internals Nuclear reactor internals  especially designed or prepared for use in a nuclear reactor as defined in paragraph 1.1 above. This includes, for example, support columns for the core, fuel channels, calandria tubes, thermal shields, baffles, core grid plates, and diffuser plates. EXPLANATORY NOTE Nuclear reactor internals  are major structures within a reactor vessel which have one or more functions such as supporting the core, maintaining fuel alignment, directing primary coolant flow, providing radiation shields for the reactor vessel, and guiding in-core instrumentation. 1.9. Heat exchangers (a) Steam generators especially designed or prepared for the primary, or intermediate, coolant circuit of a nuclear reactor as defined in paragraph 1.1 above. (b) Other heat exchangers especially designed or prepared for use in the primary coolant circuit of a nuclear reactor as defined in paragraph 1.1 above. EXPLANATORY NOTE Steam generators are especially designed or prepared to transfer the heat generated in the reactor to the feed water for steam generation. In the case of a fast reactor for which an intermediate coolant loop is also present, the steam generator is in the intermediate circuit. In a gas-cooled reactor, a heat exchanger may be utilized to transfer heat to a secondary gas loop that drives a gas turbine. The scope of control for this entry does not include heat exchangers for the supporting systems of the reactor, e.g., the emergency cooling system or the decay heat cooling system. 1.10. Neutron detectors Especially designed or prepared neutron detectors for determining neutron flux levels within the core of a reactor as defined in paragraph 1.1. above. EXPLANATORY NOTE The scope of this entry encompasses in-core and ex-core detectors which measure flux levels in a large range, typically from 104 neutrons per cm2 per second to 1010 neutrons per cm2 per second or more. Ex-core refers to those instruments outside the core of a reactor as defined in paragraph 1.1. above, but located within the biological shielding. 1.11. External thermal shields External thermal shields  especially designed or prepared for use in a nuclear reactor as defined in paragraph 1.1 for reduction of heat loss and also for containment vessel protection. EXPLANATORY NOTE External thermal shields  are major structures placed over the reactor vessel which reduce heat loss from the reactor and reduce temperature within the containment vessel. 2. Non-nuclear materials for reactors 2.1. Deuterium and heavy water Deuterium, heavy water (deuterium oxide) and any other deuterium compound in which the ratio of deuterium to hydrogen atoms exceeds 1:5 000 for use in a nuclear reactor as defined in paragraph 1.1. above in quantities exceeding 200 kg of deuterium atoms for any one recipient country in any period of 12 months. 2.2. Nuclear grade graphite Graphite having a purity level better than 5 parts per million boron equivalent and with a density greater than 1.50 g/cm for use in a nuclear reactor as defined in paragraph 1.1 above, in quantities exceeding 1 kilogram. EXPLANATORY NOTE For the purpose of export control, the Government will determine whether or not the exports of graphite meeting the above specifications are for nuclear reactor use. Boron equivalent (BE) may be determined experimentally or is calculated as the sum of BEz for impurities (excluding BEcarbon since carbon is not considered an impurity) including boron, where: BEz (ppm) = CF Ã  concentration of element Z (in ppm); CF is the conversion factor: (Ã z Ã  AB) divided by (Ã B Ã  Az); Ã B and Ã z are the thermal neutron capture cross sections (in barns) for naturally occurring boron and element Z respectively; and AB and Az are the atomic masses of naturally occurring boron and element Z respectively. 3. Plants for the reprocessing of irradiated fuel elements, and equipment especially designed or prepared therefor INTRODUCTORY NOTE Reprocessing irradiated nuclear fuel separates plutonium and uranium from intensely radioactive fission products and other transuranic elements. Different technical processes can accomplish this separation. However, over the years Purex has become the most commonly used and accepted process. Purex involves the dissolution of irradiated nuclear fuel in nitric acid, followed by separation of the uranium, plutonium, and fission products by solvent extraction using a mixture of tributyl phosphate in an organic diluent. Purex facilities have process functions similar to each other, including: irradiated fuel element chopping, fuel dissolution, solvent extraction, and process liquor storage. There may also be equipment for thermal denitration of uranium nitrate, conversion of plutonium nitrate to oxide or metal, and treatment of fission product waste liquor to a form suitable for long term storage or disposal. However, the specific type and configuration of the equipment performing these functions may differ between Purex facilities for several reasons, including the type and quantity of irradiated nuclear fuel to be reprocessed and the intended disposition of the recovered materials, and the safety and maintenance philosophy incorporated into the design of the facility. A plant for the reprocessing of irradiated fuel elements , includes the equipment and components which normally come in direct contact with and directly control the irradiated fuel and the major nuclear material and fission product processing streams. These processes, including the complete systems for plutonium conversion and plutonium metal production, may be identified by the measures taken to avoid criticality (e.g. by geometry), radiation exposure (e.g. by shielding), and toxicity hazards (e.g. by containment). EXPORTS The export of the whole set of major items within this boundary will take place only in accordance with the procedures of the Guidelines. The Government reserves to itself the right to apply the procedures of the Guidelines to other items within the functionally defined boundary as listed below. Items of equipment that are considered to fall within the meaning of the phrase and equipment especially designed or prepared  for the reprocessing of irradiated fuel elements include: 3.1. Irradiated fuel element chopping machines Remotely operated equipment especially designed or prepared for use in a reprocessing plant as identified above and intended to cut, chop or shear irradiated nuclear fuel assemblies, bundles or rods. EXPLANATORY NOTE This equipment breaches the cladding of the fuel to expose the irradiated nuclear material to dissolution. Especially designed metal cutting shears are the most commonly employed, although advanced equipment, such as lasers, may be used. 3.2. Dissolvers Critically safe tanks (e.g. small diameter, annular or slab tanks) especially designed or prepared for use in a reprocessing plant as identified above, intended for dissolution of irradiated nuclear fuel and which are capable of withstanding hot, highly corrosive liquid, and which can be remotely loaded and maintained. EXPLANATORY NOTE Dissolvers normally receive the chopped-up spent fuel. In these critically safe vessels, the irradiated nuclear material is dissolved in nitric acid and the remaining hulls removed from the process stream. 3.3. Solvent extractors and solvent extraction equipment Especially designed or prepared solvent extractors such as packed or pulse columns, mixer settlers or centrifugal contactors for use in a plant for the reprocessing of irradiated fuel. Solvent extractors must be resistant to the corrosive effect of nitric acid. Solvent extractors are normally fabricated to extremely high standards (including special welding and inspection and quality assurance and quality control techniques) out of low carbon stainless steels, titanium, zirconium, or other high quality materials. EXPLANATORY NOTE Solvent extractors both receive the solution of irradiated fuel from the dissolvers and the organic solution which separates the uranium, plutonium, and fission products. Solvent extraction equipment is normally designed to meet strict operating parameters, such as long operating lifetimes with no maintenance requirements or adaptability to easy replacement, simplicity of operation and control, and flexibility for variations in process conditions. 3.4. Chemical holding or storage vessels Especially designed or prepared holding or storage vessels for use in a plant for the reprocessing of irradiated fuel. The holding or storage vessels must be resistant to the corrosive effect of nitric acid. The holding or storage vessels are normally fabricated of materials such as low carbon stainless steels, titanium or zirconium, or other high quality materials. Holding or storage vessels may be designed for remote operation and maintenance and may have the following features for control of nuclear criticality: (1) walls or internal structures with a boron equivalent of at least two per cent, or (2) a maximum diameter of 175 mm (7 in) for cylindrical vessels, or (3) a maximum width of 75 mm (3 in) for either a slab or annular vessel. EXPLANATORY NOTE Three main process liquor streams result from the solvent extraction step. Holding or storage vessels are used in the further processing of all three streams, as follows: (a) The pure uranium nitrate solution is concentrated by evaporation and passed to a denitration process where it is converted to uranium oxide. This oxide is re-used in the nuclear fuel cycle. (b) The intensely radioactive fission products solution is normally concentrated by evaporation and stored as a liquor concentrate. This concentrate may be subsequently evaporated and converted to a form suitable for storage or disposal. (c) The pure plutonium nitrate solution is concentrated and stored pending its transfer to further process steps. In particular, holding or storage vessels for plutonium solutions are designed to avoid criticality problems resulting from changes in concentration and form of this stream. 3.5. Neutron measurement systems for process control Neutron measurement systems especially designed or prepared for integration and use with automated process control systems in a plant for the reprocessing of irradiated fuel elements. EXPLANATORY NOTE These systems involve the capability of active and passive neutron measurement and discrimination in order to determine the fissile material quantity and composition. The complete system is composed of a neutron generator, a neutron detector, amplifiers, and signal processing electronics. The scope of this entry does not include neutron detection and measurement instruments that are designed for nuclear material accountancy and safeguarding or any other application not related to integration and use with automated process control systems in a plant for the reprocessing of irradiated fuel elements. 4. Plants for the fabrication of nuclear reactor fuel elements, and equipment especially designed or prepared therefor INTRODUCTORY NOTE Nuclear fuel elements are manufactured from one or more of the source or special fissionable materials mentioned in MATERIAL AND EQUIPMENT of this annex. For oxide fuels, the most common type of fuel, equipment for pressing pellets, sintering, grinding and grading will be present. Mixed oxide fuels are handled in glove boxes (or equivalent containment) until they are sealed in the cladding. In all cases, the fuel is hermetically sealed inside a suitable cladding which is designed to be the primary envelope encasing the fuel so as to provide suitable performance and safety during reactor operation. Also, in all cases, precise control of processes, procedures and equipment to extremely high standards is necessary in order to ensure predictable and safe fuel performance. EXPLANATORY NOTE Items of equipment that are considered to fall within the meaning of the phrase and equipment especially designed or prepared  for the fabrication of fuel elements include equipment which: (a) normally comes in direct contact with, or directly processes, or controls, the production flow of nuclear material; (b) seals the nuclear material within the cladding; (c) checks the integrity of the cladding or the seal; (d) checks the finish treatment of the sealed fuel; or (e) is used for assembling reactor fuel elements. Such equipment or systems of equipment may include, for example: 1) fully automatic pellet inspection stations especially designed or prepared for checking final dimensions and surface defects of the fuel pellets; 2) automatic welding machines especially designed or prepared for welding end caps onto the fuel pins (or rods); 3) automatic test and inspection stations especially designed or prepared for checking the integrity of completed fuel pins (or rods); 4) systems especially designed or prepared to manufacture nuclear fuel cladding. Item 3 typically includes equipment for: a) x-ray examination of pin (or rod) end cap welds, b) helium leak detection from pressurized pins (or rods), and c) gamma-ray scanning of the pins (or rods) to check for correct loading of the fuel pellets inside. 5. Plants for the separation of isotopes of natural uranium, depleted uranium or special fissionable material and equipment, other than analytical instruments, especially designed or prepared therefor INTRODUCTORY NOTE Plants, equipment and technology for the separation of uranium isotopes have, in many instances, a close relationship to plants, equipment and technology for isotope separation of other elements . In particular cases, the controls under Section 5 also apply to plants and equipment that are intended for isotope separation of other elements . These controls of plants and equipment for isotope separation of other elements  are complementary to controls on plants and equipment especially designed or prepared for the processing, use or production of special fissionable material covered by the Trigger List. These complementary Section 5 controls for uses involving other elements  do not apply to the electromagnetic isotope separation process, which is addressed under Part 2 of the Guidelines. Processes for which the controls in Section 5 equally apply whether the intended use is uranium isotope separation or isotope separation of other elements  are: gas centrifuge, gaseous diffusion, the plasma separation process, and aerodynamic processes. For some processes, the relationship to uranium isotope separation depends on the element being separated. These processes are: laser-based processes (e.g. molecular laser isotope separation and atomic vapour laser isotope separation), chemical exchange, and ion exchange. Suppliers must therefore evaluate these processes on a case-by-case basis to apply Section 5 controls for uses involving other elements  accordingly. Items of equipment that are considered to fall within the meaning of the phrase equipment, other than analytical instruments, especially designed or prepared  for the separation of isotopes of uranium include: 5.1. Gas centrifuges and assemblies and components especially designed or prepared for use in gas centrifuges INTRODUCTORY NOTE The gas centrifuge normally consists of a thin-walled cylinder(s) of between 75 mm and 650 mm diameter contained in a vacuum environment and spun at high peripheral speed of the order of 300 m/s or more with its central axis vertical. In order to achieve high speed the materials of construction for the rotating components have to be of a high strength to density ratio and the rotor assembly, and hence its individual components, have to be manufactured to very close tolerances in order to minimize the unbalance. In contrast to other centrifuges, the gas centrifuge for uranium enrichment is characterized by having within the rotor chamber a rotating disc-shaped baffle(s) and a stationary tube arrangement for feeding and extracting the UF6 gas and featuring at least three separate channels, of which two are connected to scoops extending from the rotor axis towards the periphery of the rotor chamber. Also contained within the vacuum environment are a number of critical items which do not rotate and which although they are especially designed are not difficult to fabricate nor are they fabricated out of unique materials. A centrifuge facility however requires a large number of these components, so that quantities can provide an important indication of end use. 5.1.1. Rotating components (a) Complete rotor assemblies: Thin-walled cylinders, or a number of interconnected thin-walled cylinders, manufactured from one or more of the high strength to density ratio materials described in the EXPLANATORY NOTE to this Section. If interconnected, the cylinders are joined together by flexible bellows or rings as described in section 5.1.1.(c) following. The rotor is fitted with an internal baffle(s) and end caps, as described in section 5.1.1.(d) and (e) following, if in final form. However the complete assembly may be delivered only partly assembled. (b) Rotor tubes: Especially designed or prepared thin-walled cylinders with thickness of 12 mm or less, a diameter of between 75 mm and 650 mm, and manufactured from one or more of the high strength to density ratio materials described in the EXPLANATORY NOTE to this Section. (c) Rings or Bellows: Components especially designed or prepared to give localized support to the rotor tube or to join together a number of rotor tubes. The bellows is a short cylinder of wall thickness 3 mm or less, a diameter of between 75 mm and 650 mm, having a convolute, and manufactured from one of the high strength to density ratio materials described in the EXPLANATORY NOTE to this Section. (d) Baffles: Disc-shaped components of between 75 mm and 650 mm diameter especially designed or prepared to be mounted inside the centrifuge rotor tube, in order to isolate the take-off chamber from the main separation chamber and, in some cases, to assist the UF6 gas circulation within the main separation chamber of the rotor tube, and manufactured from one of the high strength to density ratio materials described in the EXPLANATORY NOTE to this Section. (e) Top caps/Bottom caps: Disc-shaped components of between 75 mm and 650 mm diameter especially designed or prepared to fit to the ends of the rotor tube, and so contain the UF6 within the rotor tube, and in some cases to support, retain or contain as an integrated part an element of the upper bearing (top cap) or to carry the rotating elements of the motor and lower bearing (bottom cap), and manufactured from one of the high strength to density ratio materials described in the EXPLANATORY NOTE to this Section. EXPLANATORY NOTE The materials used for centrifuge rotating components include the following: (a) Maraging steel capable of an ultimate tensile strength of 1.95 GPa or more; (b) Aluminium alloys capable of an ultimate tensile strength of 0.46 GPa or more; (c) Filamentary materials suitable for use in composite structures and having a specific modulus of 3.18 Ã  106 m or greater and a specific ultimate tensile strength of 7.62 Ã  104 m or greater ( Specific Modulus  is the Young's Modulus in N/m2 divided by the specific weight in N/m3; Specific Ultimate Tensile Strength  is the ultimate tensile strength in N/m2 divided by the specific weight in N/m3). 5.1.2. Static components (a) Magnetic suspension bearings: 1. Especially designed or prepared bearing assemblies consisting of an annular magnet suspended within a housing containing a damping medium. The housing will be manufactured from a UF6 -resistant material (see EXPLANATORY NOTE to Section 5.2.). The magnet couples with a pole piece or a second magnet fitted to the top cap described in Section 5.1.1.(e). The magnet may be ring-shaped with a relation between outer and inner diameter smaller or equal to 1.6:1. The magnet may be in a form having an initial permeability of 0.15 H/m or more, or a remanence of 98.5 % or more, or an energy product of greater than 80 kJ/m3. In addition to the usual material properties, it is a prerequisite that the deviation of the magnetic axes from the geometrical axes is limited to very small tolerances (lower than 0.1 mm) or that homogeneity of the material of the magnet is specially called for. 2. Active magnetic bearings especially designed or prepared for use with gas centrifuges. EXPLANATORY NOTE These bearings usually have the following characteristics:  Designed to keep centred a rotor spinning at 600 Hz or more, and  Associated to a reliable electrical power supply and/or to an uninterruptible power supply (UPS) unit in order to function for more than one hour. (b) Bearings/Dampers: Especially designed or prepared bearings comprising a pivot/cup assembly mounted on a damper. The pivot is normally a hardened steel shaft with a hemisphere at one end with a means of attachment to the bottom cap described in section 5.1.1.(e) at the other. The shaft may however have a hydrodynamic bearing attached. The cup is pellet-shaped with a hemispherical indentation in one surface. These components are often supplied separately to the damper. (c) Molecular pumps: Especially designed or prepared cylinders having internally machined or extruded helical grooves and internally machined bores. Typical dimensions are as follows: 75 mm to 650 mm internal diameter, 10 mm or more wall thickness, with the length equal to or greater than the diameter. The grooves are typically rectangular in cross-section and 2 mm or more in depth. (d) Motor stators: Especially designed or prepared ring-shaped stators for high speed multiphase AC hysteresis (or reluctance) motors for synchronous operation within a vacuum at a frequency of 600 Hz or greater and a power of 40 VA or greater. The stators may consist of multi-phase windings on a laminated low loss iron core comprised of thin layers typically 2.0 mm thick or less. (e) Centrifuge housing/recipients: Components especially designed or prepared to contain the rotor tube assembly of a gas centrifuge. The housing consists of a rigid cylinder of wall thickness up to 30 mm with precision machined ends to locate the bearings and with one or more flanges for mounting. The machined ends are parallel to each other and perpendicular to the cylinder's longitudinal axis to within 0.05 degrees or less. The housing may also be a honeycomb type structure to accommodate several rotor assemblies. (f) Scoops: Especially designed or prepared tubes for the extraction of UF6 gas from within the rotor tube by a Pitot tube action (that is, with an aperture facing into the circumferential gas flow within the rotor tube, for example by bending the end of a radially disposed tube) and capable of being fixed to the central gas extraction system. 5.2. Especially designed or prepared auxiliary systems, equipment and components for gas centrifuge enrichment plants INTRODUCTORY NOTE The auxiliary systems, equipment and components for a gas centrifuge enrichment plant are the systems of plant needed to feed UF6 to the centrifuges, to link the individual centrifuges to each other to form cascades (or stages) to allow for progressively higher enrichments and to extract the product  and tails  UF6 from the centrifuges, together with the equipment required to drive the centrifuges or to control the plant. Normally UF6 is evaporated from the solid using heated autoclaves and is distributed in gaseous form to the centrifuges by way of cascade header pipework. The product  and tails  UF6 gaseous streams flowing from the centrifuges are also passed by way of cascade header pipework to cold traps (operating at about 203 K (  70 °C)) where they are condensed prior to onward transfer into suitable containers for transportation or storage. Because an enrichment plant consists of many thousands of centrifuges arranged in cascades there are many kilometers of cascade header pipework, incorporating thousands of welds with a substantial amount of repetition of layout. The equipment, components and piping systems are fabricated to very high vacuum and cleanliness standards. EXPLANATORY NOTE Some of the items listed below either come into direct contact with the UF6 process gas or directly control the centrifuges and the passage of the gas from centrifuge to centrifuge and cascade to cascade. Materials resistant to corrosion by UF6 include copper, copper alloys, stainless steel, aluminium, aluminium oxide, aluminium alloys, nickel or alloys containing 60 % or more nickel and fluorinated hydrocarbon polymers. 5.2.1. Feed systems/product and tails withdrawal systems Especially designed or prepared process systems or equipment for enrichment plants made of or protected by materials resistant to corrosion by UF6, including: (a) Feed autoclaves, ovens, or systems used for passing UF6 to the enrichment process; (b) Desublimers, cold traps or pumps used to remove UF6 from the enrichment process for subsequent transfer upon heating; (c) Solidification or liquefaction stations used to remove UF6 from the enrichment process by compressing and converting UF6 to a liquid or solid form; (d) Product  or tails  stations used for transferring UF6 into containers. 5.2.2. Machine header piping systems Especially designed or prepared piping systems and header systems for handling UF6 within the centrifuge cascades. The piping network is normally of the triple  header system with each centrifuge connected to each of the headers. There is thus a substantial amount of repetition in its form. It is wholly made of or protected by UF6 -resistant materials (see EXPLANATORY NOTE to this section) and is fabricated to very high vacuum and cleanliness standards. 5.2.3 Special shut-off and control valves (a) Shut-off valves especially designed or prepared to act on the feed, product or tails UF6 gaseous streams of an individual gas centrifuge. (b) Bellows-sealed valves, manual or automated, shut-off or control, made of or protected by materials resistant to corrosion by UF6, with an inside diameter of 10 to 160 mm, especially designed or prepared for use in main or auxiliary systems of gas centrifuge enrichment plants. EXPLANATORY NOTE Typical especially designed or prepared valves include bellow-sealed valves, fast acting closure-types, fast acting valves and others. 5.2.4. UF6 mass spectrometers/ion sources Especially designed or prepared mass spectrometers capable of taking on-line samples from UF6 gas streams and having all of the following: 1. Capable of measuring ions of 320 atomic mass units or greater and having a resolution of better than 1 part in 320; 2. Ion sources constructed of or protected by nickel, nickel-copper alloys with a nickel content of 60 % or more by weight, or nickel-chrome alloys; 3. Electron bombardment ionization sources; 4. Having a collector system suitable for isotopic analysis. 5.2.5. Frequency changers Frequency changers (also known as converters or inverters) especially designed or prepared to supply motor stators as defined under 5.1.2.(d), or parts, components and sub-assemblies of such frequency changers having all of the following characteristics: 1. A multiphase frequency output of 600 Hz or greater; and 2. High stability (with frequency control better than 0.2 %). 5.3. Especially designed or prepared assemblies and components for use in gaseous diffusion enrichment INTRODUCTORY NOTE In the gaseous diffusion method of uranium isotope separation, the main technological assembly is a special porous gaseous diffusion barrier, heat exchanger for cooling the gas (which is heated by the process of compression), seal valves and control valves, and pipelines. Inasmuch as gaseous diffusion technology uses uranium hexafluoride (UF6 ), all equipment, pipeline and instrumentation surfaces (that come in contact with the gas) must be made of materials that remain stable in contact with UF6. A gaseous diffusion facility requires a number of these assemblies, so that quantities can provide an important indication of end use. 5.3.1. Gaseous diffusion barriers and barrier materials (a) Especially designed or prepared thin, porous filters, with a pore size of 10 - 100 nm, a thickness of 5 mm or less, and for tubular forms, a diameter of 25 mm or less, made of metallic, polymer or ceramic materials resistant to corrosion by UF6 (see EXPLANATORY NOTE to section 5.4), and (b) especially prepared compounds or powders for the manufacture of such filters. Such compounds and powders include nickel or alloys containing 60 % or more nickel, aluminium oxide, or UF6 -resistant fully fluorinated hydrocarbon polymers having a purity of 99.9 % by weight or more, a particle size less than 10 Ã ¼m, and a high degree of particle size uniformity, which are especially prepared for the manufacture of gaseous diffusion barriers. 5.3.2. Diffuser housings Especially designed or prepared hermetically sealed vessels for containing the gaseous diffusion barrier, made of or protected by UF6 -resistant materials (see EXPLANATORY NOTE to section 5.4). 5.3.3. Compressors and gas blowers Especially designed or prepared compressors or gas blowers with a suction volume capacity of 1 m3 per minute or more of UF6, and with a discharge pressure of up to 500 kPa, designed for long-term operation in the UF6 environment, as well as separate assemblies of such compressors and gas blowers. These compressors and gas blowers have a pressure ratio of 10:1 or less and are made of, or protected by, materials resistant to UF6 (see EXPLANATORY NOTE to section 5.4). 5.3.4. Rotary shaft seals Especially designed or prepared vacuum seals, with seal feed and seal exhaust connections, for sealing the shaft connecting the compressor or the gas blower rotor with the driver motor so as to ensure a reliable seal against in-leaking of air into the inner chamber of the compressor or gas blower which is filled with UF6. Such seals are normally designed for a buffer gas in-leakage rate of less than 1 000 cm3 per minute. 5.3.5. Heat exchangers for cooling UF6 Especially designed or prepared heat exchangers made of or protected by UF6 -resistant materials (see EXPLANATORY NOTE to section 5.4), and intended for a leakage pressure change rate of less than 10 Pa per hour under a pressure difference of 100 kPa. 5.4. Especially designed or prepared auxiliary systems, equipment and components for use in gaseous diffusion enrichment INTRODUCTORY NOTE The auxiliary systems, equipment and components for gaseous diffusion enrichment plants are the systems of plant needed to feed UF6 to the gaseous diffusion assembly, to link the individual assemblies to each other to form cascades (or stages) to allow for progressively higher enrichments and to extract the product  and tails  UF6 from the diffusion cascades. Because of the high inertial properties of diffusion cascades, any interruption in their operation, and especially their shut-down, leads to serious consequences. Therefore, a strict and constant maintenance of vacuum in all technological systems, automatic protection from accidents, and precise automated regulation of the gas flow is of importance in a gaseous diffusion plant. All this leads to a need to equip the plant with a large number of special measuring, regulating and controlling systems. Normally UF6 is evaporated from cylinders placed within autoclaves and is distributed in gaseous form to the entry point by way of cascade header pipework. The product  and tails  UF6 gaseous streams flowing from exit points are passed by way of cascade header pipework to either cold traps or to compression stations where the UF6 gas is liquefied prior to onward transfer into suitable containers for transportation or storage. Because a gaseous diffusion enrichment plant consists of a large number of gaseous diffusion assemblies arranged in cascades, there are many kilometers of cascade header pipework, incorporating thousands of welds with substantial amounts of repetition of layout. The equipment, components and piping systems are fabricated to very high vacuum and cleanliness standards. EXPLANATORY NOTE The items listed below either come into direct contact with the UF6 process gas or directly control the flow within the cascade. Materials resistant to corrosion by UF6 include copper, copper alloys, stainless steel, aluminium, aluminium oxide, aluminium alloys, nickel or alloys containing 60 % or more nickel and fluorinated hydrocarbon polymers. 5.4.1. Feed systems/product and tails withdrawal systems Especially designed or prepared process systems or equipment for enrichment plants made of or protected by materials resistant to corrosion by UF6, including: (a) Feed autoclaves, ovens, or systems used for passing UF6 to the enrichment process; (b) Desublimers, cold traps or pumps used to remove UF6 from the enrichment process for subsequent transfer upon heating; (c) Solidification or liquefaction stations used to remove UF6 from the enrichment process by compressing and converting UF6 to a liquid or solid form; (d) Product  or tails  stations used for transferring UF6 into containers. 5.4.2. Header piping systems Especially designed or prepared piping systems and header systems for handling UF6 within the gaseous diffusion cascades. EXPLANATORY NOTE This piping network is normally of the double  header system with each cell connected to each of the headers. 5.4.3. Vacuum systems (a) Especially designed or prepared vacuum manifolds, vacuum headers and vacuum pumps having a suction capacity of 5 m3 per minute or more. (b) Vacuum pumps especially designed for service in UF6 -bearing atmospheres made of, or protected by, materials resistant to corrosion by UF6 (see EXPLANATORY NOTE to this section). These pumps may be either rotary or positive, may have displacement and fluorocarbon seals, and may have special working fluids present. 5.4.4. Special shut-off and control valves Especially designed or prepared bellows-sealed valves, manual or automated, shut-off or control, made of or protected by materials resistant to corrosion by UF6, for installation in main and auxiliary systems of gaseous diffusion enrichment plants. 5.4.5. UF6 mass spectrometers/ion sources Especially designed or prepared mass spectrometers capable of taking on-line samples from UF6 gas streams and having all of the following: 1. Capable of measuring ions of 320 atomic mass units or greater and having a resolution of better than 1 part in 320; 2. Ion sources constructed of or protected by nickel, nickel-copper alloys with a nickel content of 60 % or more by weight, or nickel-chrome alloys; 3. Electron bombardment ionization sources; 4. Having a collector system suitable for isotopic analysis. 5.5. Especially designed or prepared systems, equipment and components for use in aerodynamic enrichment plants INTRODUCTORY NOTE In aerodynamic enrichment processes, a mixture of gaseous UF6 and light gas (hydrogen or helium) is compressed and then passed through separating elements wherein isotopic separation is accomplished by the generation of high centrifugal forces over a curved-wall geometry. Two processes of this type have been successfully developed: the separation nozzle process and the vortex tube process. For both processes the main components of a separation stage include cylindrical vessels housing the special separation elements (nozzles or vortex tubes), gas compressors and heat exchangers to remove the heat of compression. An aerodynamic plant requires a number of these stages, so that quantities can provide an important indication of end use. Since aerodynamic processes use UF6, all equipment, pipeline and instrumentation surfaces (that come in contact with the gas) must be made of or protected by materials that remain stable in contact with UF6. EXPLANATORY NOTE The items listed in this section either come into direct contact with the UF6 process gas or directly control the flow within the cascade. All surfaces which come into contact with the process gas are wholly made of or protected by UF6 -resistant materials. For the purposes of the section relating to aerodynamic enrichment items, the materials resistant to corrosion by UF6 include copper, copper alloys, stainless steel, aluminium, aluminium oxide, aluminium alloys, nickel or alloys containing 60 % or more nickel by weight and fluorinated hydrocarbon polymers. 5.5.1. Separation nozzles Especially designed or prepared separation nozzles and assemblies thereof. The separation nozzles consist of slit-shaped, curved channels having a radius of curvature less than 1 mm, resistant to corrosion by UF6 and having a knife-edge within the nozzle that separates the gas flowing through the nozzle into two fractions. 5.5.2. Vortex tubes Especially designed or prepared vortex tubes and assemblies thereof. The vortex tubes are cylindrical or tapered, made of or protected by materials resistant to corrosion by UF6, and with one or more tangential inlets. The tubes may be equipped with nozzle- type appendages at either or both ends. EXPLANATORY NOTE The feed gas enters the vortex tube tangentially at one end or through swirl vanes or at numerous tangential positions along the periphery of the tube. 5.5.3. Compressors and gas blowers Especially designed or prepared compressors or gas blowers made of or protected by materials resistant to corrosion by the UF6/carrier gas (hydrogen or helium) mixture. 5.5.4. Rotary shaft seals Especially designed or prepared rotary shaft seals, with seal feed and seal exhaust connections, for sealing the shaft connecting the compressor rotor or the gas blower rotor with the driver motor so as to ensure a reliable seal against out-leakage of process gas or in-leakage of air or seal gas into the inner chamber of the compressor or gas blower which is filled with a UF6/carrier gas mixture. 5.5.5. Heat exchangers for gas cooling Especially designed or prepared heat exchangers made of or protected by materials resistant to corrosion by UF6. 5.5.6. Separation element housings Especially designed or prepared separation element housings, made of or protected by materials resistant to corrosion by UF6, for containing vortex tubes or separation nozzles. 5.5.7. Feed systems/product and tails withdrawal systems Especially designed or prepared process systems or equipment for enrichment plants made of or protected by materials resistant to corrosion by UF6, including: (a) Feed autoclaves, ovens, or systems used for passing UF6 to the enrichment process; (b) Desublimers (or cold traps) used to remove UF6 from the enrichment process for subsequent transfer upon heating; (c) Solidification or liquefaction stations used to remove UF6 from the enrichment process by compressing and converting UF6 to a liquid or solid form; (d) Product  or tails  stations used for transferring UF6 into containers. 5.5.8. Header piping systems Especially designed or prepared header piping systems, made of or protected by materials resistant to corrosion by UF6, for handling UF6 within the aerodynamic cascades. This piping network is normally of the double  header design with each stage or group of stages connected to each of the headers. 5.5.9. Vacuum systems and pumps (a) Especially designed or prepared vacuum systems consisting of vacuum manifolds, vacuum headers and vacuum pumps, and designed for service in UF6 -bearing atmospheres, (b) Vacuum pumps especially designed or prepared for service in UF6 -bearing atmospheres and made of or protected by materials resistant to corrosion by UF6. These pumps may use fluorocarbon seals and special working fluids. 5.5.10. Special shut-off and control valves Especially designed or prepared bellows-sealed valves, manual or automated, shut-off or control, made of or protected by materials resistant to corrosion by UF6, with a diameter of 40 mm or greater, for installation in main and auxiliary systems of aerodynamic enrichment plants. 5.5.11. UF6 mass spectrometers/Ion sources Especially designed or prepared mass spectrometers capable of taking on-line samples from UF6 gas streams and having all of the following: 1. Capable of measuring ions of 320 atomic mass units or greater and having a resolution of better than 1 part in 320; 2. Ion sources constructed of or protected by nickel, nickel-copper alloys with a nickel content of 60 % or more by weight, or nickel-chrome alloys; 3. Electron bombardment ionization sources; 4. Having a collector system suitable for isotopic analysis. 5.5.12. UF6/carrier gas separation systems Especially designed or prepared process systems for separating UF6 from carrier gas (hydrogen or helium). EXPLANATORY NOTE These systems are designed to reduce the UF6 content in the carrier gas to 1 ppm or less and may incorporate equipment such as: (a) Cryogenic heat exchangers and cryoseparators capable of temperatures of 153 K (  120 °C) or less, or (b) Cryogenic refrigeration units capable of temperatures of 153 K (  120 °C) or less, or (c) Separation nozzle or vortex tube units for the separation of UF6 from carrier gas, or (d) UF6 cold traps capable of freezing out UF6. 5.6. Especially designed or prepared systems, equipment and components for use in chemical exchange or ion exchange enrichment plants. INTRODUCTORY NOTE The slight difference in mass between the isotopes of uranium causes small changes in chemical reaction equilibria that can be used as a basis for separation of the isotopes. Two processes have been successfully developed: liquid-liquid chemical exchange and solid-liquid ion exchange. In the liquid-liquid chemical exchange process, immiscible liquid phases (aqueous and organic) are countercurrently contacted to give the cascading effect of thousands of separation stages. The aqueous phase consists of uranium chloride in hydrochloric acid solution; the organic phase consists of an extractant containing uranium chloride in an organic solvent. The contactors employed in the separation cascade can be liquid-liquid exchange columns (such as pulsed columns with sieve plates) or liquid centrifugal contactors. Chemical conversions (oxidation and reduction) are required at both ends of the separation cascade in order to provide for the reflux requirements at each end. A major design concern is to avoid contamination of the process streams with certain metal ions. Plastic, plastic-lined (including use of fluorocarbon polymers) and/or glass-lined columns and piping are therefore used. In the solid-liquid ion-exchange process, enrichment is accomplished by uranium adsorption/desorption on a special, very fast-acting, ion-exchange resin or adsorbent. A solution of uranium in hydrochloric acid and other chemical agents is passed through cylindrical enrichment columns containing packed beds of the adsorbent. For a continuous process, a reflux system is necessary to release the uranium from the adsorbent back into the liquid flow so that product  and tails  can be collected. This is accomplished with the use of suitable reduction/oxidation chemical agents that are fully regenerated in separate external circuits and that may be partially regenerated within the isotopic separation columns themselves. The presence of hot concentrated hydrochloric acid solutions in the process requires that the equipment be made of or protected by special corrosion-resistant materials. 5.6.1. Liquid-liquid exchange columns (Chemical exchange) Countercurrent liquid-liquid exchange columns having mechanical power input, especially designed or prepared for uranium enrichment using the chemical exchange process. For corrosion resistance to concentrated hydrochloric acid solutions, these columns and their internals are normally made of or protected by suitable plastic materials (such as fluorinated hydrocarbon polymers) or glass. The stage residence time of the columns is normally designed to be 30 seconds or less. 5.6.2. Liquid-liquid centrifugal contactors (Chemical exchange) Liquid-liquid centrifugal contactors especially designed or prepared for uranium enrichment using the chemical exchange process. Such contactors use rotation to achieve dispersion of the organic and aqueous streams and then centrifugal force to separate the phases. For corrosion resistance to concentrated hydrochloric acid solutions, the contactors are normally made of or protected by suitable plastic materials (such as fluorinated hydrocarbon polymers) or glass. The stage residence time of the centrifugal contactors is normally designed to be 30 seconds or less. 5.6.3. Uranium reduction systems and equipment (Chemical exchange) (a) Especially designed or prepared electrochemical reduction cells to reduce uranium from one valence state to another for uranium enrichment using the chemical exchange process. The cell materials in contact with process solutions must be corrosion resistant to concentrated hydrochloric acid solutions. EXPLANATORY NOTE The cell cathodic compartment must be designed to prevent re-oxidation of uranium to its higher valence state. To keep the uranium in the cathodic compartment, the cell may have an impervious diaphragm membrane constructed of special cation exchange material. The cathode consists of a suitable solid conductor such as graphite. (b) Especially designed or prepared systems at the product end of the cascade for taking the U+4 out of the organic stream, adjusting the acid concentration and feeding to the electrochemical reduction cells. EXPLANATORY NOTE These systems consist of solvent extraction equipment for stripping the U+4 from the organic stream into an aqueous solution, evaporation and/or other equipment to accomplish solution pH adjustment and control, and pumps or other transfer devices for feeding to the electrochemical reduction cells. A major design concern is to avoid contamination of the aqueous stream with certain metal ions. Consequently, for those parts in contact with the process stream, the system is constructed of equipment made of or protected by suitable materials (such as glass, fluorocarbon polymers, polyphenyl sulfate, polyether sulfone, and resin- impregnated graphite). 5.6.4. Feed preparation systems (Chemical exchange) Especially designed or prepared systems for producing high-purity uranium chloride feed solutions for chemical exchange uranium isotope separation plants. EXPLANATORY NOTE These systems consist of dissolution, solvent extraction and/or ion exchange equipment for purification and electrolytic cells for reducing the uranium U+6 or U+4 to U+3. These systems produce uranium chloride solutions having only a few parts per million of metallic impurities such as chromium, iron, vanadium, molybdenum and other bivalent or higher multi-valent cations. Materials of construction for portions of the system processing high-purity U+3 include glass, fluorinated hydrocarbon polymers, polyphenyl sulfate or polyether sulfone plastic-lined and resin-impregnated graphite. 5.6.5. Uranium oxidation systems (Chemical exchange) Especially designed or prepared systems for oxidation of U+3 to U+4 for return to the uranium isotope separation cascade in the chemical exchange enrichment process. EXPLANATORY NOTE These systems may incorporate equipment such as: (a) Equipment for contacting chlorine and oxygen with the aqueous effluent from the isotope separation equipment and extracting the resultant U+4 into the stripped organic stream returning from the product end of the cascade, (b) Equipment that separates water from hydrochloric acid so that the water and the concentrated hydrochloric acid may be reintroduced to the process at the proper locations. 5.6.6. Fast-reacting ion exchange resins/adsorbents (Ion exchange) Fast-reacting ion-exchange resins or adsorbents especially designed or prepared for uranium enrichment using the ion exchange process, including porous macroreticular resins, and/or pellicular structures in which the active chemical exchange groups are limited to a coating on the surface of an inactive porous support structure, and other composite structures in any suitable form including particles or fibres. These ion exchange resins/adsorbents have diameters of 0.2 mm or less and must be chemically resistant to concentrated hydrochloric acid solutions as well as physically strong enough so as not to degrade in the exchange columns. The resins/adsorbents are especially designed to achieve very fast uranium isotope exchange kinetics (exchange rate half-time of less than 10 seconds) and are capable of operating at a temperature in the range of 373 K (100 °C) to 473 K (200 °C). 5.6.7. Ion exchange columns (Ion exchange) Cylindrical columns greater than 1 000 mm in diameter for containing and supporting packed beds of ion exchange resin/adsorbent, especially designed or prepared for uranium enrichment using the ion exchange process. These columns are made of or protected by materials (such as titanium or fluorocarbon plastics) resistant to corrosion by concentrated hydrochloric acid solutions and are capable of operating at a temperature in the range of 373 K (100 °C) to 473 K (200 °C) and pressures above 0.7 MPa. 5.6.8. Ion exchange reflux systems (Ion exchange) (a) Especially designed or prepared chemical or electrochemical reduction systems for regeneration of the chemical reducing agent(s) used in ion exchange uranium enrichment cascades. (b) Especially designed or prepared chemical or electrochemical oxidation systems for regeneration of the chemical oxidizing agent(s) used in ion exchange uranium enrichment cascades. EXPLANATORY NOTE The ion exchange enrichment process may use, for example, trivalent titanium (Ti+3) as a reducing cation in which case the reduction system would regenerate Ti+3 by reducing Ti+4. The process may use, for example, trivalent iron (Fe+3) as an oxidant in which case the oxidation system would regenerate Fe+3 by oxidizing Fe+2. 5.7. Especially designed or prepared systems, equipment and components for use in laser-based enrichment plants. INTRODUCTORY NOTE Present systems for enrichment processes using lasers fall into two categories: those in which the process medium is atomic uranium vapour and those in which the process medium is the vapour of a uranium compound, sometimes mixed with another gas or gases. Common nomenclature for such processes include:  first category  atomic vapour laser isotope separation;  second category  molecular laser isotope separation, including chemical reaction by isotope selective laser activation. The systems, equipment and components for laser enrichment plants embrace: (a) devices to feed uranium-metal vapour (for selective photo-ionization) or devices to feed the vapour of a uranium compound (for selective photo-dissociation or selective excitation/activation); (b) devices to collect enriched and depleted uranium metal as product  and tails  in the first category, and devices to collect enriched and depleted uranium compounds as product  and tails  in the second category; (c) process laser systems to selectively excite the uranium-235 species; and (d) feed preparation and product conversion equipment. The complexity of the spectroscopy of uranium atoms and compounds may require incorporation of any of a number of available laser and laser optics technologies. EXPLANATORY NOTE Many of the items listed in this section come into direct contact with uranium metal vapour or liquid or with process gas consisting of UF6 or a mixture of UF6 and other gases. All surfaces that come into direct contact with the uranium or UF6 are wholly made of or protected by corrosion-resistant materials. For the purposes of the section relating to laser-based enrichment items, the materials resistant to corrosion by the vapour or liquid of uranium metal or uranium alloys include yttria-coated graphite and tantalum; and the materials resistant to corrosion by UF6 include copper, copper alloys, stainless steel, aluminium, aluminium oxide, aluminium alloys, nickel or alloys containing 60 % or more nickel by weight and fluorinated hydrocarbon polymers. 5.7.1. Uranium vaporization systems (atomic vapour based methods) Especially designed or prepared uranium metal vaporization systems for use in laser enrichment. EXPLANATORY NOTE These systems may contain electron beam guns and are designed to achieve a delivered power (1 kW or greater) on the target sufficient to generate uranium metal vapour at a rate required for the laser enrichment function. 5.7.2. Liquid or vapour uranium metal handling systems and components (atomic vapour based methods) Especially designed or prepared systems for handling molten uranium, molten uranium alloys or uranium metal vapour for use in laser enrichment or especially designed or prepared components therefore. EXPLANATORY NOTE The liquid uranium metal handling systems may consist of crucibles and cooling equipment for the crucibles. The crucibles and other parts of this system that come into contact with molten uranium, molten uranium alloys or uranium metal vapour are made of or protected by materials of suitable corrosion and heat resistance. Suitable materials may include tantalum, yttria-coated graphite, graphite coated with other rare earth oxides (see INFCIRC/254/Part 2  (as amended)) or mixtures thereof. 5.7.3. Uranium metal product  and tails  collector assemblies (atomic vapour based methods) Especially designed or prepared product  and tails  collector assemblies for uranium metal in liquid or solid form. EXPLANATORY NOTE Components for these assemblies are made of or protected by materials resistant to the heat and corrosion of uranium metal vapour or liquid (such as yttria-coated graphite or tantalum) and may include pipes, valves, fittings, gutters , feed-throughs, heat exchangers and collector plates for magnetic, electrostatic or other separation methods. 5.7.4. Separator module housings (atomic vapour based methods) Especially designed or prepared cylindrical or rectangular vessels for containing the uranium metal vapour source, the electron beam gun, and the product  and tails  collectors. EXPLANATORY NOTE These housings have multiplicity of ports for electrical and water feed-throughs, laser beam windows, vacuum pump connections and instrumentation diagnostics and monitoring. They have provisions for opening and closure to allow refurbishment of internal components. 5.7.5. Supersonic expansion nozzles (molecular based methods) Especially designed or prepared supersonic expansion nozzles for cooling mixtures of UF6 and carrier gas to 150 K (  123 °C) or less and which are corrosion resistant to UF6. 5.7.6. Product  or tails  collectors (molecular based methods) Especially designed or prepared components or devices for collecting uranium product material or uranium tails material following illumination with laser light. EXPLANATORY NOTE In one example of molecular laser isotope separation, the product collectors serve to collect enriched uranium pentafluoride (UF5) solid material. The product collectors may consist of filter, impact, or cyclone-type collectors, or combinations thereof, and must be corrosion resistant to the UF5/UF6 environment. 5.7.7. UF6/carrier gas compressors (molecular based methods) Especially designed or prepared compressors for UF6/carrier gas mixtures, designed for long term operation in a UF6 environment. The components of these compressors that come into contact with process gas are made of or protected by materials resistant to corrosion by UF6. 5.7.8. Rotary shaft seals (molecular based methods) Especially designed or prepared rotary shaft seals, with seal feed and seal exhaust connections, for sealing the shaft connecting the compressor rotor with the driver motor so as to ensure a reliable seal against out-leakage of process gas or in-leakage of air or seal gas into the inner chamber of the compressor which is filled with a UF6/carrier gas mixture. 5.7.9. Fluorination systems (molecular based methods) Especially designed or prepared systems for fluorinating UF5 (solid) to UF6 (gas). EXPLANATORY NOTE These systems are designed to fluorinate the collected UF5 powder to UF6 for subsequent collection in product containers or for transfer as feed for additional enrichment. In one approach, the fluorination reaction may be accomplished within the isotope separation system to react and recover directly off the product  collectors. In another approach, the UF5 powder may be removed/transferred from the product  collectors into a suitable reaction vessel (e.g., fluidized-bed reactor, screw reactor or flame tower) for fluorination. In both approaches, equipment for storage and transfer of fluorine (or other suitable fluorinating agents) and for collection and transfer of UF6 are used. 5.7.10. UF6 mass spectrometers/ion sources (molecular based methods) Especially designed or prepared mass spectrometers capable of taking on-line samples from UF6 gas streams and having all of the following: 1. Capable of measuring ions of 320 atomic mass units or greater and having a resolution of better than 1 part in 320; 2. Ion sources constructed of or protected by nickel, nickel-copper alloys with a nickel content of 60 % or more by weight, or nickel-chrome alloys; 3. Electron bombardment ionization sources; 4. Having a collector system suitable for isotopic analysis. 5.7.11. Feed systems/product and tails withdrawal systems (molecular based methods) Especially designed or prepared process systems or equipment for enrichment plants made of or protected by materials resistant to corrosion by UF6, including: (a) Feed autoclaves, ovens, or systems used for passing UF6 to the enrichment process; (b) Desublimers (or cold traps) used to remove UF6 from the enrichment process for subsequent transfer upon heating; (c) Solidification or liquefaction stations used to remove UF6 from the enrichment process by compressing and converting UF6 to a liquid or solid form; (d) Product  or tails  stations used for transferring UF6 into containers. 5.7.12. UF6/carrier gas separation systems (molecular based methods) Especially designed or prepared process systems for separating UF6 from carrier gas. EXPLANATORY NOTE These systems may incorporate equipment such as: (a) Cryogenic heat exchangers or cryoseparators capable of temperatures of 153 K (  120 °C) or less, or (b) Cryogenic refrigeration units capable of temperatures of 153 K (  120 °C) or less, or (c) UF6 cold traps capable of freezing out UF6. The carrier gas may be nitrogen, argon, or other gas. 5.7.13. Laser systems Lasers or laser systems especially designed or prepared for the separation of uranium isotopes. EXPLANATORY NOTE The lasers and laser components of importance in laser-based enrichment processes include those identified in INFCIRC/254/Part 2  (as amended). The laser system typically contains both optical and electronic components for the management of the laser beam (or beams) and the transmission to the isotope separation chamber. The laser system for atomic vapour based methods usually consists of tunable dye lasers pumped by another type of laser (e.g., copper vapour lasers or certain solid-state lasers). The laser system for molecular based methods may consist of CO2 lasers or excimer lasers and a multi-pass optical cell. Lasers or laser systems for both methods require spectrum frequency stabilization for operation over extended periods of time. 5.8. Especially designed or prepared systems, equipment and components for use in plasma separation enrichment plants. INTRODUCTORY NOTE In the plasma separation process, a plasma of uranium ions passes through an electric field tuned to the 235U ion resonance frequency so that they preferentially absorb energy and increase the diameter of their corkscrew-like orbits. Ions with a large- diameter path are trapped to produce a product enriched in 235U. The plasma, which is made by ionizing uranium vapour, is contained in a vacuum chamber with a high- strength magnetic field produced by a superconducting magnet. The main technological systems of the process include the uranium plasma generation system, the separator module with superconducting magnet (see INFCIRC/254/Part 2  (as amended)), and metal removal systems for the collection of product  and tails . 5.8.1. Microwave power sources and antennae Especially designed or prepared microwave power sources and antennae for producing or accelerating ions and having the following characteristics: greater than 30 GHz frequency and greater than 50 kW mean power output for ion production. 5.8.2. Ion excitation coils Especially designed or prepared radio frequency ion excitation coils for frequencies of more than 100 kHz and capable of handling more than 40 kW mean power. 5.8.3. Uranium plasma generation systems Especially designed or prepared systems for the generation of uranium plasma for use in plasma separation plants. 5.8.4. [No longer used  since 14 June 2013] 5.8.5. Uranium metal product  and tails  collector assemblies Especially designed or prepared product  and tails  collector assemblies for uranium metal in solid form. These collector assemblies are made of or protected by materials resistant to the heat and corrosion of uranium metal vapor, such as yttria-coated graphite or tantalum. 5.8.6. Separator module housings Cylindrical vessels especially designed or prepared for use in plasma separation enrichment plants for containing the uranium plasma source, radio-frequency drive coil and the product  and tails  collectors. EXPLANATORY NOTE These housings have a multiplicity of ports for electrical feed-throughs, diffusion pump connections and instrumentation diagnostics and monitoring. They have provisions for opening and closure to allow for refurbishment of internal components and are constructed of a suitable non-magnetic material such as stainless steel. 5.9. Especially designed or prepared systems, equipment and components for use in electromagnetic enrichment plants. INTRODUCTORY NOTE In the electromagnetic process, uranium metal ions produced by ionization of a salt feed material (typically UCl4) are accelerated and passed through a magnetic field that has the effect of causing the ions of different isotopes to follow different paths. The major components of an electromagnetic isotope separator include: a magnetic field for ion-beam diversion/separation of the isotopes, an ion source with its acceleration system, and a collection system for the separated ions. Auxiliary systems for the process include the magnet power supply system, the ion source high-voltage power supply system, the vacuum system, and extensive chemical handling systems for recovery of product and cleaning/recycling of components. 5.9.1. Electromagnetic isotope separators Electromagnetic isotope separators especially designed or prepared for the separation of uranium isotopes, and equipment and components therefor, including: (a) Ion sources Especially designed or prepared single or multiple uranium ion sources consisting of a vapour source, ionizer, and beam accelerator, constructed of suitable materials such as graphite, stainless steel, or copper, and capable of providing a total ion beam current of 50 mA or greater. (b) Ion collectors Collector plates consisting of two or more slits and pockets especially designed or prepared for collection of enriched and depleted uranium ion beams and constructed of suitable materials such as graphite or stainless steel. (c) Vacuum housings Especially designed or prepared vacuum housings for uranium electromagnetic separators, constructed of suitable non-magnetic materials such as stainless steel and designed for operation at pressures of 0.1 Pa or lower. EXPLANATORY NOTE The housings are specially designed to contain the ion sources, collector plates and water-cooled liners and have provision for diffusion pump connections and opening and closure for removal and reinstallation of these components. (d) Magnet pole pieces Especially designed or prepared magnet pole pieces having a diameter greater than 2 m used to maintain a constant magnetic field within an electromagnetic isotope separator and to transfer the magnetic field between adjoining separators. 5.9.2. High voltage power supplies Especially designed or prepared high-voltage power supplies for ion sources, having all of the following characteristics: capable of continuous operation, output voltage of 20 000 V or greater, output current of 1 A or greater, and voltage regulation of better than 0.01 % over a time period of 8 hours. 5.9.3. Magnet power supplies Especially designed or prepared high-power, direct current magnet power supplies having all of the following characteristics: capable of continuously producing a current output of 500 A or greater at a voltage of 100 V or greater and with a current or voltage regulation better than 0.01 % over a period of 8 hours. 6. Plants for the production or concentration of heavy water, deuterium and deuterium compounds and equipment especially designed or prepared therefor INTRODUCTORY NOTE Heavy water can be produced by a variety of processes. However, the two processes that have proven to be commercially viable are the water-hydrogen sulphide exchange process (GS process) and the ammonia-hydrogen exchange process. The GS process is based upon the exchange of hydrogen and deuterium between water and hydrogen sulphide within a series of towers which are operated with the top section cold and the bottom section hot. Water flows down the towers while the hydrogen sulphide gas circulates from the bottom to the top of the towers. A series of perforated trays are used to promote mixing between the gas and the water. Deuterium migrates to the water at low temperatures and to the hydrogen sulphide at high temperatures. Gas or water, enriched in deuterium, is removed from the first stage towers at the junction of the hot and cold sections and the process is repeated in subsequent stage towers. The product of the last stage, water enriched up to 30 % in deuterium, is sent to a distillation unit to produce reactor grade heavy water; i.e. 99.75 % deuterium oxide. The ammonia-hydrogen exchange process can extract deuterium from synthesis gas through contact with liquid ammonia in the presence of a catalyst. The synthesis gas is fed into exchange towers and to an ammonia converter. Inside the towers the gas flows from the bottom to the top while the liquid ammonia flows from the top to the bottom. The deuterium is stripped from the hydrogen in the synthesis gas and concentrated in the ammonia. The ammonia then flows into an ammonia cracker at the bottom of the tower while the gas flows into an ammonia converter at the top. Further enrichment takes place in subsequent stages and reactor grade heavy water is produced through final distillation. The synthesis gas feed can be provided by an ammonia plant that, in turn, can be constructed in association with a heavy water ammonia-hydrogen exchange plant. The ammonia-hydrogen exchange process can also use ordinary water as a feed source of deuterium. Many of the key equipment items for heavy water production plants using GS or the ammonia-hydrogen exchange processes are common to several segments of the chemical and petroleum industries. This is particularly so for small plants using the GS process. However, few of the items are available off-the-shelf . The GS and ammonia-hydrogen processes require the handling of large quantities of flammable, corrosive and toxic fluids at elevated pressures. Accordingly, in establishing the design and operating standards for plants and equipment using these processes, careful attention to the materials selection and specifications is required to ensure long service life with high safety and reliability factors. The choice of scale is primarily a function of economics and need. Thus, most of the equipment items would be prepared according to the requirements of the customer. Finally, it should be noted that, in both the GS and the ammonia-hydrogen exchange processes, items of equipment which individually are not especially designed or prepared for heavy water production can be assembled into systems which are especially designed or prepared for producing heavy water. The catalyst production system used in the ammonia-hydrogen exchange process and water distillation systems used for the final concentration of heavy water to reactor-grade in either process are examples of such systems. The items of equipment which are especially designed or prepared for the production of heavy water utilizing either the water-hydrogen sulphide exchange process or the ammonia-hydrogen exchange process include the following: 6.1. Water  Hydrogen Sulphide Exchange Towers Exchange towers with diameters of 1.5 m or greater and capable of operating at pressures greater than or equal to 2 MPa (300 psi), especially designed or prepared for heavy water production utilizing the water-hydrogen sulphide exchange process. 6.2. Blowers and Compressors Single stage, low head (i.e., 0.2 MPa or 30 psi) centrifugal blowers or compressors for hydrogen-sulphide gas circulation (i.e., gas containing more than 70 % H2S) especially designed or prepared for heavy water production utilizing the water-hydrogen sulphide exchange process. These blowers or compressors have a throughput capacity greater than or equal to 56 m3/second (120 000 SCFM) while operating at pressures greater than or equal to 1.8 MPa (260 psi) suction and have seals designed for wet H2S service. 6.3. Ammonia-Hydrogen Exchange Towers Ammonia-hydrogen exchange towers greater than or equal to 35 m (114.3 ft) in height with diameters of 1.5 m (4.9 ft) to 2.5 m (8.2 ft) capable of operating at pressures greater than 15 MPa (2 225 psi) especially designed or prepared for heavy water production utilizing the ammonia-hydrogen exchange process. These towers also have at least one flanged, axial opening of the same diameter as the cylindrical part through which the tower internals can be inserted or withdrawn. 6.4. Tower Internals and Stage Pumps Tower internals and stage pumps especially designed or prepared for towers for heavy water production utilizing the ammonia-hydrogen exchange process. Tower internals include especially designed stage contactors which promote intimate gas/liquid contact. Stage pumps include especially designed submersible pumps for circulation of liquid ammonia within a contacting stage internal to the stage towers. 6.5. Ammonia Crackers Ammonia crackers with operating pressures greater than or equal to 3 MPa (450 psi) especially designed or prepared for heavy water production utilizing the ammonia- hydrogen exchange process. 6.6. Infrared Absorption Analyzers Infrared absorption analyzers capable of on-line  hydrogen/deuterium ratio analysis where deuterium concentrations are equal to or greater than 90 %. 6.7. Catalytic Burners Catalytic burners for the conversion of enriched deuterium gas into heavy water especially designed or prepared for heavy water production utilizing the ammonia- hydrogen exchange process. 6.8. Complete heavy water upgrade systems or columns therefor Complete heavy water upgrade systems, or columns therefor, especially designed or prepared for the upgrade of heavy water to reactor-grade deuterium concentration. EXPLANATORY NOTE These systems, which usually employ water distillation to separate heavy water from light water, are especially designed or prepared to produce reactor-grade heavy water (i.e., typically 99.75 % deuterium oxide) from heavy water feedstock of lesser concentration. 6.9. Ammonia synthesis converters or synthesis units Ammonia synthesis converters or synthesis units especially designed or prepared for heavy water production utilizing the ammonia-hydrogen exchange process. EXPLANATORY NOTE These converters or units take synthesis gas (nitrogen and hydrogen) from an ammonia/hydrogen high-pressure exchange column (or columns), and the synthesized ammonia is returned to the exchange column (or columns). 7. Plants for the conversion of uranium and plutonium for use in the fabrication of fuel elements and the separation of uranium isotopes as defined in sections 4 and 5 respectively, and equipment especially designed or prepared therefor EXPORTS The export of the whole set of major items within this boundary will take place only in accordance with the procedures of the Guidelines. All of the plants, systems, and especially designed or prepared equipment within this boundary can be used for the processing, production, or use of special fissionable material. 7.1. Plants for the conversion of uranium and equipment especially designed or prepared therefor INTRODUCTORY NOTE Uranium conversion plants and systems may perform one or more transformations from one uranium chemical species to another, including: conversion of uranium ore concentrates to UO3, conversion of UO3 to UO2, conversion of uranium oxides to UF4, UF6, or UCl4, conversion of UF4 to UF6, conversion of UF6 to UF4, conversion of UF4 to uranium metal, and conversion of uranium fluorides to UO2. Many of the key equipment items for uranium conversion plants are common to several segments of the chemical process industry. For example, the types of equipment employed in these processes may include: furnaces, rotary kilns, fluidized bed reactors, flame tower reactors, liquid centrifuges, distillation columns and liquid-liquid extraction columns. However, few of the items are available off-the-shelf ; most would be prepared according to the requirements and specifications of the customer. In some instances, special design and construction considerations are required to address the corrosive properties of some of the chemicals handled (HF, F2, CIF3, and uranium fluorides) as well as nuclear criticality concerns. Finally, it should be noted that, in all of the uranium conversion processes, items of equipment which individually are not especially designed or prepared for uranium conversion can be assembled into systems which are especially designed or prepared for use in uranium conversion. 7.1.1. Especially designed or prepared systems for the conversion of uranium ore concentrates to UO3 EXPLANATORY NOTE Conversion of uranium ore concentrates to UO3 can be performed by first dissolving the ore in nitric acid and extracting purified uranyl nitrate using a solvent such as tributyl phosphate. Next, the uranyl nitrate is converted to UO3 either by concentration and denitration or by neutralization with gaseous ammonia to produce ammonium diuranate with subsequent filtering, drying, and calcining. 7.1.2. Especially designed or prepared systems for the conversion of UO3 to UF6 EXPLANATORY NOTE Conversion of UO3 to UF6 can be performed directly by fluorination. The process requires a source of fluorine gas or chlorine trifluoride. 7.1.3. Especially designed or prepared systems for the conversion of UO3 to UO2 EXPLANATORY NOTE Conversion of UO3 to UO2 can be performed through reduction of UO3 with cracked ammonia gas or hydrogen. 7.1.4. Especially designed or prepared systems for the conversion of UO2 to UF4 EXPLANATORY NOTE Conversion of UO2 to UF4 can be performed by reacting UO2 with hydrogen fluoride gas (HF) at 300-500 °C. 7.1.5. Especially designed or prepared systems for the conversion of UF4 to UF6 EXPLANATORY NOTE Conversion of UF4 to UF6 is performed by exothermic reaction with fluorine in a tower reactor. UF6 is condensed from the hot effluent gases by passing the effluent stream through a cold trap cooled to  10 °C. The process requires a source of fluorine gas. 7.1.6. Especially designed or prepared systems for the conversion of UF4 to U metal EXPLANATORY NOTE Conversion of UF4 to U metal is performed by reduction with magnesium (large batches) or calcium (small batches). The reaction is carried out at temperatures above the melting point of uranium (1 130 °C). 7.1.7. Especially designed or prepared systems for the conversion of UF6 to UO2 EXPLANATORY NOTE Conversion of UF6 to UO2 can be performed by one of three processes. In the first, UF6 is reduced and hydrolyzed to UO2 using hydrogen and steam. In the second, UF6 is hydrolyzed by solution in water, ammonia is added to precipitate ammonium diuranate, and the diuranate is reduced to UO2 with hydrogen at 820 °C. In the third process, gaseous UF6, CO2, and NH3 are combined in water, precipitating ammonium uranyl carbonate. The ammonium uranyl carbonate is combined with steam and hydrogen at 500-600 °C to yield UO2. UF6 to UO2 conversion is often performed as the first stage of a fuel fabrication plant. 7.1.8. Especially designed or prepared systems for the conversion of UF6 to UF4 EXPLANATORY NOTE Conversion of UF6 to UF4 is performed by reduction with hydrogen. 7.1.9. Especially designed or prepared systems for the conversion of UO2 to UCl4 EXPLANATORY NOTE Conversion of UO2 to UCl4 can be performed by one of two processes. In the first, UO2 is reacted with carbon tetrachloride (CCl4 ) at approximately 400 °C. In the second, UO2 is reacted at approximately 700 °C in the presence of carbon black (CAS 1333-86-4), carbon monoxide, and chlorine to yield UCl4. 7.2. Plants for the conversion of plutonium and equipment especially designed or prepared therefor INTRODUCTORY NOTE Plutonium conversion plants and systems perform one or more transformations from one plutonium chemical species to another, including: conversion of plutonium nitrate to PuO2, conversion of PuO2 to PuF4, and conversion of PuF4 to plutonium metal. Plutonium conversion plants are usually associated with reprocessing facilities, but may also be associated with plutonium fuel fabrication facilities. Many of the key equipment items for plutonium conversion plants are common to several segments of the chemical process industry. For example, the types of equipment employed in these processes may include: furnaces, rotary kilns, fluidized bed reactors, flame tower reactors, liquid centrifuges, distillation columns and liquid-liquid extraction columns. Hot cells, glove boxes and remote manipulators may also be required. However, few of the items are available off-the-shelf ; most would be prepared according to the requirements and specifications of the customer. Particular care in designing for the special radiological, toxicity and criticality hazards associated with plutonium is essential. In some instances, special design and construction considerations are required to address the corrosive properties of some of the chemicals handled (e.g. HF). Finally, it should be noted that, for all plutonium conversion processes, items of equipment which individually are not especially designed or prepared for plutonium conversion can be assembled into systems which are especially designed or prepared for use in plutonium conversion. 7.2.1. Especially designed or prepared systems for the conversion of plutonium nitrate to oxide EXPLANATORY NOTE The main functions involved in this process are: process feed storage and adjustment, precipitation and solid/liquor separation, calcination, product handling, ventilation, waste management, and process control. The process systems are particularly adapted so as to avoid criticality and radiation effects and to minimize toxicity hazards. In most reprocessing facilities, this process involves the conversion of plutonium nitrate to plutonium dioxide. Other processes can involve the precipitation of plutonium oxalate or plutonium peroxide. 7.2.2. Especially designed or prepared systems for plutonium metal production EXPLANATORY NOTE This process usually involves the fluorination of plutonium dioxide, normally with highly corrosive hydrogen fluoride, to produce plutonium fluoride which is subsequently reduced using high purity calcium metal to produce metallic plutonium and a calcium fluoride slag. The main functions involved in this process are fluorination (e.g. involving equipment fabricated or lined with a precious metal), metal reduction (e.g. employing ceramic crucibles), slag recovery, product handling, ventilation, waste management and process control. The process systems are particularly adapted so as to avoid criticality and radiation effects and to minimize toxicity hazards. Other processes include the fluorination of plutonium oxalate or plutonium peroxide followed by a reduction to metal. ANNEX C CRITERIA FOR LEVELS OF PHYSICAL PROTECTION 1. The purpose of physical protection of nuclear materials is to prevent unauthorized use and handling of these materials. Paragraph 3(a) of the Guidelines document calls for effective physical protection levels consistent with the relevant IAEA recommendations, in particular those set out in INFCIRC/225. 2. Paragraph 3(b) of the Guidelines document states that implementation of measures of physical protection in the recipient country is the responsibility of the Government of that country. However, the levels of physical protection on which these measures have to be based should be the subject of an agreement between supplier and recipient. In this context these requirements should apply to all States. 3. The document INFCIRC/225 of the International Atomic Energy Agency entitled The Physical Protection of Nuclear Material  and similar documents which from time to time are prepared by international groups of experts and updated as appropriate to account for changes in the state of the art and state of knowledge with regard to physical protection of nuclear material are a useful basis for guiding recipient States in designing a system of physical protection measures and procedures. 4. The categorization of nuclear material presented in the attached table or as it may be updated from time to time by mutual agreement of suppliers shall serve as the agreed basis for designating specific levels of physical protection in relation to the type of materials, and equipment and facilities containing these materials, pursuant to paragraph 3(a) and 3(b) of the Guidelines document. 5. The agreed levels of physical protection to be ensured by the competent national authorities in the use, storage and transportation of the materials listed in the attached table shall as a minimum include protection characteristics as follows: CATEGORY III Use and Storage within an area to which access in controlled. Transportation under special precautions including prior arrangements among sender, recipient and carrier, and prior agreement between entities subject to the jurisdiction and regulation of supplier and recipient States, respectively, in case of international transport, specifying time, place and procedures for transferring transport responsibility. CATEGORY II Use and Storage within a protected area to which access is controlled, i.e., an area under constant surveillance by guards or electronic devices, surrounded by a physical barrier with a limited number of points of entry under appropriate control, or any area with an equivalent level of physical protection. Transportation under special precautions including prior arrangements among sender, recipient, and carrier, and prior agreement between entities subject to the jurisdiction and regulation of supplier and recipient States, respectively, in case of international transport, specifying time, place and procedures for transferring transport responsibility. CATEGORY I Materials in this category shall be protected with highly reliable systems against unauthorized use as follows: Use and storage within a highly protected area, i.e., a protected area as defined for Category II above, to which, in addition, access is restricted to person whose trustworthiness has been determined, and which is under surveillance by guards who are in close communication with appropriate response forces. Specific measures taken in this context should have as their objective the detection and prevention of any assault, unauthorized access or unauthorized removal of material. Transportation under special precautions as identified above for transportation of Category II and III materials and, in addition, under constant surveillance by escorts and under conditions which assure close communication with appropriate response forces. 6. Suppliers should request identification by recipients of those agencies or authorities having responsibility for ensuring that levels of protection are adequately met and having responsibility for internally co-ordinating response/recovery operations in the event of unauthorized use or handling of protected materials. Suppliers and recipients should also designate points of contact within their national authorities to co-operate on matters of out-of-country transportation and other matters of mutual concern. TABLE: CATEGORIZATION OF NUCLEAR MATERIAL Material Form Category I II III 1. Plutonium*[a] Unirradiated*[b] 2 kg or more Less than 2 kg but more than 500 g 500 g or less*[c] 2. Uranium-235 Unirradiated*[b]  uranium enriched to 20 % 235U or more 5 kg or more Less than 5 kg but more than 1 kg 1 kg or less*[c]  uranium enriched to 10 % 235U but less than 20 %  10 kg or more Less than 10 kg*[c]  uranium enriched above natural, but less than 10 % 235U*[d]   10 kg or more 3. Uranium-233 Unirradiated*[b] 2 kg or more Less than 2 kg but more than 500 g 500 g or less*[c] 4. Irradiated fuel Depleted or natural uranium, thorium or low-enriched fuel (less than 10 % fissile content)*[e][f] [a] As identified in the Trigger List. [b] Material not irradiated in a reactor or material irradiated in a reactor but with a radiation level equal to or less than 100 rads/hour at one metre unshielded. [c] Less than a radiologically significant quantity should be exempted. [d] Natural uranium, depleted uranium, and thorium and quantities of uranium enriched to less than 10 % not falling in Category III should be protected in accordance with prudent management practice. [e] Although this level of protection is recommended, it would be open to States, upon evaluation of the specific circumstances, to assign a different category of physical protection. [f] Other fuel which by virtue of its original fissile material content is classified as Category I or II before irradiation may be reduced one category levels while the radiation level from the fuel exceed 100 rads/hour at tone metre unshielded. NSG Part II LIST OF NUCLEAR-RELATED DUAL-USE EQUIPMENT, MATERIALS, SOFTWARE, AND RELATED TECHNOLOGY Note: The International System of Units (SI) is used in this Annex. In all cases the physical quantity defined in SI units should be considered the official recommended control value. However, some machine tool parameters are given in their customary units, which are not SI. Commonly used abbreviations (and their prefixes denoting size) in this Annex are as follows: A  ampere(s) Bq  becquerel(s) °C  degree(s) Celsius CAS  chemical abstracts service Ci  curie(s) cm  centimeter(s) dB  decibel(s) dBm  decibel referred to 1 milliwatt g  gram(s); also, acceleration of gravity (9.81 m/s2) GBq  gigabecquerel(s) GHz  gigahertz GPa  gigapascal(s) Gy  gray h  hour(s) Hz  hertz J  joule(s) K  kelvin keV  thousand electron volt(s) kg  kilogram(s) kHz  kilohertz kN  kilonewton(s) kPa  kilopascal(s) kV  kilovolt(s) kW  kilowatt(s) m  meter(s) mA  milliampere(s) MeV  million electron volt(s) MHz  megahertz ml  milliliter(s) mm  millimeter(s) MPa  megapascal(s) mPa  millipascal(s) MW  megawatt(s) Ã ¼F  microfarad(s) Ã ¼m  micrometer(s) Ã ¼s  microsecond(s) N  newton(s) nm  nanometer(s) ns  nanosecond(s) nH  nanohenry(ies) ps  picosecond(s) RMS  root mean square rpm  revolutions per minute s  second(s) T  tesla(s) TIR  total indicator reading V  volt(s) W  watt(s) GENERAL NOTE The following paragraphs are applied to the List of Nuclear-Related Dual-Use Equipment, Material, Software, and Related Technology. 1. The description of any item on the List includes that item in either new or second-hand condition. 2. When the description of any item on the List contains no qualifications or specifications, it is regarded as including all varieties of that item. Category captions are only for convenience in reference and do not affect the interpretation of item definitions. 3. The object of these controls should not be defeated by the transfer of any non-controlled item (including plants) containing one or more controlled components when the controlled component or components are the principal element of the item and can feasibly be removed or used for other purposes. Note: In judging whether the controlled component or components are to be considered the principal element, governments should weigh the factors of quantity, value, and technological know-how involved and other special circumstances which might establish the controlled component or components as the principal element of the item being procured. 4. The object of these controls should not be defeated by the transfer of component parts. Each government will take such action as it can to achieve this aim and will continue to seek a workable definition for component parts, which could be used by all the suppliers. TECHNOLOGY CONTROLS The transfer of technology  is controlled according to the Guidelines and as described in each section of the Annex. Technology  directly associated with any item in the Annex will be subject to as great a degree of scrutiny and control as will the item itself, to the extent permitted by national legislation. The approval of any Annex item for export also authorizes the export to the same end user of the minimum technology  required for the installation, operation, maintenance, and repair of the item. Note: Controls on technology  transfer do not apply to information in the public domain  or to basic scientific research . GENERAL SOFTWARE NOTE The transfer of software  is controlled according to the Guidelines and as described in the Annex. Note: Controls on software  transfers do not apply to software  as follows: 1. Generally available to the public by being: a. Sold from stock at retail selling points without restriction; and b. Designed for installation by the user without further substantial support by the supplier; or 2. In the public domain . DEFINITIONS Accuracy   Usually measured in terms of inaccuracy, defined as the maximum deviation, positive or negative, of an indicated value from an accepted standard or true value. Angular position deviation   The maximum difference between angular position and the actual, very accurately measured angular position after the workpiece mount of the table has been turned out of its initial position. Basic scientific research   Experimental or theoretical work undertaken principally to acquire new knowledge of the fundamental principles of phenomena and observable facts, not primarily directed toward a specific practical aim or objective. Contouring control   Two or more numerically controlled  motions operating in accordance with instructions that specify the next required position and the required feed rates to that position. These feed rates are varied in relation to each other so that a desired contour is generated. (Ref. ISO 2806-1980 as amended) Development   is related to all phases before production  such as:  design  design research  design analysis  design concepts  assembly and testing of prototypes  pilot production schemes  design data  process of transforming design data into a product  configuration design  integration design  layouts Fibrous or filamentary materials   means continuous monofilaments , yarns , rovings , tows  or tapes . N.B.: 1. Filament  or monofilament   is the smallest increment of fiber, usually several Ã ¼m in diameter. 2. Roving   is a bundle (typically 12-120) of approximately parallel strands . 3. Strand   is a bundle of filaments  (typically over 200) arranged approximately parallel. 4. Tape   is a material constructed of interlaced or unidirectional filaments , strands , rovings , tows  or yarns , etc., usually preimpregnated with resin. 5. Tow   is a bundle of filaments , usually approximately parallel. 6. Yarn   is a bundle of twisted strands . Filament   See Fibrous or filamentary materials . In the public domain   In the public domain , as it applies herein, means technology  or software  that has been made available without restrictions upon its further dissemination. (Copyright restrictions do not remove technology  or software  from being in the public domain .) Linearity   (Usually measured in terms of non-linearity) is the maximum deviation of the actual characteristic (average of upscale and downscale readings), positive or negative, from a straight line so positioned as to equalize and minimize the maximum deviations. Measurement uncertainty   The characteristic parameter which specifies in what range around the output value the correct value of the measurable variable lies with a confidence level of 95 %. It includes the uncorrected systematic deviations, the uncorrected backlash, and the random deviations. Microprogram   A sequence of elementary instructions, maintained in a special storage, the execution of which is initiated by the introduction of its reference instruction into an instruction register. Monofilament   See Fibrous or filamentary materials . Numerical control   The automatic control of a process performed by a device that makes use of numeric data usually introduced as the operation is in progress. (Ref. ISO 2382) Positioning accuracy   of numerically controlled  machine tools is to be determined and presented in accordance with Item 1.B.2., in conjunction with the requirements below: (a) Test conditions (ISO 230/2 (1988), paragraph 3): (1) For 12 hours before and during measurements, the machine tool and accuracy measuring equipment will be kept at the same ambient temperature. During the premeasurement time, the slides of the machine will be continuously cycled identically to the way they will be cycled during the accuracy measurements; (2) The machine shall be equipped with any mechanical, electronic, or software compensation to be exported with the machine; (3) Accuracy of measuring equipment for the measurements shall be at least four times more accurate than the expected machine tool accuracy; (4) Power supply for slide drives shall be as follows: (i) Line voltage variation shall not be greater than ± 10 % of nominal rated voltage; (ii) Frequency variation shall not be greater than ± 2 Hz of normal frequency; (iii) Lineouts or interrupted service are not permitted. (b) Test Program (paragraph 4): (1) Feed rate (velocity of slides) during measurement shall be the rapid traverse rate; N.B.: In the case of machine tools which generate optical quality surfaces, the feed rate shall be equal to or less than 50 mm per minute; (2) Measurements shall be made in an incremental manner from one limit of the axis travel to the other without returning to the starting position for each move to the target position; (3) Axes not being measured shall be retained at mid-travel during test of an axis. (c) Presentation of the test results (paragraph 2): The results of the measurements must include: (1) positioning accuracy  (A) and (2) The mean reversal error (B). Production   means all production phases such as:  construction  production engineering  manufacture  integration  assembly (mounting)  inspection  testing  quality assurance Program   A sequence of instructions to carry out a process in, or convertible into, a form executable by an electronic computer. Resolution   The least increment of a measuring device; on digital instruments, the least significant bit. (Ref. ANSI B-89.1.12) Roving   See Fibrous or filamentary materials . Software   A collection of one or more programs  or microprograms  fixed in any tangible medium of expression. Strand   See Fibrous or filamentary materials . Tape   See Fibrous or filamentary materials . Technical assistance   Technical assistance  may take forms such as: instruction, skills, training, working knowledge, consulting services.Note:Technical assistance may involve transfer of technical data. Technical data   Technical data  may take forms such as blueprints, plans, diagrams, models, formulae, engineering designs and specifications, manuals and instructions written or recorded on other media or devices such as disk, tape, read-only memories. Technology   means specific information required for the development , production , or use  of any item contained in the List. This information may take the form of technical data  or technical assistance . Tow   See Fibrous or filamentary materials . Use   Operation, installation (including on-site installation), maintenance (checking), repair, overhaul, and refurbishing. Yarn   See Fibrous or filamentary materials . ANNEX CONTENTS 1. INDUSTRIAL EQUIPMENT 1.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 1.A.1. High-density radiation shielding windows 1  1 1.A.2. Radiation-hardened TV cameras, or lenses therefor 1  1 1.A.3. Robots, end-effectors  and control units 1  1 1.A.4. Remote manipulators 1  3 1.B. TEST AND PRODUCTION EQUIPMENT 1.B.1. Flow-forming machines, spin-forming machines capable of flow- forming functions, and mandrels 1  3 1.B.2. Machine tools 1  4 1.B.3. Dimensional inspection machines, instruments, or systems 1  6 1.B.4. Controlled atmosphere induction furnaces, and power supplies therefor 1  8 1.B.5. Isostatic presses, and related equipment 1  8 1.B.6. Vibration test systems, equipment, and components 1  8 1.B.7. Vacuum or other controlled atmosphere metallurgical melting and casting furnaces and related equipment 1  8 1.C. MATERIALS 1  9 1.D. SOFTWARE 1  9 1.D.1. Software  specially designed or modified for the use  of equipment 1  9 1.D.2. Software  specially designed or modified for the development , production , or use  of equipment 1  9 1.D.3. Software  for any combination of electronic devices or system enabling such device(s) to function as a numerical control  unit for machine tools 1  9 1.E. TECHNOLOGY 1.E.1. Technology  according to the Technology Controls for the development , production  or use  of equipment, material or software  1  9 2. MATERIALS 2.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 2.A.1. Crucibles made of materials resistant to liquid actinide metals 2  1 2.A.2. Platinized catalysts 2  1 2.A.3. Composite structures in the forms of tubes 2  2 2.B. TEST AND PRODUCTION EQUIPMENT 2.B.1. Tritium facilities or plants, and equipment therefor 2  2 2.B.2. Lithium isotope separation facilities or plants, and systems and equipment therefor 2  2 2.C. MATERIALS 2.C.1. Aluminium 2  2 2.C.2. Beryllium 2  3 2.C.3. Bismuth 2  3 2.C.4. Boron 2  3 2.C.5. Calcium 2  3 2.C.6. Chlorine trifluoride 2  3 2.C.7. Fibrous or filamentary materials, and prepregs 2  3 2.C.8. Hafnium 2  4 2.C.9. Lithium 2  4 2.C.10. Magnesium 2  4 2.C.11. Maraging steel 2  4 2.C.12. Radium-226 2  4 2.C.13. Titanium 2  5 2.C.14. Tungsten 2  5 2.C.15. Zirconium 2  5 2.C.16. Nickel powder and porous nickel metal 2  5 2.C.17. Tritium 2  6 2.C.18. Helium-3 2  6 2.C.19. Radionuclides 2  6 2.C.20. Rhenium 2  6 2.D. SOFTWARE 2  6 2.E. TECHNOLOGY 2  6 2.E.1. Technology  according to the Technology Controls for the development , production  or use  of equipment, material or software  2  6 3. URANIUM ISOTOPE SEPARATION EQUIPMENT AND COMPONENTS (Other Than Trigger List Items) 3.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 3.A.1. Frequency changers or generators 3  1 3.A.2. Lasers, laser amplifiers and oscillators 3  1 3.A.3. Valves 3  3 3.A.4. Superconducting solenoidal electromagnets 3  3 3.A.5. High-power direct current power supplies 3  4 3.A.6. High-voltage direct current power supplies 3  4 3.A.7. Pressure transducers 3  4 3.A.8. Vacuum pumps 3  4 3.A.9. Bellows-sealed scroll-type compressors and vacuum pumps 3  5 3.B. TEST AND PRODUCTION EQUIPMENT 3.B.1. Electrolytic cells for fluorine production 3  5 3.B.2. Rotor fabrication or assembly equipment, rotor straightening equipment, bellows-forming mandrels and dies 3  5 3.B.3. Centrifugal multiplane balancing machines 3  6 3.B.4. Filament winding machines and related equipment 3  6 3.B.5. Electromagnetic isotope separators 3  7 3.B.6. Mass spectrometers 3  7 3.C. MATERIALS 3  8 3.D. SOFTWARE 3.D.1. Software  specially designed or modified for the use  of equipment 3  8 3.D.2. Software  or encryption keys/codes specially designed to enhance or release the performance characteristics of equipment 3  8 3.D.3. Software  specially designed to enhance or release the performance characteristics of equipment 3  8 3.E. TECHNOLOGY 3.E.1. Technology  according to the Technology Controls for the development , production  or use  of equipment, material or software  3  8 4. HEAVY WATER PRODUCTION PLANT RELATED EQUIPMENT (Other Than Trigger List Items) 4.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 4.A.1. Specialized packings 4  1 4.A.2. Pumps 4  1 4.A.3. Turboexpanders or turboexpander-compressor sets 4  1 4.B. TEST AND PRODUCTION EQUIPMENT 4.B.1. Water-hydrogen sulfide exchange tray columns and internal contactors 4  1 4.B.2. Hydrogen-cryogenic distillation columns 4  2 4.B.3. [No longer used  since 14 June 2013] 4  2 4.C. MATERIALS 4  2 4.D. SOFTWARE 4  2 4.E. TECHNOLOGY 4  2 4.E.1. Technology  according to the Technology Controls for the development , production  or use  of equipment, material or software  4  2 5. TEST AND MEASUREMENT EQUIPMENT FOR THE DEVELOPMENT OF NUCLEAR EXPLOSIVE DEVICES 5.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 5.A.1. Photomultiplier tubes 5  1 5.B. TEST AND PRODUCTION EQUIPMENT 5.B.1. Flash X-ray generators or pulsed electron accelerators 5  1 5.B.2. High-velocity gun systems 5  1 5.B.3. High speed cameras and imaging devices 5  1 5.B.4. [No longer used  since 14 June 2013] 5  2 5.B.5. Specialized instrumentation for hydrodynamic experiments 5  2 5.B.6. High-speed pulse generators 5  3 5.B.7. High explosive containment vessels 5  3 5.C. MATERIALS 5  3 5.D. SOFTWARE 5  3 5.E. TECHNOLOGY 5  3 6. COMPONENTS FOR NUCLEAR EXPLOSIVE DEVICES 6.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 6.A.1. Detonators and multipoint initiation systems 6  1 6.A.2. Firing sets and equivalent high-current pulse generators 6  1 6.A.3. Switching devices 6  2 6.A.4. Pulse discharge capacitors 6  2 6.A.5. Neutron generator systems 6  3 6.A.6. Striplines 6  3 6.B. TEST AND PRODUCTION EQUIPMENT 6  3 6.C. MATERIALS 6.C.1. High explosive substances or mixtures 6  3 6.D. SOFTWARE 6  4 6.E. TECHNOLOGY 6  4 1. INDUSTRIAL EQUIPMENT 1.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 1.A.1. High-density (lead glass or other) radiation shielding windows, having all of the following characteristics, and specially designed frames therefor: a. A cold area  greater than 0.09 m2; b. A density greater than 3 g/cm3; and c. A thickness of 100 mm or greater. Technical Note: In Item 1.A.1.a. the term cold area  means the viewing area of the window exposed to the lowest level of radiation in the design application. 1.A.2. Radiation-hardened TV cameras, or lenses therefor, specially designed or rated as radiation hardened to withstand a total radiation dose greater than 5 Ã  104 Gy (silicon) without operational degradation. Technical Note: The term Gy (silicon) refers to the energy in Joules per kilogram absorbed by an unshielded silicon sample when exposed to ionizing radiation. 1.A.3. Robots , end-effectors  and control units as follows: a. Robots  or end-effectors  having either of the following characteristics: 1. Specially designed to comply with national safety standards applicable to handling high explosives (for example, meeting electrical code ratings for high explosives); or 2. Specially designed or rated as radiation hardened to withstand a total radiation dose greater than 5 Ã  104 Gy (silicon) without operational degradation; Technical Note: The term Gy (silicon) refers to the energy in Joules per kilogram absorbed by an unshielded silicon sample when exposed to ionizing radiation. b. Control units specially designed for any of the robots  or end-effectors  specified in Item 1.A.3.a. Note: Item 1.A.3. does not control robots  specially designed for non-nuclear industrial applications such as automobile paint-spraying booths. Technical Notes: 1. Robots  In Item 1.A.3. robot  means a manipulation mechanism, which may be of the continuous path or of the point-to-point variety, may use sensors , and has all of the following characteristics: (a) is multifunctional; (b) is capable of positioning or orienting material, parts, tools, or special devices through variable movements in three-dimensional space; (c) incorporates three or more closed or open loop servo-devices which may include stepping motors; and (d) has user-accessible programmability  by means of teach/playback method or by means of an electronic computer which may be a programmable logic controller, i.e., without mechanical intervention. N.B.1: In the above definition sensors  means detectors of a physical phenomenon, the output of which (after conversion into a signal that can be interpreted by a control unit) is able to generate programs  or modify programmed instructions or numerical program  data. This includes sensors  with machine vision, infrared imaging, acoustical imaging, tactile feel, inertial position measuring, optical or acoustic ranging or force or torque measuring capabilities. N.B.2: In the above definition user-accessible programmability  means the facility allowing a user to insert, modify or replace programs  by means other than: (a) a physical change in wiring or interconnections; or (b) the setting of function controls including entry of parameters. N.B.3: The above definition does not include the following devices: (a) Manipulation mechanisms which are only manually/teleoperator controllable; (b) Fixed sequence manipulation mechanisms which are automated moving devices operating according to mechanically fixed programmed motions. The program  is mechanically limited by fixed stops, such as pins or cams. The sequence of motions and the selection of paths or angles are not variable or changeable by mechanical, electronic, or electrical means; (c) Mechanically controlled variable sequence manipulation mechanisms which are automated moving devices operating according to mechanically fixed programmed motions. The program  is mechanically limited by fixed, but adjustable, stops such as pins or cams. The sequence of motions and the selection of paths or angles are variable within the fixed program  pattern. Variations or modifications of the program  pattern (e.g., changes of pins or exchanges of cams) in one or more motion axes are accomplished only through mechanical operations; (d) Non-servo-controlled variable sequence manipulation mechanisms which are automated moving devices, operating according to mechanically fixed programmed motions. The program  is variable but the sequence proceeds only by the binary signal from mechanically fixed electrical binary devices or adjustable stops; (e) Stacker cranes defined as Cartesian coordinate manipulator systems manufactured as an integral part of a vertical array of storage bins and designed to access the contents of those bins for storage or retrieval. 2. End-effectors  In Item 1.A.3. end-effectors  are grippers, active tooling units , and any other tooling that is attached to the baseplate on the end of a robot  manipulator arm. N.B.: In the above definition active tooling units  is a device for applying motive power, process energy or sensing to the workpiece. 1.A.4. Remote manipulators that can be used to provide remote actions in radiochemical separation operations or hot cells, having either of the following characteristics: a. A capability of penetrating 0.6 m or more of hot cell wall (through-the-wall operation); or b. A capability of bridging over the top of a hot cell wall with a thickness of 0.6 m or more (over-the-wall operation). Technical Note: Remote manipulators provide translation of human operator actions to a remote operating arm and terminal fixture. They may be of a master/slave type or operated by joystick or keypad. 1.B. TEST AND PRODUCTION EQUIPMENT 1.B.1. Flow-forming machines, spin-forming machines capable of flow-forming functions, and mandrels, as follows: a. Machines having both of the following characteristics: 1. Three or more rollers (active or guiding); and 2. Which, according to the manufacturer's technical specification, can be equipped with numerical control  units or a computer control; b. Rotor-forming mandrels designed to form cylindrical rotors of inside diameter between 75 and 400 mm. Note: Item 1.B.1.a. includes machines which have only a single roller designed to deform metal plus two auxiliary rollers which support the mandrel, but do not participate directly in the deformation process. 1.B.2. Machine tools, as follows, and any combination thereof, for removing or cutting metals, ceramics, or composites, which, according to the manufacturer's technical specifications, can be equipped with electronic devices for simultaneous contouring control  in two or more axes: N.B.: For numerical control  units controlled by their associated software , see Item 1.D.3. a. Machine tools for turning, that have positioning accuracies  with all compensations available better (less) than 6 Ã ¼m according to ISO 230/2 (1988) along any linear axis (overall positioning) for machines capable of machining diameters greater than 35 mm; Note: Item 1.B.2.a. does not control bar machines (Swissturn), limited to machining only bar feed thru, if maximum bar diameter is equal to or less than 42 mm and there is no capability of mounting chucks. Machines may have drilling and/or milling capabilities for machining parts with diameters less than 42 mm. b. Machine tools for milling, having any of the following characteristics: 1. Positioning accuracies  with all compensations available better (less) than 6 Ã ¼m according to ISO 230/2 (1988) along any linear axis (overall positioning); 2. Two or more contouring rotary axes; or 3. Five or more axes which can be coordinated simultaneously for contouring control . Note: Item 1.B.2.b. does not control milling machines having both of the following characteristics: 1. X-axis travel greater than 2 m; and 2. Overall positioning accuracy  on the x-axis worse (more) than 30 Ã ¼m according to ISO 230/2 (1988). c. Machine tools for grinding, having any of the following characteristics: 1. Positioning accuracies  with all compensations available better (less) than 4 Ã ¼m according to ISO 230/2 (1988) along any linear axis (overall positioning); 2. Two or more contouring rotary axes; or 3 Five or more axes which can be coordinated simultaneously for contouring control . Note: Item 1.B.2.c. does not control grinding machines as follows: 1. Cylindrical external, internal, and external-internal grinding machines having all the following characteristics: a. Limited to a maximum workpiece capacity of 150 mm outside diameter or length; and b. Axes limited to x, z and c. 2. Jig grinders that do not have a z-axis or a w-axis with an overall positioning accuracy less (better) than 4 microns. Positioning accuracy is according to ISO 230/2 (1988). d. Non-wire type Electrical Discharge Machines (EDM) that have two or more contouring rotary axes and that can be coordinated simultaneously for contouring control . Notes: 1. Stated positioning accuracy  levels derived under the following procedures from measurements made according to ISO 230/2 (1988) or national equivalents may be used for each machine tool model if provided to, and accepted by, national authorities instead of individual machine tests. Stated positioning accuracy  are to be derived as follows: a. Select five machines of a model to be evaluated; b. Measure the linear axis accuracies according to ISO 230/2 (1988); c. Determine the accuracy values (A) for each axis of each machine. The method of calculating the accuracy value is described in the ISO 230/2 (1988) standard; d. Determine the average accuracy value of each axis. This average value becomes the stated positioning accuracy  of each axis for the model (Ã x, Ã y ¦); e. Since Item 1.B.2. refers to each linear axis, there will be as many stated positioning accuracy  values as there are linear axes; f. If any axis of a machine tool not controlled by Items 1.B.2.a., 1.B.2.b., or 1.B.2.c. has a stated positioning accuracy  of 6 Ã ¼m or better (less) for grinding machines, and 8 Ã ¼m or better (less) for milling and turning machines, both according to ISO 230/2 (1988), then the builder should be required to reaffirm the accuracy level once every eighteen months. 2. Item 1.B.2. does not control special purpose machine tools limited to the manufacture of any of the following parts: a. Gears b. Crankshafts or cam shafts c. Tools or cutters d. Extruder worms Technical Notes: 1. Axis nomenclature shall be in accordance with International Standard ISO 841, Numerical Control Machines  Axis and Motion Nomenclature . 2. Not counted in the total number of contouring axes are secondary parallel contouring axes (e.g., the w-axis on horizontal boring mills or a secondary rotary axis the centerline of which is parallel to the primary rotary axis). 3. Rotary axes do not necessarily have to rotate over 360 degrees. A rotary axis can be driven by a linear device, e.g., a screw or a rack- and-pinion. 4. For the purposes of 1.B.2. the number of axes which can be coordinated simultaneously for contouring control  is the number of axes along or around which, during processing of the workpiece, simultaneous and interrelated motions are performed between the workpiece and a tool. This does not include any additional axes along or around which other relative motions within the machine are performed, such as: a. Wheel-dressing systems in grinding machines; b Parallel rotary axes designed for mounting of separate workpieces; c. Co-linear rotary axes designed for manipulating the same workpiece by holding it in a chuck from different ends. 5. A machine tool having at least 2 of the 3 turning, milling or grinding capabilities (e.g., a turning machine with milling capability) must be evaluated against each applicable entry, 1.B.2.a., 1.B.2.b. and 1.B.2.c. 6. Items 1.B.2.b.3 and 1.B.2.c.3 include machines based on a parallel linear kinematic design (e.g., hexapods) that have 5 or more axes none of which are rotary axes. 1.B.3. Dimensional inspection machines, instruments, or systems, as follows: a. Computer controlled or numerically controlled coordinate measuring machines (CMM) having either of the following characteristics: 1. Having only two axes and having a maximum permissible error of length measurement along any axis (one dimensional), identified as any combination of E0x MPE, E0y MPE or E0z MPE, equal to or less(better) than (1.25 + L/1 000) Ã ¼m (where L is the measured length in mm) at any point within the operating range of the machine (i.e., within the length of the axis), according to ISO 10360-2(2009); or 2. Three or more axes and having a three dimensional (volumetric) maximum permissible error of length measurement (E0, MPE equal to or less (better) than (1.7 + L/800) Ã ¼m (where L is the measured length in mm) at any point within the operating range of the machine (i.e., within the length of the axis), according to ISO 10360-2(2009). Technical Note: The E0, MPE of the most accurate configuration of the CMM specified according to ISO 10360-2(2009) by the manufacturer (e.g., best of the following: probe, stylus length, motion parameters, environment) and with all compensations available shall be compared to the 1.7 + L/800 Ã ¼m threshold. b. Linear displacement measuring instruments, as follows: 1. Non-contact type measuring systems with a resolution  equal to or better (less) than 0.2 Ã ¼m within a measuring range up to 0.2 mm; 2. Linear variable differential transformer (LVDT) systems having both of the following characteristics: a. 1. Linearity  equal to or less (better) than 0.1 % measured from 0 to the full operating range, for LVDTs with an operating range up to 5 mm; or 2. Linearity  equal to or less (better) than 0.1 % measured from 0 to 5 mm for LVDTs with an operating range greater than 5 mm; and b. Drift equal to or better (less) than 0.1 % per day at a standard ambient test room temperature ± 1 K; 3. Measuring systems having both of the following characteristics: a. Contain a laser; and b. Maintain for at least 12 hours, over a temperature range of ± 1 K around a standard temperature and a standard pressure: 1. A resolution  over their full scale of 0.1 Ã ¼m or better; and 2. With a measurement uncertainty  equal to or better (less) than (0.2 + L/2 000) Ã ¼m (L is the measured length in millimeters); Note: Item 1.B.3.b.3. does not control measuring interferometer systems, without closed or open loop feedback, containing a laser to measure slide movement errors of machine tools, dimensional inspection machines, or similar equipment. Technical Note: In Item 1.B.3.b. linear displacement  means the change of distance between the measuring probe and the measured object. c. Angular displacement measuring instruments having an angular position deviation  equal to or better (less) than 0.00025 °; Note: Item 1.B.3.c. does not control optical instruments, such as autocollimators, using collimated light (e.g., laser light) to detect angular displacement of a mirror. d. Systems for simultaneous linear-angular inspection of hemishells, having both of the following characteristics: 1. Measurement uncertainty  along any linear axis equal to or better (less) than 3.5 Ã ¼m per 5 mm; and 2. Angular position deviation  equal to or less than 0.02 °. Notes: 1. Item 1.B.3. includes machine tools that can be used as measuring machines if they meet or exceed the criteria specified for the measuring machine function. 2. Machines described in Item 1.B.3. are controlled if they exceed the threshold specified anywhere within their operating range. Technical Note: All parameters of measurement values in this item represent plus/minus, i.e., not total band. 1.B.4. Controlled atmosphere (vacuum or inert gas) induction furnaces, and power supplies therefor, as follows: a. Furnaces having all of the following characteristics: 1. Capable of operation at temperatures above 1 123 K (850 °C); 2. Induction coils 600 mm or less in diameter; and 3. Designed for power inputs of 5 kW or more; Note: Item 1.B.4.a. does not control furnaces designed for the processing of semiconductor wafers. b. Power supplies, with a specified output power of 5 kW or more, specially designed for furnaces specified in Item 1.B.4.a. 1.B.5. Isostatic presses , and related equipment, as follows: a. Isostatic presses  having both of the following characteristics: 1. Capable of achieving a maximum working pressure of 69 MPa or greater; and 2. A chamber cavity with an inside diameter in excess of 152 mm; b. Dies, molds, and controls specially designed for the isostatic presses  specified in Item 1.B.5.a. Technical Notes: 1. In Item 1.B.5. Isostatic presses  means equipment capable of pressurizing a closed cavity through various media (gas, liquid, solid particles, etc.) to create equal pressure in all directions within the cavity upon a workpiece or material. 2. In Item 1.B.5. the inside chamber dimension is that of the chamber in which both the working temperature and the working pressure are achieved and does not include fixtures. That dimension will be the smaller of either the inside diameter of the pressure chamber or the inside diameter of the insulated furnace chamber, depending on which of the two chambers is located inside the other. 1.B.6. Vibration test systems, equipment, and components as follows: a. Electrodynamic vibration test systems, having all of the following characteristics: 1. Employing feedback or closed loop control techniques and incorporating a digital control unit; 2. Capable of vibrating at 10 g RMS or more between 20 and 2 000 Hz; and 3. Capable of imparting forces of 50 kN or greater measured bare table ; b. Digital control units, combined with software  specially designed for vibration testing, with a real-time bandwidth greater than 5 kHz and being designed for a system specified in Item 1.B.6.a.; c. Vibration thrusters (shaker units), with or without associated amplifiers, capable of imparting a force of 50 kN or greater measured bare table , which are usable for the systems specified in Item 1.B.6.a.; d. Test piece support structures and electronic units designed to combine multiple shaker units into a complete shaker system capable of providing an effective combined force of 50 kN or greater, measured bare table , which are usable for the systems specified in Item 1.B.6.a. Technical Note: In Item 1.B.6. bare table  means a flat table, or surface, with no fixtures or fittings. 1.B.7. Vacuum or other controlled atmosphere metallurgical melting and casting furnaces and related equipment, as follows: a. Arc remelt and casting furnaces having both of the following characteristics: 1. Consumable electrode capacities between 1 000 and 20 000 cm3; and 2. Capable of operating with melting temperatures above 1 973 K (1 700 °C); b. Electron beam melting furnaces and plasma atomization and melting furnaces, having both of the following characteristics: 1. A power of 50 kW or greater; and 2. Capable of operating with melting temperatures above 1 473 K (1 200 °C); c. Computer control and monitoring systems specially configured for any of the furnaces specified in Item 1.B.7.a. or 1.B.7.b. 1.C. MATERIALS None. 1.D. SOFTWARE 1.D.1. Software  specially designed or modified for the use  of equipment specified in Item 1.A.3., 1.B.1., 1.B.3., 1.B.5., 1.B.6.a., 1.B.6.b., 1.B.6.d. or 1.B.7. Note: Software  specially designed or modified for systems specified in Item 1.B.3.d. includes software  for simultaneous measurements of wall thickness and contour. 1.D.2. Software  specially designed or modified for the development , production , or use  of equipment specified in Item 1.B.2. Note: Item 1.D.2. does not control part programming software  that generates numerical control  command codes but does not allow direct use of equipment for machining various parts. 1.D.3. Software  for any combination of electronic devices or system enabling such device(s) to function as a numerical control  unit for machine tools, that is capable of controlling five or more interpolating axes that can be coordinated simultaneously for contouring control . Notes: 1. Software  is controlled whether exported separately or residing in a numerical control  unit or any electronic device or system. 2. Item 1.D.3. does not control software  specially designed or modified by the manufacturers of the control unit or machine tool to operate a machine tool that is not specified in Item 1.B.2. 1.E. TECHNOLOGY 1.E.1. Technology  according to the Technology Controls for the development , production  or use  of equipment, material or software  specified in 1.A. through 1.D. 2. MATERIALS 2.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 2.A.1. Crucibles made of materials resistant to liquid actinide metals, as follows: a. Crucibles having both of the following characteristics: 1. A volume of between 150 cm3 (150 ml) and 8 000 cm3 (8 l (litres)); and 2. Made of or coated with any of the following materials, or combination of the following materials, having an overall impurity level of 2 % or less by weight: a. Calcium fluoride (CaF2); b. Calcium zirconate (metazirconate) (CaZrO3); c. Cerium sulfide (Ce2S3); d. Erbium oxide (erbia) (Er2O3); e. Hafnium oxide (hafnia) (HfO2); f. Magnesium oxide (MgO); g. Nitrided niobium-titanium-tungsten alloy (approximately 50 % Nb, 30 % Ti, 20 % W); h. Yttrium oxide (yttria) (Y2O3); or i. Zirconium oxide (zirconia) (ZrO2); b. Crucibles having both of the following characteristics: 1. A volume of between 50 cm3 (50 ml) and 2 000 cm3 (2 liters); and 2. Made of or lined with tantalum, having a purity of 99.9 % or greater by weight; c. Crucibles having all of the following characteristics: 1. A volume of between 50 cm3 (50 ml) and 2 000 cm3 (2 liters); 2. Made of or lined with tantalum, having a purity of 98 % or greater by weight; and 3. Coated with tantalum carbide, nitride, boride, or any combination thereof. 2.A.2. Platinized catalysts specially designed or prepared for promoting the hydrogen isotope exchange reaction between hydrogen and water for the recovery of tritium from heavy water or for the production of heavy water. 2.A.3. Composite structures in the form of tubes having both of the following characteristics: a. An inside diameter of between 75 and 400 mm; and b. Made with any of the fibrous or filamentary materials  specified in Item 2.C.7.a. or carbon prepreg materials specified in Item 2.C.7.c. 2.B. TEST AND PRODUCTION EQUIPMENT 2.B.1. Tritium facilities or plants, and equipment therefor, as follows: a. Facilities or plants for the production, recovery, extraction, concentration or handling of tritium; b. Equipment for tritium facilities or plants, as follows: 1. Hydrogen or helium refrigeration units capable of cooling to 23 K (  250 °C) or less, with heat removal capacity greater than 150 W; 2. Hydrogen isotope storage or purification systems using metal hydrides as the storage or purification medium. 2.B.2. Lithium isotope separation facilities or plants, and systems and equipment therefor, as follows: N.B.: Certain lithium isotope separation equipment and components for the plasma separation process (PSP) are also directly applicable to uranium isotope separation and are controlled under INFCIRC/254 Part 1 (as amended). a. Facilities or plants for the separation of lithium isotopes; b. Equipment for the separation of lithium isotopes based on the lithium-mercury amalgam process, as follows: 1. Packed liquid-liquid exchange columns specially designed for lithium amalgams; 2. Mercury or lithium amalgam pumps; 3. Lithium amalgam electrolysis cells; 4. Evaporators for concentrated lithium hydroxide solution; c. Ion exchange systems specially designed for lithium isotope separation, and specially designed component parts therefor; d. Chemical exchange systems (employing crown ethers, cryptands, or lariat ethers) specially designed for lithium isotope separation, and specially designed component parts therefor. 2.C. MATERIALS 2.C.1. Aluminium alloys having both of the following characteristics: a. Capable of  an ultimate tensile strength of 460 MPa or more at 293 K (20 °C); and b. In the form of tubes or cylindrical solid forms (including forgings) with an outside diameter of more than 75 mm. Technical Note: In Item 2.C.1. the phrase capable of  encompasses aluminium alloys before or after heat treatment. 2.C.2. Beryllium metal, alloys containing more than 50 % beryllium by weight, beryllium compounds, manufactures thereof, and waste or scrap of any of the foregoing. Note: Item 2.C.2. does not control the following: a. Metal windows for X-ray machines or for bore-hole logging devices; b. Oxide shapes in fabricated or semi-fabricated forms specially designed for electronic component parts or as substrates for electronic circuits; c. Beryl (silicate of beryllium and aluminium) in the form of emeralds or aquamarines. 2.C.3. Bismuth having both of the following characteristics: a. A purity of 99.99 % or greater by weight; and b. Containing less than 10 ppm (parts per million) by weight of silver. 2.C.4. Boron enriched in the boron-10 (10B) isotope to greater than its natural isotopic abundance, as follows: elemental boron, compounds, mixtures containing boron, manufactures thereof, waste or scrap of any of the foregoing. Note: In Item 2.C.4. mixtures containing boron include boron loaded materials. Technical Note: The natural isotopic abundance of boron-10 is approximately 18.5 weight percent (20 atom percent). 2.C.5. Calcium having both of the following characteristics: a. Containing less than 1 000 parts per million by weight of metallic impurities other than magnesium; and b. Containing less than 10 parts per million by weight of boron. 2.C.6. Chlorine trifluoride (ClF3). 2.C.7. Fibrous or filamentary materials , and prepregs, as follows: a. Carbon or aramid fibrous or filamentary materials  having either of the following characteristics: 1. A specific modulus  of 12.7 Ã  106 m or greater; or 2. A specific tensile strength  of 23.5 Ã  104 m or greater; Note: Item 2.C.7.a. does not control aramid fibrous or filamentary materials  having 0.25 % or more by weight of an ester based fiber surface modifier. b. Glass fibrous or filamentary materials  having both of the following characteristics: 1. A specific modulus  of 3.18 Ã  106 m or greater; and 2. A specific tensile strength  of 7.62 Ã  104 m or greater; c. Thermoset resin impregnated continuous yarns , rovings , tows  or tapes  with a width of 15 mm or less (prepregs), made from carbon or glass fibrous or filamentary materials  specified in Item 2.C.7.a. or Item 2.C.7.b. Technical Note: The resin forms the matrix of the composite. Technical Notes: 1. In Item 2.C.7. Specific modulus  is the Young's modulus in N/m2 divided by the specific weight in N/m3 when measured at a temperature of 296 ± 2 K (23 ± 2 °C) and a relative humidity of 50 ± 5 %. 2. In Item 2.C.7. Specific tensile strength  is the ultimate tensile strength in N/m2 divided by the specific weight in N/m3 when measured at a temperature of 296 ± 2 K (23 ± 2 °C) and a relative humidity of 50 ± 5 %. 2.C.8. Hafnium metal, alloys containing more than 60 % hafnium by weight, hafnium compounds containing more than 60 % hafnium by weight, manufactures thereof, and waste or scrap of any of the foregoing. 2.C.9. Lithium enriched in the lithium-6 (6Li) isotope to greater than its natural isotopic abundance and products or devices containing enriched lithium, as follows: elemental lithium, alloys, compounds, mixtures containing lithium, manufactures thereof, waste or scrap of any of the foregoing. Note: Item 2.C.9. does not control thermoluminescent dosimeters. Technical Note: The natural isotopic abundance of lithium-6 is approximately 6.5 weight percent (7.5 atom percent). 2.C.10. Magnesium having both of the following characteristics: a. Containing less than 200 parts per million by weight of metallic impurities other than calcium; and b. Containing less than 10 parts per million by weight of boron. 2.C.11. Maraging steel capable of  an ultimate tensile strength of 1 950 MPa or more at 293 K (20 °C). Note: Item 2.C.11. does not control forms in which all linear dimensions are 75 mm or less. Technical Note: In Item 2.C.11. the phrase capable of  encompasses maraging steel before or after heat treatment. 2.C.12. Radium-226 (226Ra), radium-226 alloys, radium-226 compounds, mixtures containing radium-226, manufactures thereof, and products or devices containing any of the foregoing. Note: Item 2.C.12. does not control the following: a. Medical applicators; b. A product or device containing less than 0.37 GBq of radium-226. 2.C.13. Titanium alloys having both of the following characteristics: a. Capable of  an ultimate tensile strength of 900 MPa or more at 293 K (20 °C); and b. In the form of tubes or cylindrical solid forms (including forgings) with an outside diameter of more than 75 mm. Technical Note: In Item 2.C.13. the phrase capable of  encompasses titanium alloys before or after heat treatment. 2.C.14. Tungsten, tungsten carbide, and alloys containing more than 90 % tungsten by weight, having both of the following characteristics: a. In forms with a hollow cylindrical symmetry (including cylinder segments) with an inside diameter between 100 and 300 mm; and b. A mass greater than 20 kg. Note: Item 2.C.14. does not control manufactures specially designed as weights or gamma-ray collimators. 2.C.15. Zirconium with a hafnium content of less than 1 part hafnium to 500 parts zirconium by weight, as follows: metal, alloys containing more than 50 % zirconium by weight, compounds, manufactures thereof, waste or scrap of any of the foregoing. Note: Item 2.C.15. does not control zirconium in the form of foil having a thickness of 0.10 mm or less. 2.C.16. Nickel powder and porous nickel metal, as follows: N.B.: For nickel powders which are especially prepared for the manufacture of gaseous diffusion barriers see INFCIRC/254/Part 1 (as amended). a. Nickel powder having both of the following characteristics: 1. A nickel purity content of 99.0 % or greater by weight; and 2. A mean particle size of less than 10 Ã ¼m measured by the ASTM B 330 standard; b. Porous nickel metal produced from materials specified in Item 2.C.16.a. Note: Item 2.C.16. does not control the following: a. Filamentary nickel powders; b. Single porous nickel metal sheets with an area of 1 000 cm2 per sheet or less. Technical Note: Item 2.C.16.b. refers to porous metal formed by compacting and sintering the material in Item 2.C.16.a. to form a metal material with fine pores interconnected throughout the structure. 2.C.17. Tritium, tritium compounds, mixtures containing tritium in which the ratio of tritium to hydrogen atoms exceeds 1 part in 1 000, and products or devices containing any of the foregoing. Note: Item 2.C.17. does not control a product or device containing less than 1.48 Ã  103 GBq of tritium. 2.C.18. Helium-3 (3He), mixtures containing helium-3, and products or devices containing any of the foregoing. Note: Item 2.C.18. does not control a product or device containing less than 1 g of helium-3. 2.C.19. Radionuclides appropriate for making neutron sources based on alpha-n reaction: Actinium 225 Curium 244 Polonium 209 Actinium 227 Einsteinium 253 Polonium 210 Californium 253 Einsteinium 254 Radium 223 Curium 240 Gadolinium 148 Thorium 227 Curium 241 Plutonium 236 Thorium 228 Curium 242 Plutonium 238 Uranium 230 Curium 243 Polonium 208 Uranium 232 In the following forms: a. Elemental; b. Compounds having a total activity of 37 GBq per kg or greater; c. Mixtures having a total activity of 37 GBq per kg or greater; d. Products or devices containing any of the foregoing. Note: Item 2.C.19. does not control a product or device containing less than 3.7 GBq of activity. 2.C.20. Rhenium, and alloys containing 90 % by weight or more rhenium; and alloys of rhenium and tungsten containing 90 % by weight or more of any combination of rhenium and tungsten, having both of the following characteristics: a. In forms with a hollow cylindrical symmetry (including cylinder segments) with an inside diameter between 100 and 300 mm; and b. A mass greater than 20kg. 2.D. SOFTWARE None 2.E. TECHNOLOGY 2.E.1. Technology  according to the Technology Controls for the development , production  or use  of equipment, material or software  specified in 2.A. through 2.D. 3. URANIUM ISOTOPE SEPARATION EQUIPMENT AND COMPONENTS (Other Than Trigger List Items) 3.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 3.A.1. Frequency changers or generators, usable as a variable frequency or fixed frequency motor drive, having all of the following characteristics: N.B.1: Frequency changers and generators especially designed or prepared for the gas centrifuge process are controlled under INFCIRC/254/Part 1 (as amended). N.B.2: Software  specially designed to enhance or release the performance of frequency changers or generators to meet the characteristics below is controlled in 3.D.2 and 3.D.3. a. Multiphase output providing a power of 40 VA or greater; b. Operating at a frequency of 600 Hz or more; and c. Frequency control better (less) than 0.2 %. Notes: 1. Item 3.A.1. only controls frequency changers intended for specific industrial machinery and/or consumer goods (machine tools, vehicles, etc.) if the frequency changers can meet the characteristics above when removed, and subject to General Note 3. 2. For the purpose of export control, the Government will determine whether or not a particular frequency changer meets the characteristics above, taking into account hardware and software constraints. Technical Notes: 1. Frequency changers in Item 3.A.1. are also known as converters or inverters. 2. The characteristics specified in item 3.A.1. may be met by certain equipment marketed such as: Generators, Electronic Test Equipment, AC Power Supplies, Variable Speed Motor Drives, Variable Speed Drives (VSDs), Variable Frequency Drives (VFDs), Adjustable Frequency Drives (AFDs), or Adjustable Speed Drives (ASDs). 3.A.2. Lasers, laser amplifiers and oscillators as follows: a. Copper vapor lasers having both of the following characteristics: 1. Operating at wavelengths between 500 and 600 nm; and 2. An average output power equal to or greater than 30 W; b. Argon ion lasers having both of the following characteristics: 1. Operating at wavelengths between 400 and 515 nm; and 2. An average output power greater than 40 W; c. Neodymium-doped (other than glass) lasers with an output wavelength between 1 000 and 1 100 nm having either of the following: 1. Pulse-excited and Q-switched with a pulse duration equal to or greater than 1 ns, and having either of the following: a. A single-transverse mode output with an average output power greater than 40 W; or b. A multiple-transverse mode output with an average output power greater than 50 W; or 2. Incorporating frequency doubling to give an output wavelength between 500 and 550 nm with an average output power of greater than 40 W; d. Tunable pulsed single-mode dye laser oscillators having all of the following characteristics: 1. Operating at wavelengths between 300 and 800 nm; 2. An average output power greater than 1 W; 3. A repetition rate greater than 1 kHz; and 4. Pulse width less than 100 ns; e. Tunable pulsed dye laser amplifiers and oscillators having all of the following characteristics: 1. Operating at wavelengths between 300 and 800 nm; 2. An average output power greater than 30 W; 3. A repetition rate greater than 1 kHz; and 4. Pulse width less than 100 ns; Note: Item 3.A.2.e. does not control single mode oscillators. f. Alexandrite lasers having all of the following characteristics: 1. Operating at wavelengths between 720 and 800 nm; 2. A bandwidth of 0.005 nm or less; 3. A repetition rate greater than 125 Hz; and 4. An average output power greater than 30 W; g. Pulsed carbon dioxide lasers having all of the following characteristics: 1. Operating at wavelengths between 9 000 and 11 000 nm; 2. A repetition rate greater than 250 Hz; 3. An average output power greater than 500 W; and 4. Pulse width of less than 200 ns; Note: Item 3.A.2.g. does not control the higher power (typically 1 to 5 kW) industrial CO2 lasers used in applications such as cutting and welding, as these latter lasers are either continuous wave or are pulsed with a pulse width greater than 200 ns. h. Pulsed excimer lasers (XeF, XeCl, KrF) having all of the following characteristics: 1. Operating at wavelengths between 240 and 360 nm; 2. A repetition rate greater than 250 Hz; and 3. An average output power greater than 500 W; i. Para-hydrogen Raman shifters designed to operate at 16 Ã ¼m output wavelength and at a repetition rate greater than 250 Hz. j. Pulsed carbon monoxide lasers having all of the following characteristics: 1. Operating at wavelengths between 5 000 and 6 000 nm; 2. A repetition rate greater than 250 Hz; 3. An average output power greater than 200 W; and 4. Pulse width of less than 200 ns. Note: Item 3.A.2.j. does not control the higher power (typically 1 to 5 kW) industrial CO lasers used in applications such as cutting and welding, as these latter lasers are either continuous wave or are pulsed with a pulse width greater than 200 ns. 3.A.3. Valves having all of the following characteristics: a. A nominal size of 5 mm or greater; b. Having a bellows seal; and c. Wholly made of or lined with aluminium, aluminium alloy, nickel, or nickel alloy containing more than 60 % nickel by weight. Technical Note: For valves with different inlet and outlet diameter, the nominal size parameter in Item 3.A.3.a. refers to the smallest diameter. 3.A.4. Superconducting solenoidal electromagnets having all of the following characteristics: a. Capable of creating magnetic fields greater than 2 T; b. A ratio of length to inner diameter greater than 2; c. Inner diameter greater than 300 mm; and d. Magnetic field uniform to better than 1 % over the central 50 % of the inner volume. Note: Item 3.A.4. does not control magnets specially designed for and exported as part of medical nuclear magnetic resonance (NMR) imaging systems. N.B.: As part of, does not necessarily mean physical part in the same shipment. Separate shipments from different sources are allowed, provided the related export documents clearly specify the as part of relationship. 3.A.5. High-power direct current power supplies having both of the following characteristics: a. Capable of continuously producing, over a time period of 8 hours, 100 V or greater with current output of 500 A or greater; and b. Current or voltage stability better than 0.1 % over a time period of 8 hours. 3.A.6. High-voltage direct current power supplies having both of the following characteristics: a. Capable of continuously producing, over a time period of 8 hours, 20 kV or greater with current output of 1 A or greater; and b. Current or voltage stability better than 0.1 % over a time period of 8 hours. 3.A.7. All types of pressure transducers capable of measuring absolute pressures and having all of the following characteristics: a. Pressure sensing elements made of or protected by aluminium, aluminium alloy, aluminium oxide (alumina or sapphire), nickel, nickel alloy with more than 60 % nickel by weight, or fully fluorinated hydrocarbon polymers; b. Seals, if any, essential for sealing the pressure sensing element, and in direct contact with the process medium, made of or protected by aluminium, aluminium alloy, aluminium oxide (alumina or sapphire), nickel, nickel alloy with more than 60 % nickel by weight, or fully fluorinated hydrocarbon polymers; and c. Having either of the following characteristics: 1. A full scale of less than 13 kPa and an accuracy  of better than ± 1 % of full scale; or 2. A full scale of 13 kPa or greater and an accuracy  of better than ± 130 Pa when measuring at 13 kPa. Technical Notes: 1. In Item 3.A.7. pressure transducers are devices that convert pressure measurements into a signal. 2. In Item 3.A.7. accuracy  includes non-linearity, hysteresis and repeatability at ambient temperature. 3.A.8. Vacuum pumps having all of the following characteristics: a. Input throat size equal to or greater than 380 mm; b. Pumping speed equal to or greater than 15 m3/s; and c. Capable of producing an ultimate vacuum better than 13.3 mPa. Technical Notes: 1. The pumping speed is determined at the measurement point with nitrogen gas or air. 2. The ultimate vacuum is determined at the input of the pump with the input of the pump blocked off. 3.A.9 Bellows-sealed scroll-type compressors and bellows-sealed scroll-type vacuum pumps having all of the following characteristics: a. Capable of an inlet volume flow rate of 50 m3/h or greater; b. Capable of a pressure ratio of 2:1 or greater; and c. Having all surfaces that come in contact with the process gas made from any of the following materials: 1. Aluminium or aluminium alloy; 2. Aluminium oxide; 3. Stainless steel; 4. Nickel or nickel alloy; 5. Phosphor bronze; or 6. Fluoropolymers. Technical Notes: 1. In a scroll compressor or vacuum pump, crescent-shaped pockets of gas are trapped between one or more pairs of intermeshed spiral vanes, or scrolls, one of which moves while the other remains stationary. The moving scroll orbits the stationary scroll; it does not rotate. As the moving scroll orbits the stationary scroll, the gas pockets diminish in size (i.e., they are compressed) as they move toward the outlet port of the machine. 2. In a bellows-sealed scroll compressor or vacuum pump, the process gas is totally isolated from the lubricated parts of the pump and from the external atmosphere by a metal bellows. One end of the bellows is attached to the moving scroll and the other end is attached to the stationary housing of the pump. 3. Fluoropolymers include, but are not limited to, the following materials: a. Polytetrafluoroethylene (PTFE), b. Fluorinated Ethylene Propylene (FEP), c. Perfluoroalkoxy (PFA), d. Polychlorotrifluoroethylene (PCTFE); and e. Vinylidene fluoride-hexafluoropropylene copolymer. 3.B. TEST AND PRODUCTION EQUIPMENT 3.B.1. Electrolytic cells for fluorine production with an output capacity greater than 250 g of fluorine per hour. 3.B.2. Rotor fabrication or assembly equipment, rotor straightening equipment, bellows-forming mandrels and dies, as follows: a. Rotor assembly equipment for assembly of gas centrifuge rotor tube sections, baffles, and end caps; Note: Item 3.B.2.a. includes precision mandrels, clamps, and shrink fit machines. b. Rotor straightening equipment for alignment of gas centrifuge rotor tube sections to a common axis; Technical Note: In Item 3.B.2.b. such equipment normally consists of precision measuring probes linked to a computer that subsequently controls the action of, for example, pneumatic rams used for aligning the rotor tube sections. c. Bellows-forming mandrels and dies for producing single-convolution bellows. Technical Note: The bellows referred to in Item 3.B.2.c. have all of the following characteristics: 1. Inside diameter between 75 and 400 mm; 2. Length equal to or greater than 12.7 mm; 3. Single convolution depth greater than 2 mm; and 4. Made of high-strength aluminium alloys, maraging steel, or high strength fibrous or filamentary materials . 3.B.3. Centrifugal multiplane balancing machines, fixed or portable, horizontal or vertical, as follows: a. Centrifugal balancing machines designed for balancing flexible rotors having a length of 600 mm or more and having all of the following characteristics: 1. Swing or journal diameter greater than 75 mm; 2. Mass capability of from 0.9 to 23 kg; and 3. Capable of balancing speed of revolution greater than 5 000 rpm; b. Centrifugal balancing machines designed for balancing hollow cylindrical rotor components and having all of the following characteristics: 1. Journal diameter greater than 75 mm; 2. Mass capability of from 0.9 to 23 kg; 3. Capable of balancing to a residual imbalance equal to or less than 0.010 kg Ã  mm/kg per plane; and 4. Belt drive type. 3.B.4. Filament winding machines and related equipment, as follows: a. Filament winding machines having all of the following characteristics: 1. Having motions for positioning, wrapping, and winding fibers coordinated and programmed in two or more axes; 2. Specially designed to fabricate composite structures or laminates from fibrous or filamentary materials ; and 3. Capable of winding cylindrical tubes with an internal diameter between 75 and 650 mm and lengths of 300 mm or greater; b. Coordinating and programming controls for the filament winding machines specified in Item 3.B.4.a.; c. Precision mandrels for the filament winding machines specified in Item 3.B.4.a. 3.B.5. Electromagnetic isotope separators designed for, or equipped with, single or multiple ion sources capable of providing a total ion beam current of 50 mA or greater. Notes: 1. Item 3.B.5. includes separators capable of enriching stable isotopes as well as those for uranium. N.B.: A separator capable of separating the isotopes of lead with a one-mass unit difference is inherently capable of enriching the isotopes of uranium with a three-unit mass difference. 2. Item 3.B.5. includes separators with the ion sources and collectors both in the magnetic field and those configurations in which they are external to the field. Technical Note: A single 50 mA ion source cannot produce more than 3 g of separated highly enriched uranium (HEU) per year from natural abundance feed. 3.B.6. Mass spectrometers capable of measuring ions of 230 atomic mass units or greater and having a resolution of better than 2 parts in 230, as follows, and ion sources therefor: N.B.: Mass spectrometers especially designed or prepared for analyzing on-line samples of uranium hexafluoride are controlled under INFCIRC/254/Part 1 (as amended). a. Inductively coupled plasma mass spectrometers (ICP/MS); b. Glow discharge mass spectrometers (GDMS); c. Thermal ionization mass spectrometers (TIMS); d. Electron bombardment mass spectrometers having both of the following features: 1. A molecular beam inlet system that injects a collimated beam of analyte molecules into a region of the ion source where the molecules are ionized by an electron beam; and 2. One or more cold traps that can be cooled to a temperature of 193 K (  80 °C) or less in order to trap analyte molecules that are not ionized by the electron beam; e. Mass spectrometers equipped with a microfluorination ion source designed for actinides or actinide fluorides. Technical Notes: 1. Item 3.B.6.d describes mass spectrometers that are typically used for isotopic analysis of UF6 gas samples. 2. Electron bombardment mass spectrometers in Item 3.B.6.d are also known as electron impact mass spectrometers or electron ionization mass spectrometers. 3. In Item 3.B.6.d.2, a cold trap  is a device that traps gas molecules by condensing or freezing them on cold surfaces. For the purposes of this entry, a closed-loop gaseous helium cryogenic vacuum pump is not a cold trap. 3.C. MATERIALS None. 3.D. SOFTWARE 3.D.1. Software  specially designed for the use  of equipment specified in Items 3.A.1., 3.B.3. or 3.B.4. 3.D.2. Software  or encryption keys/codes specially designed to enhance or release the performance characteristics of equipment not controlled in Item 3.A.1. so that it meets or exceeds the characteristics specified in Item 3.A.1. 3.D.3 Software  specially designed to enhance or release the performance characteristics of equipment controlled in Item 3.A.1. 3.E. TECHNOLOGY 3.E.1. Technology  according to the Technology Controls for the development , production  or use  of equipment, material or software  specified in 3.A. through 3.D. 4. HEAVY WATER PRODUCTION PLANT RELATED EQUIPMENT (Other Than Trigger List Items) 4.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 4.A.1. Specialized packings which may be used in separating heavy water from ordinary water, having both of the following characteristics: a. Made of phosphor bronze mesh chemically treated to improve wettability; and b. Designed to be used in vacuum distillation towers. 4.A.2. Pumps capable of circulating solutions of concentrated or dilute potassium amide catalyst in liquid ammonia (KNH2/NH3), having all of the following characteristics: a. Airtight (i.e., hermetically sealed); b. A capacity greater than 8.5 m3/h; and c. Either of the following characteristics: 1. For concentrated potassium amide solutions (1 % or greater), an operating pressure of 1.5 to 60 MPa; or 2. For dilute potassium amide solutions (less than 1 %), an operating pressure of 20 to 60 MPa. 4.A.3. Turboexpanders or turboexpander-compressor sets having both of the following characteristics: a. Designed for operation with an outlet temperature of 35 K (  238 °C) or less; and b. Designed for a throughput of hydrogen gas of 1 000 kg/h or greater. 4.B. TEST AND PRODUCTION EQUIPMENT 4.B.1. Water-hydrogen sulfide exchange tray columns and internal contactors, as follows: N.B.: For columns which are especially designed or prepared for the production of heavy water, see INFCIRC/254/Part 1 (as amended). a. Water-hydrogen sulfide exchange tray columns, having all of the following characteristics: 1. Can operate at pressures of 2 MPa or greater; 2. Constructed of carbon steel having an austenitic ASTM (or equivalent standard) grain size number of 5 or greater; and 3. With a diameter of 1.8 m or greater; b. Internal contactors for the water-hydrogen sulfide exchange tray columns specified in Item 4.B.1.a. Technical Note: Internal contactors of the columns are segmented trays which have an effective assembled diameter of 1.8 m or greater; are designed to facilitate countercurrent contacting and are constructed of stainless steels with a carbon content of 0.03 % or less. These may be sieve trays, valve trays, bubble cap trays or turbogrid trays. 4.B.2. Hydrogen-cryogenic distillation columns having all of the following characteristics: a. Designed for operation at internal temperatures of 35 K (  238 °C) or less; b. Designed for operation at internal pressures of 0.5 to 5 MPa; c. Constructed of either: 1. Stainless steel of the 300 series with low sulfur content and with an austenitic ASTM (or equivalent standard) grain size number of 5 or greater; or 2. Equivalent materials which are both cryogenic and H2-compatible; and d. With internal diameters of 30 cm or greater and effective lengths  of 4 m or greater. Technical Note: The term effective length  means the active height of packing material in a packed-type column, or the active height of internal contactor plates in a plate-type column. 4.B.3. [No longer used  since 14 June 2013] 4.C. MATERIALS None. 4.D. SOFTWARE None. 4.E. TECHNOLOGY 4.E.1. Technology  according to the Technology Controls for the development , production  or use  of equipment, material or software  specified in 4.A. through 4.D. 5. TEST AND MEASUREMENT EQUIPMENT FOR THE DEVELOPMENT OF NUCLEAR EXPLOSIVE DEVICES 5.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 5.A.1. Photomultiplier tubes having both of the following characteristics: a. Photocathode area of greater than 20 cm2; and b. Anode pulse rise time of less than 1 ns. 5.B. TEST AND PRODUCTION EQUIPMENT 5.B.1. Flash X-ray generators or pulsed electron accelerators having either of the following sets of characteristics: a. 1. An accelerator peak electron energy of 500 keV or greater but less than 25 MeV; and 2. With a figure of merit (K) of 0.25 or greater; or b. 1. An accelerator peak electron energy of 25 MeV or greater; and 2. A peak power greater than 50 MW. Note: Item 5.B.1. does not control accelerators that are component parts of devices designed for purposes other than electron beam or X-ray radiation (electron microscopy, for example) nor those designed for medical purposes. Technical Notes: 1. The figure of merit K is defined as: K = 1.7 Ã  103 V2.65Q. V is the peak electron energy in million electron volts. If the accelerator beam pulse duration is less than or equal to 1Ã ¼s, then Q is the total accelerated charge in Coulombs. If the accelerator beam pulse duration is greater than 1 Ã ¼s, then Q is the maximum accelerated charge in 1 Ã ¼s. Q equals the integral of i with respect to t, over the lesser of 1 Ã ¼s or the time duration of the beam pulse ( Q =  «idt ) where i is beam current in amperes and t is the time in seconds. 2. Peak power = (peak potential in volts) Ã  (peak beam current in amperes). 3. In machines based on microwave accelerating cavities, the time duration of the beam pulse is the lesser of 1 Ã ¼s or the duration of the bunched beam packet resulting from one microwave modulator pulse. 4. In machines based on microwave accelerating cavities, the peak beam current is the average current in the time duration of a bunched beam packet. 5.B.2. High-velocity gun systems (propellant, gas, coil, electromagnetic, and electrothermal types, and other advanced systems) capable of accelerating projectiles to 1.5 km/s or greater. Note: This item does not control guns specially designed for high velocity weapon systems. 5.B.3. High-speed cameras and imaging devices and components therefor, as follows: N.B.: Software  specially designed to enhance or release the performance of cameras or imaging devices to meet the characteristics below is controlled in 5.D.1 and 5.D.2. a. Streak cameras, and specially designed components therefor, as follows: 1. Streak cameras with writing speeds greater than 0.5 mm/Ã ¼s; 2. Electronic streak cameras capable of 50 ns or less time resolution; 3. Streak tubes for cameras specified in 5.B.3.a.2.; 4. Plug-ins specially designed for use with streak cameras which have modular structures and that enable the performance specifications in 5.B.3.a.1 or 5.B.3.a.2.; 5. Synchronizing electronics units, rotor assemblies consisting of turbines, mirrors and bearings specially designed for cameras specified in 5.B.3.a.1. b. Framing cameras and specially designed components therefor as follows: 1. Framing cameras with recording rates greater than 225 000 frames per second; 2. Framing cameras capable of 50 ns or less frame exposure time; 3. Framing tubes and solid-state imaging devices having a fast image gating (shutter) time of 50 ns or less specially designed for cameras specified in 5.B.3.b.1 or 5.B.3.b.2.; 4. Plug-ins specially designed for use with framing cameras which have modular structures and that enable the performance specifications in 5.B.3.b.1 or 5.B.3.b.2.; 5. Synchronizing electronics units, rotor assemblies consisting of turbines, mirrors and bearings specially designed for cameras specified in 5.B.3.b.1 or 5.B.3.b.2. c. Solid state or electron tube cameras and specially designed components therefor as follows: 1. Solid-state cameras or electron tube cameras with a fast image gating (shutter) time of 50 ns or less; 2. Solid-state imaging devices and image intensifiers tubes having a fast image gating (shutter) time of 50 ns or less specially designed for cameras specified in 5.B.3.c.1.; 3. Electro-optical shuttering devices (Kerr or Pockels cells) with a fast image gating (shutter) time of 50 ns or less; 4. Plug-ins specially designed for use with cameras which have modular structures and that enable the performance specifications in 5.B.3.c.1. Technical Note: High speed single frame cameras can be used alone to produce a single image of a dynamic event, or several such cameras can be combined in a sequentially-triggered system to produce multiple images of an event. 5.B.4. [No longer used  since 14 June 2013] 5.B.5. Specialized instrumentation for hydrodynamic experiments, as follows: a. Velocity interferometers for measuring velocities exceeding 1 km/s during time intervals of less than 10 Ã ¼s; b. Shock pressure gauges capable of measuring pressures greater than 10 GPa, including gauges made with manganin, ytterbium, and polyvinylidene bifluoride (PVBF, PVF2); c. Quartz pressure transducers for pressures greater than 10 GPa. Note: Item 5.B.5.a. includes velocity interferometers such as VISARs (Velocity Interferometer Systems for Any Reflector), DLIs (Doppler Laser Interferometers) and PDV (Photonic Doppler Velocimeters) also known as Het-V (Heterodyne Velocimeters). 5.B.6. High-speed pulse generators, and pulse heads therefor, having both of the following characteristics: a. Output voltage greater than 6 V into a resistive load of less than 55 ohms; and b. Pulse transition time  less than 500 ps. Technical Notes: 1. In Item 5.B.6.b. pulse transition time  is defined as the time interval between 10 % and 90 % voltage amplitude. 2. Pulse heads are impulse forming networks designed to accept a voltage step function and shape it into a variety of pulse forms that can include rectangular, triangular, step, impulse, exponential, or monocycle types. Pulse heads can be an integral part of the pulse generator, they can be a plug-in module to the device or they can be an externally connected device. 5.B.7. High explosive containment vessels, chambers, containers and other similar containment devices designed for the testing of high explosives or explosive devices and having both of the following characteristics: a. Designed to fully contain an explosion equivalent to 2 kg of TNT or greater; and b. Having design elements or features enabling real time or delayed transfer of diagnostic or measurement information. 5.C. MATERIALS None. 5.D. SOFTWARE 5.D.1. Software  or encryption keys/codes specially designed to enhance or release the performance characteristics of equipment not controlled in Item 5.B.3. so that it meets or exceeds the characteristics specified in Item 5.B.3. 5.D.2. Software  or encryption keys/codes specially designed to enhance or release the performance characteristics of equipment controlled in Item 5.B.3. 5.E. TECHNOLOGY 5.E.1. Technology  according to the Technology Controls for the development , production  or use  of equipment, material or software  specified in 5.A. through 5.D. 6. COMPONENTS FOR NUCLEAR EXPLOSIVE DEVICES 6.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 6.A.1. Detonators and multipoint initiation systems, as follows: a. Electrically driven explosive detonators, as follows: 1. Exploding bridge (EB); 2. Exploding bridge wire (EBW); 3. Slapper; 4. Exploding foil initiators (EFI); b. Arrangements using single or multiple detonators designed to nearly simultaneously initiate an explosive surface over an area greater than 5 000 mm2 from a single firing signal with an initiation timing spread over the surface of less than 2.5 Ã ¼s. Note: Item 6.A.1. does not control detonators using only primary explosives, such as lead azide. Technical Note: In Item 6.A.1. the detonators of concern all utilize a small electrical conductor (bridge, bridge wire, or foil) that explosively vaporizes when a fast, high-current electrical pulse is passed through it. In nonslapper types, the exploding conductor starts a chemical detonation in a contacting high- explosive material such as PETN (pentaerythritoltetranitrate). In slapper detonators, the explosive vaporization of the electrical conductor drives a flyer or slapper across a gap, and the impact of the slapper on an explosive starts a chemical detonation. The slapper in some designs is driven by magnetic force. The term exploding foil detonator may refer to either an EB or a slapper-type detonator. Also, the word initiator is sometimes used in place of the word detonator. 6.A.2. Firing sets and equivalent high-current pulse generators, as follows: a. Detonator firing sets (initiation systems, firesets), including electronically-charged, explosively-driven and optically-driven firing sets designed to drive multiple controlled detonators specified by Item 6.A.1. above; b. Modular electrical pulse generators (pulsers) having all of the following characteristics: 1. Designed for portable, mobile, or ruggedized-use; 2. Capable of delivering their energy in less than 15 Ã ¼s into loads of less than 40 ohms; 3. Having an output greater than 100 A; 4. No dimension greater than 30 cm; 5. Weight less than 30 kg; and 6. Specified to operate over an extended temperature range of 223 to 373 K (  50 °C to 100 °C) or specified as suitable for aerospace applications. c. Micro-firing units having all of the following characteristics: 1. No dimension greater than 35 mm; 2. Voltage rating of equal to or greater than 1 kV; and 3. Capacitance of equal to or greater than 100 nF. Note: Optically driven firing sets include both those employing laser initiation and laser charging. Explosively-driven firing sets include both explosive ferroelectric and explosive ferromagnetic firing set types. Item 6.A.2.b. includes xenon flashlamp drivers. 6.A.3. Switching devices as follows: a. Cold-cathode tubes, whether gas filled or not, operating similarly to a spark gap, having all of the following characteristics: 1. Containing three or more electrodes; 2. Anode peak voltage rating of 2.5 kV or more; 3. Anode peak current rating of 100 A or more; and 4. Anode delay time of 10 Ã ¼s or less; Note: Item 6.A.3.a. includes gas krytron tubes and vacuum sprytron tubes. b. Triggered spark-gaps having both of the following characteristics: 1. Anode delay time of 15 Ã ¼s or less; and 2. Rated for a peak current of 500 A or more; c. Modules or assemblies with a fast switching function having all of the following characteristics: 1. Anode peak voltage rating greater than 2 kV; 2. Anode peak current rating of 500 A or more; and 3. Turn-on time of 1 Ã ¼s or less. 6.A.4. Pulse discharge capacitors having either of the following sets of characteristics: a. 1. Voltage rating greater than 1.4 kV; 2. Energy storage greater than 10 J; 3. Capacitance greater than 0.5 Ã ¼F; and 4. Series inductance less than 50 nH; or b. 1. Voltage rating greater than 750 V; 2. Capacitance greater than 0.25 Ã ¼F; and 3. Series inductance less than 10 nH. 6.A.5. Neutron generator systems, including tubes, having both of the following characteristics: a. Designed for operation without an external vacuum system; and b. 1. Utilizing electrostatic acceleration to induce a tritium-deuterium nuclear reaction; or 2. Utilizing electrostatic acceleration to induce a deuterium-deuterium nuclear reaction and capable of an output of 3 Ã  109 neutrons/s or greater. 6.A.6. Striplines to provide low inductance path to detonators with the following characteristics: a. Voltage rating greater than 2 kV; and b. Inductance of less than 20 nH. 6.B. TEST AND PRODUCTION EQUIPMENT None. 6.C. MATERIALS 6.C.1. High explosive substances or mixtures, containing more than 2 % by weight of any of the following: a. Cyclotetramethylenetetranitramine (HMX ) (CAS 2691-41-0); b. Cyclotrimethylenetrinitramine (RDX) (CAS 121-82-4); c. Triaminotrinitrobenzene (TATB) (CAS 3058-38-6); d. Aminodinitrobenzo-furoxan or 7-amino-4,6 nitrobenzofurazane-1-oxide (ADNBF) (CAS 97096-78-1); e. 1,1-diamino-2,2-dinitroethylene (DADE or FOX7) (CAS 145250-81-3); f. 2,4-dinitroimidazole (DNI) (CAS 5213-49-0); g. Diaminoazoxyfurazan (DAAOF or DAAF) (CAS 78644-89-0); h. Diaminotrinitrobenzene (DATB) (CAS 1630-08-6); i. Dinitroglycoluril (DNGU or DINGU) (CAS 55510-04-8); j. 2,6-Bis (picrylamino)-3,5-dinitropyridine (PYX) (CAS 38082-89-2); k. 3,3 ²-diamino-2,2 ²,4,4 ²,6,6 ²-hexanitrobiphenyl or dipicramide (DIPAM) (CAS 17215-44-0); l. Diaminoazofurazan (DAAzF) (CAS 78644-90-3); m. 1,4,5,8-tetranitro-pyridazino[4,5-d] pyridazine (TNP) (CAS 229176-04-9); n. Hexanitrostilbene (HNS) (CAS 20062-22-0); or o. Any explosive with a crystal density greater than 1.8 g/cm3 and having a detonation velocity greater than 8 000 m/s. 6.D. SOFTWARE None. 6.E. TECHNOLOGY 6.E.1. Technology  according to the Technology Controls for the development , production  or use  of equipment, material or software  specified in 6.A. through 6.D. ANNEX II List of other goods and technology, including software, referred to in Article 3a INTRODUCTORY NOTES 1. Unless otherwise stated, reference numbers used in the column entitled Description  refer to the descriptions of dual-use items set out in Annex I to Regulation (EC) No 428/2009. 2. A reference number in the column entitled Related item from Annex I to Regulation (EC) No 428/2009  means that the characteristics of the item described in the column Description  lie outside the parameters set out in the description of the dual-use entry referred to. 3. Definitions of terms between single quotation marks are given in a technical note to the relevant item. 4. Definitions of terms between double quotation marks  can be found in Annex I to Regulation (EC) No 428/2009. GENERAL NOTES 1. The object of the controls contained in this Annex should not be defeated by the export of any non-controlled goods (including plant) containing one or more controlled components when the controlled component or components are the principal element of the goods and can feasibly be removed or used for other purposes. N.B.: In judging whether the controlled component or components are to be considered the principal element, it is necessary to weigh the factors of quantity, value and technological know-how involved and other special circumstances which might establish the controlled component or components as the principal element of the goods being procured. 2. The goods specified in this Annex include both new and used goods. GENERAL TECHNOLOGY NOTE (GTN) (To be read in conjunction with section II.B.) 1. The sale, supply, transfer or export of technology  which is required  for the development , production  or use  of goods the sale, supply, transfer or export of which is controlled in Part A (Goods) below, is controlled in accordance with the provisions of Section II.B. 2. The technology  required  for the development , production  or use  of goods under control remains under control even when applicable to non-controlled goods. 3. Controls do not apply to that technology  which is the minimum necessary for the installation, operation, maintenance (checking) and repair of those goods which are not controlled or the export of which has been authorised in accordance with Regulation (EC) No 423/2007 or this Regulation. 4. Controls on technology  transfer do not apply to information in the public domain , to basic scientific research  or to the minimum necessary information for patent applications. II.A. GOODS A0. Nuclear Materials, Facilities, and Equipment No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A0.001 Hollow cathode lamps as follows: a. Iodine hollow cathode lamps with windows in pure silicon or quartz b. Uranium hollow cathode lamps  II.A0.002 Faraday isolators in the wavelength range 500 nm  650 nm  II.A0.003 Optical gratings in the wavelength range 500 nm  650 nm  II.A0.004 Optical fibres in the wavelength range 500 nm  650 nm coated with anti-reflecting layers in the wavelength range 500 nm  650 nm and having a core diameter greater than 0,4 mm but not exceeding 2 mm  II.A0.005 Nuclear reactor vessel components and testing equipment, other than those specified in 0A001, as follows: 1. Seals 2. Internal components 3. Sealing, testing and measurement equipment 0A001 II.A0.006 Nuclear detection systems for detection, identification or quantification of radioactive materials and radiation of nuclear origin and specially designed components thereof other than those specified in 0A001.j. or 1A004.c. 0A001.j 1A004.c II.A0.007 Bellows-sealed valves made of aluminium alloy or stainless steel type 304, 304L or 316L. Note: This item does not cover bellow valves defined in 0B001.c.6 and 2A226. 0B001.c.6 2A226 II.A0.008 Laser mirrors, other than those specified in 6A005.e, consisting of substrates having a thermal expansion coefficient of 10  6 K  1 or less at 20 °C (e.g. fused silica or sapphire). Note: This item does not cover optical systems specially designed for astronomical applications, except if the mirrors contain fused silica. 0B001.g.5, 6A005.e II.A0.009 Laser lenses, other than those specified in 6A005.e.2, consisting of substrates having a thermal expansion coefficient of 10  6 K  1 or less at 20 °C (e.g. fused silica). 0B001.g, 6A005.e.2 II.A0.010 Pipes, piping, flanges, fittings made of, or lined with, nickel or nickel alloy containing more than 40 % nickel by weight, other than those specified in 2B350.h.1. 2B350 II.A0.011 Vacuum pumps other than those specified in 0B002.f.2 or 2B231, as follows: Turbomolecular pumps having a flowrate equal to or greater than 400 l/s, Roots type vacuum roughing pumps having a volumetric aspiration flowrate greater than 200 m3/h. Bellows-sealed, scroll, dry compressor, and bellows-sealed, scroll, dry vacuum pumps. 0B002.f.2, 2B231 II.A0.012 Shielded enclosures for the manipulation, storage and handling of radioactive substances (Hot cells). 0B006 II.A0.013 Natural uranium or depleted uranium or thorium in the form of metal, alloy, chemical compound or concentrate and any other material containing one or more of the foregoing, other than those specified in 0C001. 0C001 II.A0.014 Detonation chambers having a capacity of explosion absorption of more than 2.5 kg TNT equivalent.  II.A0.015 Glove Boxes, specially designed for radioactive isotopes, radioactive sources or radionuclides. Technical Note: Glove Boxes means equipment providing protection to the user, from hazardous vapour, particles or radiation, from materials inside the equipment being handled or processed by a person outside the equipment, by means of manipulators or gloves integrated into the equipment. 0B006 II.A0.016 Toxic gas monitoring systems designed for continuous operation and detection of Hydrogen Sulphide, and specially designed detectors therefore. 0A001 0B001.c II.A0.017 Helium Leak Detectors. 0A001 0B001.c A1. aterials, chemicals, microorganisms and toxins No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A1.001 Bis(2-ethylhexyl) phosphoric acid (HDEHP or D2HPA) CAS 298-07-7 solvent in any quantity, with a purity greater than 90 %.  II.A1.002 Fluorine gas (Chemical Abstract Number (CAS): 7782-41-4), with a purity of at least 95 %.  II.A1.003 Ring-shaped seals and gaskets, having an inner diameter of 400 mm or less, made of any of the following materials: a. Copolymers of vinylidene fluoride having 75 % or more beta crystalline structure without stretching; b. Fluorinated polyimides containing 10 % by weight or more of combined fluorine; c. Fluorinated phosphazene elastomers containing 30 % by weight or more of combined fluorine; d. Polychlorotrifluoroethylene (PCTFE, e.g. Kel-F ®); e. Fluoro-elastomers (e.g., Viton ®, Tecnoflon ®); f. Polytetrafluoroethylene (PTFE).  II.A1.004 Personal equipment for detecting radiation of nuclear origin, including personal dosimeters. Note: This item does not cover nuclear detection systems defined in item 1A004.c. 1A004.c II.A1.005 Electrolytic cells for fluorine production with an output capacity greater than 100 g of fluorine per hour. Note: This item does not cover electrolytic cells defined in item 1B225. 1B225 II.A1.006 Catalysts, other than those prohibited by 1A225, containing platinum, palladium or rhodium, usable for promoting the hydrogen isotope exchange reaction between hydrogen and water for the recovery of tritium from heavy water or for the production of heavy water. 1B231, 1A225 II.A1.007 Aluminium and its alloys, other than those specified in 1C002.b.4 or 1C202.a, in crude or semi-fabricated form having either of the following characteristics: a. Capable of an ultimate tensile strength of 460 MPa or more at 293 K (20 °C); or b. Having a tensile strength of 415 MPa or more at 298 K (25 °C). 1C002.b.4, 1C202.a II.A1.008 Magnetic metals, of all types and of whatever form, having an initial relative permeability of 120 000 or more and a thickness between 0,05 and 0,1 mm. 1C003.a II.A1.009 Fibrous or filamentary materials or prepregs, as follows: N.B. SEE ALSO II.A1.019.A. a. Carbon or aramid fibrous or filamentary materials having either of the following characteristics: 1. A specific modulus exceeding 10 Ã  106 m; or 2. A specific tensile strength exceeding 17 Ã  104 m; b. Glass fibrous or filamentary materials having either of the following characteristics: 1. A specific modulus exceeding 3,18 Ã  106 m; or 2. A specific tensile strength exceeding 76,2 Ã  103 m; c. Thermoset resin-impregnated continuous yarns, rovings, tows or tapes with a width of 15 mm or less (once prepregs), made from carbon or glass fibrous or filamentary materials other than those specified in II.A1.010.a. or b. Note: This item does not cover fibrous or filamentary materials defined in items 1C010.a, 1C010.b, 1C210.a and 1C210.b. 1C010.a 1C010.b 1C210.a 1C210.b II.A1.010 Resin-impregnated or pitch-impregnated fibres (prepregs), metal or carbon-coated fibres (preforms) or carbon fibre preforms, as follows: a. Made from fibrous or filamentary materials specified in II.A1.009 above; b. Epoxy resin matrix impregnated carbon fibrous or filamentary materials (prepregs), specified in 1C010.a, 1C010.b or 1C010.c, for the repair of aircraft structures or laminates, of which the size of individual sheets does not exceed 50 cm Ã  90 cm; c. Prepregs specified in 1C010.a, 1C010.b or 1C010.c, when impregnated with phenolic or epoxy resins having a glass transition temperature (Tg) less than 433 K (160 °C) and a cure temperature lower than the glass transition temperature. Note: This item does not cover fibrous or filamentary materials defined in item 1C010.e. 1C010.e. 1C210 II.A1.011 Reinforced silicon carbide ceramic composites usable for nose tips, re-entry vehicles, nozzle flaps, usable in missiles, other than those specified in 1C107. 1C107 II.A1.012 Maraging steels, other than those specified in 1C116 or 1C216, capable of an ultimate tensile strength of 2 050 MPa or more, at 293 K (20 °C). Technical Note: The phrase maraging steel capable of encompasses maraging steel before or after heat treatment. 1C216 II.A1.013 Tungsten, tantalum, tungsten carbide, tantalum carbide and alloys, having both of the following characteristics: a. In forms having a hollow cylindrical or spherical symmetry (including cylinder segments) with an inside diameter between 50 mm and 300 mm; and b. A mass greater than 5 kg. Note: This item does not cover tungsten, tungsten carbide and alloys defined in item 1C226. 1C226 II.A1.014 Elemental powders of cobalt, neodymium or samarium or alloys or mixtures thereof containing at least 20 % by weight of cobalt, neodymium or samarium, with a particle size less than 200 Ã ¼m.  II.A1.015 Pure tributyl phosphate (TBP) [CAS No 126-73-8] or any mixture having a TBP content of more than 5 % by weight.  II.A1.016 Maraging steel, other than those prohibited by 1C116, 1C216 or II.A1.012 Technical Note: Maraging steels are iron alloys generally characterised by high nickel, very low carbon content and the use of substitutional elements or precipitates to produce strengthening and age-hardening of the alloy.  II.A1.017 Metals, metal powders and material as follows: a. Tungsten and tungsten alloys, other than those prohibited by 1C117, in the form of uniform spherical or atomized particles of 500 Ã ¼m diameter or less with a tungsten content of 97 % by weight or more; b. Molybdenum and molybdenum alloys, other than those prohibited by 1C117, in the form of uniform spherical or atomized particles of 500 Ã ¼m diameter or less with a molybdenum content of 97 % by weight or more; c. Tungsten materials in the solid form, other than those prohibited by 1C226, or II.A1.013 having material compositions as follows: 1. Tungsten and alloys containing 97 % by weight or more of tungsten; 2. Copper infiltrated tungsten containing 80 % by weight or more of tungsten; or 3. Silver infiltrated tungsten containing 80 % by weight or more of tungsten.  II.A1.018 Soft magnetic alloys having a chemical composition as follows: (a) Iron content between 30 % and 60 %, and (b) Cobalt content between 40 % and 60 %.  II.A1.019 Fibrous or filamentary materials  or prepregs, not prohibited by Annex I or by Annex II (under II.A1.009, II.A1.010) of this Regulation, or not specified by Annex I of Regulation (EC) No 428/2009, as follows: (a) Carbon fibrous or filamentary materials ; Note: II.A1.019a. does not cover fabrics. (b) Thermoset resin-impregnated continuous yarns , rovings , tows , or tapes , made from carbon fibrous or filamentary materials ; (c) Polyacrylonitrile (PAN) continuous yarns , rovings , tows  or tapes   II.A1.020 Steel alloys in sheet or plate form, having any of the following characteristics: (a) Steel alloys capable of ultimate tensile strength of 1 200 MPa or more, at 293 K (20 °C); or (b) Nitrogen-stabilised duplex stainless steel. Note: The phrase alloys capable of encompasses alloys before or after heat treatment Technical Note: Nitrogen-stabilised duplex stainless steel has a two-phase microstructure consisting of grains of ferritic and austenitic steel with the addition of nitrogen to stabilise the microstructure. 1C116 1C216 II.A1.021 Carbon-Carbon Composite material. 1A002.b.1 II.A1.022 Nickel alloys in crude or semi-fabricated form, containing 60 % by weight or more nickel. 1C002.c.1.a II.A1.023 Titanium alloys in sheet or plate form capable of an ultimate tensile strength of 900 MPa or more at 293 K (20 °C). Note: The phrase alloys capable of encompasses alloys before or after heat treatment. 1C002.b.3 II.A1.024 Propellants and constituent chemicals for propellants as follows: (a) Toluene Diisocyanate (TDI) (b) Methyl Diphenyl Diisocyanate (MDI) (c) Isophorone Diiscocyanate (IPDI) (d) Sodium Perchlorate (e) Xylidine (f) Hydroxy Terminated Polyether (HTPE) (g) Hydroxy Terminated Caprolactone Ether (HTCE) Technical Note: This item refers to pure substance and any mixture containing at least 50 % of one of the chemicals mentioned above. 1C111 II.A1.025 Lubricating materials containing, as their principal ingredients, any of the following: (a) Perfluoroalkylether, (CAS 60164-51-4); (b) Perfluoropolyalkylether, PFPE, (CAS 6991-67-9). Lubricating materials means oils and fluids. 1C006 II.A1.026 Beryllium-Copper or Copper-Beryllium Alloys in plate, sheet, strip or rolled bar form, having a composition comprising Copper as the major element by weight and other elements including less than 2 % by weight Beryllium. 1C002.b A2. Materials Processing No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A2.001 Vibration test systems, equipment and components thereof, other than those specified in 2B116: a. Vibration test systems employing feedback or closed loop techniques and incorporating a digital controller, capable of vibrating a system at an acceleration equal to or greater than 0,1 g rms between 0,1 Hz and 2 kHz and imparting forces equal to or greater than 50 kN, measured bare table; b. Digital controllers, combined with specially designed vibration test software, with a real-time bandwidth greater than 5 kHz designed for use with vibration test systems specified in a.; c. Vibration thrusters (shaker units), with or without associated amplifiers, capable of imparting a force equal to or greater than 50 kN, measured bare table, and usable in vibration test systems specified in a.; d. Test piece support structures and electronic units designed to combine multiple shaker units in a system capable of providing an effective combined force equal to or greater than 50 kN, measured bare table, and usable in vibration systems specified in a. Technical Note: Bare table means a flat table, or surface, with no fixture or fittings. 2B116 II.A2.002 Machine tools and components and numerical controls for machine tools, as follows: a. Machine tools for grinding having positioning accuracies with all compensations available  equal to or less (better) than 15 Ã ¼m according to ISO 230/2 (1988) (1) or national equivalents along any linear axis; Note: This item does not cover machine tools for grinding defined in items 2B201.b and 2B001.c. b. Components and numerical controls, specially designed for machine tools specified in 2B001, 2B201, or under a. 2B201.b 2B001.c II.A2.003 Balancing machines and related equipment as follows: a. Balancing machines, designed or modified for dental or other medical equipment, having all the following characteristics: 1. Not capable of balancing rotors/assemblies having a mass greater than 3 kg; 2. Capable of balancing rotors/assemblies at speeds greater than 12 500 rpm; 3. Capable of correcting imbalance in two planes or more; and 4. Capable of balancing to a residual specific imbalance of 0,2 g Ã  mm per kg of rotor mass; b. Indicator heads designed or modified for use with machines specified in a. above. Technical Note: Indicator heads are sometimes known as balancing instrumentation. 2B119 II.A2.004 Remote manipulators that can be used to provide remote actions in radiochemical separation operations or hot cells, other than those specified in 2B225, having either of the following characteristics: a. A capability of penetrating a hot cell wall of 0,3 m or more (through the wall operation); or b. A capability of bridging over the top of a hot cell wall with a thickness of 0,3 m or more (over the wall operation). 2B225 II.A2.006 Furnaces capable of operation at temperatures above 400 °C as follows: a. Oxidation furnaces b. Controlled atmosphere heat treatment furnaces Note: This item does not cover tunnel kilns with roller or car conveyance, tunnel kilns with conveyor belt, pusher type kilns or shuttle kilns, specially designed for the production of glass, tableware ceramics or structural ceramics. 2B226 2B227 II.A2.007 Pressure transducers , other than those defined in 2B230, capable of measuring absolute pressures at any point in the range 0 to 200 kPa and having both of the following characteristics: a. Pressure sensing elements made of or protected by Materials resistant to corrosion by uranium hexafluoride (UF6) , and b. Having either of the following characteristics: 1. A full scale of less than 200 kPa and an accuracy  of better than ± 1 % of full scale; or 2. A full scale of 200 kPa or greater and an accuracy  of better than 2 kPa. 2B230 II.A2.008 Liquid-liquid contacting equipment (mixer-settlers, pulsed columns, centrifugal contactors); and liquid distributors, vapour distributors or liquid collectors designed for such equipment, where all surfaces that come in direct contact with the chemical(s) being processed are made from the following materials: N.B. SEE ALSO II.A2.014 1. Stainless steel. Note: for stainless steel with more than 25 % nickel and 20 % chromium by weight see entry II.A2.014.a 2B350.e II.A2.009 Industrial equipment and components, other than those specified in 2B350.d, as follows: N.B. SEE ALSO II.A2.015 Heat exchangers or condensers with a heat transfer surface area greater than 0,05 m2, and less than 30 m2; and tubes, plates, coils or blocks (cores) designed for such heat exchangers or condensers, where all surfaces that come in direct contact with the fluid(s) are made from the following materials: 1. Stainless steel. Note 1: for stainless steel with more than 25 % nickel and 20 % chromium by weight see entry II.A2.015a Note 2: This item does not cover vehicle radiators. Technical Note: The materials used for gaskets and seals and other implementation of sealing functions do not determine the status of control of the heat exchanger. 2B350.d II.A2.010 Multiple-seal, and seal-less pumps, other than those specified in 2B350.i, suitable for corrosive fluids, with manufacturer's specified maximum flow-rate greater than 0,6 m3/hour, or vacuum pumps with manufacturer's specified maximum flow-rate greater than 5 m3/hour [measured under standard temperature (273 K or 0 °C) and pressure (101,3 kPa) conditions]; and casings (pump bodies), preformed casing liners, impellers, rotors or jet pump nozzles designed for such pumps, in which all surfaces that come in direct contact with the chemical(s) being processed are made from the following materials: N.B. SEE ALSO II.A2.016 1. Stainless steel; Note: for stainless steel with more than 25 % nickel and 20 % chromium by weight see entry II.A2.016a Technical Note: The materials used for gaskets and seals and other implementation of sealing functions do not determine the status of control of the pump. 2B350.i II.A2.011 Centrifugal separators, capable of continuous separation without the propagation of aerosols and manufactured from: 1. Alloys with more than 25 % nickel and 20 % chromium by weight; 2. Fluoropolymers; 3. Glass (including vitrified or enamelled coating or glass lining); 4. Nickel or alloys with more than 40 % nickel by weight; 5. Tantalum or tantalum alloys; 6. Titanium or titanium alloys; or 7. Zirconium or zirconium alloys. Note: This item does not cover centrifugal separators defined in item 2B352.c. 2B352.c II.A2.012 Sintered metal filters made of nickel or nickel alloy with more than 40 % nickel by weight. Note: This item does not cover filters defined in item 2B352.d. 2B352.d II.A2.013 Spin-forming machines and flow-forming machines, other than those controlled by 2B009, 2B109 or 2B209, having a roller force of more than 60 kN and specially designed components therefor. Technical Note: For the purpose of II.A2.013, machines combining the functions of spin-forming and flow-forming are regarded as flow-forming machines.  II.A2.014 Liquid-liquid contacting equipment (mixer-settlers, pulsed columns, centrifugal contactors); and liquid distributors, vapour distributors or liquid collectors designed for such equipment where all surfaces that come in direct contact with the chemical(s) being processed are any of the following: N.B. SEE ALSO II.A2.008. a. Made from any of the following materials: 1. Alloys with more than 25 % nickel and 20 % chromium by weight; 2. Fluoropolymers; 3. Glass (including vitrified or enamelled coating or glass lining); 4. Graphite or carbon graphite; 5. Nickel or alloys with more than 40 % nickel by weight; 6. Tantalum or tantalum alloys; 7. Titanium or titanium alloys; or 8. Zirconium or zirconium alloys; or b. Made from both stainless steel and one or more of the materials specified in II.A2.014.a. Technical Note: Carbon graphite is a composition consisting of amorphous carbon and graphite, in which the graphite content is 8 % or more by weight. 2B350.e II.A2.015 Industrial equipment and components, other than those specified in 2B350.d, as follows: N.B. SEE ALSO II.A2.009. Heat exchangers or condensers with a heat transfer surface area greater than 0,05 m2, and less than 30 m2; and tubes, plates, coils or blocks (cores) designed for such heat exchangers or condensers, where all surfaces that come in direct contact with the fluid(s) are any of the following: a. Made from any of the following materials: 1. Alloys with more than 25 % nickel and 20 % chromium by weight; 2. Fluoropolymers; 3. Glass (including vitrified or enamelled coating or glass lining); 4. Graphite or carbon graphite; 5. Nickel or alloys with more than 40 % nickel by weight; 6. Tantalum or tantalum alloys; 7. Titanium or titanium alloys; 8. Zirconium or zirconium alloys; 9. Silicon carbide; or 10. Titanium carbide; or b. Made from both stainless steel and one or more of the materials specified in II.A2.015.a. Note: This item does not cover vehicle radiators. Technical Note: The materials used for gaskets and seals and other implementation of sealing functions do not determine the status of control of the heat exchanger. 2B350.d II.A2.016 Multiple-seal, and seal-less pumps, other than those specified in 2B350.i, suitable for corrosive fluids, with manufacturer's specified maximum flow-rate greater than 0,6 m3/hour, or vacuum pumps with manufacturer's specified maximum flow-rate greater than 5 m3/hour [measured under standard temperature (273 K or 0 °C) and pressure (101,3 kPa) conditions]; and casings (pump bodies), preformed casing liners, impellers, rotors or jet pump nozzles designed for such pumps, in which all surfaces that come in direct contact with the chemical(s) being processed are any of the following: NB. SEE ALSO II.A2.010. a. Made from any of the following materials: 1. Alloys with more than 25 % nickel and 20 % chromium by weight; 2. Ceramics; 3. Ferrosilicon; 4. Fluoropolymers; 5. Glass (including vitrified or enamelled coatings or glass lining); 6. Graphite or carbon graphite 7. Nickel or alloys with more than 40 % nickel by weight; 8. Tantalum or tantalum alloys; 9. Titanium or titanium alloys; 10. Zirconium or zirconium alloys; 11. Niobium (columbium) or niobium alloys; or 12. Aluminium alloys; or b. Made from both stainless steel and one or more of the materials specified in II.A2.016.a. Technical Note: The materials used for gaskets and seals and other implementation of sealing functions do not determine the status of control of the pump. 2B350.i II.A2.017 Electrical Discharge Machine (EDM) tools for removing or cutting metals, ceramics or composites , as follows, and specially designed ram, sinker or wire electrodes therefor: (a) Ram or sinker electrode Electrical Discharge Machines; (b) Wire electrode Electrical Discharge Machines. Note: Electrical Discharge Machines are also known as Spark Erosion Machines or Wire Erosion Machines. 2B001.d II.A2.018 Computer controlled or numerically controlled  co-ordinate measuring machines (CMM), or dimensional inspection machines, having a three dimensional (volumetric) maximum permissible error of indication (MPPE) at any point in the operating range of the machine (i.e. within the length axes) equal to or less (better) than (3 + L/1 000) Ã ¼m (L is the measured length in mm), tested according to ISO 10360-2 (2001), and measurement probes designed therefor. 2B006.a 2B206.a II.A2.019 Computer controlled or numerically controlled  Electron Beam Welding Machines, and specially designed components therefor. 2B001.e.1.b II.A2.020 Computer controlled or numerically controlled  Laser Welding and Laser Cutting Machines, and specially designed components therefor. 2B001.e.1.c II.A2.021 Computer controlled or numerically controlled  Plasma Cutting Machines, and specially designed components therefor. 2B001.e.1 II.A2.022 Vibration Monitoring Equipment specially designed for rotors or rotating equipment and machinery, capable of measuring any frequency in the range 600-2 000 Hz. 2B116 II.A2.023 Liquid Ring Vacuum Pumps, and specially designed components therefore. 2B231 2B350.i II.A2.024 Rotary Vane Vacuum Pumps, and specially designed components therefore. Note 1: II.A2.024 does not control rotary vane vacuum pumps that are specially designed for specific other equipment. Note 2: The control status of rotary vane vacuum pumps that are specially designed for specific other equipment is determined by the control status of the other equipment 2B231 2B235.i 0B002.f II.A2.025 Air filters, as follows, having one or more physical size dimension exceeding 1 000 mm: (a) High Efficiency Particulate Air (HEPA) filters; (b) Ultra-Low Penetration Air (ULPA) filters. Note: II.A2.025 does not control air filters specially designed for medical equipment. 2B352.d A3. Electronics No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A3.001 High voltage direct current power supplies having both of the following characteristics: a. Capable of continuously producing, over a time period of eight hours, 10 kV or more, with output power of 5 kW or more with or without sweeping; and b. Current or voltage stability better than 0,1 % over a time period of four hours. Note: This item does not cover power supplies defined in items 0B001.j.5 and 3A227. 3A227 II.A3.002 Mass spectrometers, other than those specified in 3A233 or 0B002.g, capable of measuring ions of 200 atomic mass units or more and having a resolution of better than 2 parts in 200, as follows, and ion sources thereof: a. Inductively coupled plasma mass spectrometers (ICP/MS); b. Glow discharge mass spectrometers (GDMS); c. Thermal ionisation mass spectrometers (TIMS); d. Electron bombardment mass spectrometers which have a source chamber constructed from, lined with or plated with materials resistant to corrosion by uranium hexafluoride UF6; e. Molecular beam mass spectrometers having either of the following characteristics: 1. A source chamber constructed from, lined with or plated with stainless steel or molybdenum and equipped with a cold trap capable of cooling to 193 K (  80 °C) or less; or 2. A source chamber constructed from, lined with or plated with materials resistant to corrosion by uranium hexafluoride (UF6); f. Mass spectrometers equipped with a microfluorination ion source designed for actinides or actinide fluorides. 3A233 II.A3.003 Spectrometers and diffractometers, designed for the indicative test or quantitative analysis of the elemental composition of metals or alloys without chemical decomposition of the material.  II.A3.004 Frequency changers or generators, and Variable Speed electrical drives, other than those prohibited by 0B001 or 3A225, having all of the following characteristics, and specially designed components and software therefor: a. Multiphase output capable of providing a power of 10 W or greater; b. Capable of operating at a frequency of 600 Hz or more; and c. Frequency control better (less) than 0,2 %. Technical Note: Frequency changers are also known as converters or inverters. 1. Item II.A3.004 does not control frequency changers that include communication protocols or interfaces designed for specific industrial machinery (such as machine tools, spinning machines, printed circuit board machines) so that the frequency changers cannot be used for other purposes while meeting the performance characteristics above. 2. Item II.A3.004 does not control frequency changers specially designed for vehicles and which operate with a control sequence that is mutually communicated between the frequency changer and the vehicle control unit. 3A225 0B001.b.13 A6. Sensors and Lasers No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A6.001 Yttrium aluminium garnet (YAG) rods  II.A6.002 Optical equipment and components, other than those specified in 6A002, 6A004.b as follows: Infrared optics in the wavelength range 9 000 nm  17 000 nm and components thereof, including cadmium telluride (CdTe) components. 6A002 6A004.b II.A6.003 Wave front corrector systems for use with a laser beam having a diameter exceeding 4 mm, and specially designed components thereof, including control systems, phase front sensors and deformable mirrors including bimorph mirrors. Note: This item does not cover mirrors defined in 6A004.a, 6A005.e and 6A005.f. 6A003 II.A6.004 Argon ion lasers  having an average output power equal to or greater than 5 W. Note: This item does not cover argon ion lasers defined in items 0B001.g.5, 6A005 and 6A205.a. 6A005.a.6 6A205.a II.A6.005 Semiconductor lasers  and components thereof, as follows: a. Individual semiconductor lasers  with an output power greater than 200 mW each, in quantities larger than 100; b. Semiconductor laser  arrays having an output power greater than 20 W. 1. Semiconductor lasers  are commonly called laser  diodes. 2. This item does not cover lasers  defined in items 0B001.g.5, 0B001.h.6 and 6A005.b. 3. This item does not cover laser  diodes with a wavelength in the range 1 200 nm  2 000 nm. 6A005.b II.A6.006 Tunable semiconductor lasers  and tunable semiconductor laser arrays, of a wavelength between 9 Ã ¼m and 17 Ã ¼m, as well as array stacks of semiconductor lasers containing at least one tunable semiconductor laser array of such wavelength. 1. Semiconductor lasers  are commonly called laser  diodes. 2. This item does not cover semiconductor lasers  defined in items 0B001.h.6 and 6A005.b 6A005.b II.A6.007 Solid state tunable  lasers  and specially designed components thereof as follows: a. Titanium-sapphire lasers, b. Alexandrite lasers. Note: This item does not cover titanium-sapphire and alexandrite lasers defined in items 0B001.g.5, 0B001.h.6 and 6A005.c.1. 6A005.c.1 II.A6.008 Neodymium-doped (other than glass) lasers , having an output wavelength greater than 1 000 nm but not exceeding 1 100 nm and output energy exceeding 10 J per pulse. Note: This item does not cover neodymium-doped (other than glass) lasers defined in item 6A005.c.2.b. 6A005.c.2 II.A6.009 Components of acousto-optics, as follows: a. Framing tubes and solid-state imaging devices having a recurrence frequency equal to or exceeding 1 kHz; b. Recurrence frequency supplies; c. Pockels cells. 6A203.b.4.c II.A6.010 Radiation-hardened cameras, or lenses thereof, other than those specified in 6A203.c., specially designed, or rated as radiation-hardened, to withstand a total radiation dose greater than 50 Ã  103 Gy (silicon) (5 Ã  106 rad (silicon)) without operational degradation. Technical Note: The term Gy(silicon) refers to the energy in Joules per kilogram absorbed by an unshielded silicon sample when exposed to ionising radiation. 6A203.c II.A6.011 Tunable pulsed dye laser amplifiers and oscillators, having all of the following characteristics: 1. Operating at wavelengths between 300 nm and 800 nm; 2. An average output power greater than 10 W but not exceeding 30 W; 3. A repetition rate greater than 1 kHz; and 4. Pulse width less than 100 ns. 1. This item does not cover single mode oscillators. 2. This item does not cover tunable pulsed dye laser amplifiers and oscillators defined in item 6A205.c, 0B001.g.5 and 6A005. 6A205.c II.A6.012 Pulsed carbon dioxide lasers  having all of the following characteristics: 1. Operating at wavelengths between 9 000 nm and 11 000 nm; 2. A repetition rate greater than 250 Hz; 3. An average output power greater than 100 W but not exceeding 500 W; and 4. Pulse width less than 200 ns. Note: This item does not cover pulsed carbon dioxide laser amplifiers and oscillators defined in item 6A205.d., 0B001.h.6. and 6A005.d. 6A205.d II.A6.013 Copper vapour lasers having both of the following characteristics: 1. Operating at wavelengths between 500 and 600 nm; and 2. An average output power equal to or greater than 15 W. 6A005.b II.A6.014 Pulsed carbon monoxide lasers having all of the following characteristics: 1. Operating at wavelengths between 5 000 and 6 000 nm; 2. A repetition rate greater than 250 Hz; 3. An average output power greater than 100 W; and 4. Pulse width of less than 200 ns. Note: This item does not control the higher power (typically 1 to 5 kW) industrial carbon monoxide lasers used in applications such as cutting and welding, as these latter lasers are either continuous wave or are pulsed with a pulse width greater than 200 ns. II.A6.015 Vacuum pressure gauges, being electrically powered and having measurement accuracy of 5 % or less (better). Vacuum pressure gauges include Pirani Gauges, Penning Gauges and Capacitance Manometers. 0B001.b II.A6.016 Microscopes and related equipment and detectors, as follows: (a) Scanning Electron Microscopes; (b) Scanning Auger Microscopes; (c) Transmission Electron Microscopes; (d) Atomic Force Microscopes; (e) Scanning Force Microscopes; (f) Equipment and detectors, specially designed for use with the microscopes specified in II.A6.013 a) to e) above, employing any of the following materials analysis techniques: 1. X-ray Photo Spectroscopy (XPS); 2. Energy-dispersive X-ray Spectroscopy (EDX, EDS); or 3. Electron Spectroscopy for Chemical Analysis (ESCA). 6B A7. Navigation and Avionics No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A7.001 Inertial navigation systems and specially designed components thereof, as follows: I. Inertial navigation systems which are certified for use on civil aircraft  by civil authorities of a State participating in the Wassenaar Arrangement, and specially designed components thereof, as follows: a. Inertial navigation systems (INS) (gimballed or strapdown) and inertial equipment designed for aircraft , land vehicle, vessels (surface or underwater) or spacecraft for attitude, guidance or control, having any of the following characteristics, and specially designed components thereof: 1. Navigation error (free inertial) subsequent to normal alignment of 0,8 nautical mile per hour (nm/hr) Circular Error Probable (CEP) or less (better); or 2. Specified to function at linear acceleration levels exceeding 10 g; b. Hybrid Inertial Navigation Systems embedded with Global Navigation Satellite Systems(s) (GNSS) or with Data-Based Referenced Navigation  ( DBRN ) System(s) for attitude, guidance or control, subsequent to normal alignment, having an INS navigation position accuracy, after loss of GNSS or DBRN  for a period of up to four minutes, of less (better) than 10 metres Circular Error Probable (CEP); c. Inertial Equipment for Azimuth, Heading, or North Pointing having any of the following characteristics, and specially designed components thereof: 1. Designed to have an Azimuth, Heading, or North Pointing accuracy equal to, or less (better) than 6 arc/ minutes RMS at 45 degrees latitude; or 2. Designed to have a non-operating shock level of at least 900 g at a duration of at least 1 msec. Note: The parameters of I.a. and I.b. are applicable with any of the following environmental conditions: 1. Input random vibration with an overall magnitude of 7,7 g rms in the first half hour and a total test duration of one and a half hours per axis in each of the three perpendicular axes, when the random vibration meets the following: a. A constant power spectral density (PSD) value of 0,04 g2/Hz over a frequency interval of 15 to 1 000 Hz; and b. The PSD attenuates with a frequency from 0,04 g2/Hz to 0,01 g2/Hz over a frequency interval from 1 000 to 2 000 Hz; 2. A roll and yaw rate equal to or greater than + 2,62 radian/s (150 deg/s); or 3. According to national standards equivalent to 1. or 2. above. 1. I.b. refers to systems in which an INS and other independent navigation aids are built into a single unit (embedded) in order to achieve improved performance. 2. Circular Error Probable (CEP)  In a circular normal distribution, the radius of the circle containing 50 percent of the individual measurements being made, or the radius of the circle within which there is a 50 percent probability of being located. II. Theodolite systems incorporating inertial equipment specially designed for civil surveying purposes and designed to have an Azimuth, Heading, or North Pointing accuracy equal to, or less (better) than 6 arc minutes RMS at 45 degrees latitude, and specially designed components thereof. III. Inertial or other equipment using accelerometers specified in 7A001 or 7A101, where such accelerometers are specially designed and developed as MWD (Measurement While Drilling) sensors for use in downhole well services operations. 7A003 7A103 II.A7.002 Accelerometers containing piezoelectric ceramic transducer element, having a sensitivity of 1 000 mV/g or better (higher) 7A001 A9. Aerospace and Propulsion No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A9.001 Explosive bolts.  II.A9.002 Load Cells capable of measuring rocket motor thrust having a capacity exceeding 30 kN. Technical Note: Load Cells means devices and transducers for the measurement of force in both tension and in compression. Note: II.A9.002 does not include equipment, devices or transducers, specially designed for the measurement of the weight of vehicles, e.g. weigh bridges. 9B117 II.A9.003 Electrical power generation gas turbines, components and related equipment as follows: (a) Gas Turbines specially designed for electrical power generation, having an output exceeding 200 MW; (b) Vanes, Stators, Combustion Chambers and Fuel Injection Nozzles, specially designed for electrical power generation gas turbines specified in II.A9.003.a; (c) Equipment specially designed for the development  and production  of electrical power generation gas turbines specified in II. A9.003.a. 9A001 9A002 9A003 9B001 9B003 9B004 II.B. TECHNOLOGY No Description Related item from Annex I to Regulation (EC) No 428/2009 II.B.001 Technology required for the development, production, or use of the items in Part II.A. (Goods) above. Technical Note: The term technology includes software.  ANNEX III List of items, including software and technology, contained in the Missile Technology Control Regime list, referred to in Article 4a This Annex comprises the following items listed in the Missile Technology Control Regime, as defined therein. The introductory remarks (section 1) should be read as a tool to interpret the exact specifications of the items listed; they do not call into question the prohibition on the export of these items to Iran as provided by Article 4. TABLE OF CONTENTS 1. INTRODUCTION (a) Category I and Category II items (b) Trade off range  and payload  (c) General Technology Note (d) General Software Note (e) Chemical Abstracts Service (CAS) Numbers 2. DEFINITIONS Accuracy  Basic scientific research  Development  In the public domain  Microcircuit  Microprogrammes  Payload   Ballistic Missiles  Space Launch Vehicles  Sounding Rocket  Cruise Missiles  Other UAVs Production  Production equipment  Production facilities  Programmes  Radiation hardened  Range  Software  Technology  Technical assistance  Technical data  Use  3. TERMINOLOGY Specially designed  Designed or modified  Usable in , usable for , usable as  or capable of  Modified  CATEGORY I  ITEM 1 COMPLETE DELIVERY SYSTEMS 1.A.1 Complete rocket systems (  ¥ 300 km range  &  ¥ 500 kg payload ) 1.A.2 Complete unmanned aerial vehicle systems (UAVs) (  ¥ 300 km range  &  ¥ 500 kg payload ) 1.B.1. Production facilities  1.C. None 1.D.1. Software  1.D.2. Software  1.E.1. Technology  CATEGORY I  ITEM 2 COMPLETE SUBSYSTEMS USABLE FOR COMPLETE DELIVERY SYSTEMS 2.A.1. Complete subsystems  2.B.1. Production facilities  2.B.2. Production equipment  2.C. None 2.D.1. Software  2.D.2. Software  2.D.3. Software  2.D.4 Software  2.D.5. Software  2.D.6. Software  2.E.1. Technology  CATEGORY II  ITEM 3 PROPULSION COMPONENTS AND EQUIPMENT 3.A.1. Turbojet and turbofan engines 3.A.2. Ramjet/scramjet/pulse jet/combined cycle engines 3.A.3. Rocket motor cases, insulation  components and nozzles 3.A.4. Staging mechanisms, separation mechanisms and interstages 3.A.5. Liquid and slurry propellant (including oxidisers) control systems 3.A.6. Hybrid rocket motors 3.A.7. Radial ball bearings 3.A.8. Liquid propellant tanks 3.A.9. Turboprop engine systems 3.A.10. Combustion chambers 3.B.1. Production facilities  3.B.2. Production equipment  3.B.3. Flow-forming machines 3.C.1. Interior lining  usable for rocket motor cases 3.C.2. Insulation  material in bulk form usable for rocket motor cases 3.D.1. Software  3.D.2. Software  3.D.3. Software  3.E.1. Technology  CATEGORY II  ITEM 4 PROPELLANTS, CHEMICALS AND PROPELLANT PRODUCTION 4.A. None 4.B.1. Production equipment  4.B.2. Production equipment  4.B.3.a. Batch mixers b. Continuous mixers c. Fluid energy mills d. Metal powder production equipment  4.C.1. Composite and composite modified double base propellants 4.C.2. Fuel substances a. Hydrazine b. Hydrazine derivatives c. Spherical aluminium powder d. Zirconium, beryllium, magnesium and alloys e. Boron and boron alloys f. High energy density materials 4.C.3. Perchlorates, chlorates or chromates 4.C.4.a. Oxidiser substances  liquid propellant rocket engines b. Oxidiser substances  solid propellant rocket motors 4.C.5. Polymeric substances 4.C.6. Other propellant additives and agents a. Bonding agents b. Curing reaction catalysts c. Burning rate modifiers d. Esters and plasticisers e. Stabilisers 4.D.1. Software  4.E.1. Technology  CATEGORY II  ITEM 5 (Reserved For Future Use) CATEGORY II  ITEM 6 PRODUCTION OF STRUCTURAL COMPOSITES, PYROLYTIC DEPOSITION AND DENSIFICATION, AND STRUCTURAL MATERIALS 6.A.1. Composite structures, laminates and manufactures thereof 6.A.2. Resaturated pyrolised materials 6.B.1.a. Filament winding machines or fibre placement machines b. Tape-laying machines c. Multi-directional, multi-dimensional weaving machines or interlacing machines d. Equipment designed or modified for the production of fibrous or filamentary materials e. Equipment designed or modified for special fibre surface treatment 6.B.2. Nozzles 6.B.3. Isostatic presses 6.B.4. Chemical vapour deposition furnaces 6.B.5. Equipment and controls for the densification and pyrolysis process 6.C.1. Resin impregnated fibre prepregs and metal coated fibre preforms 6.C.2. Resaturated pyrolised materials 6.C.3. Fine grain graphites 6.C.4. Pyrolytic or fibrous reinforced graphites 6.C.5. Ceramic composite materials for missile radomes 6.C.6. Silicon-carbide materials 6.C.7. Tungsten molybdenum and alloys 6.C.8. Maraging steel 6.C.9. Titanium-stabilized duplex stainless steel 6.D.1. Software  6.D.2. Software  6.E.1. Technology  6.E.2. Technical data  6.E.3. Technology  CATEGORY II  ITEM 7 (Reserved For Future Use) CATEGORY II  ITEM 8 (Reserved For Future Use) CATEGORY II  ITEM 9 INSTRUMENTATION, NAVIGATION AND DIRECTION FINDING 9.A.1. Integrated flight instrument systems 9.A.2. Gyro-astro compasses 9.A.3. Linear accelerometers 9.A.4. All types of gyros 9.A.5. Accelerometers or gyros 9.A.6. Inertial or other equipment 9.A.7. Integrated navigation systems  9.A.8. Three axis magnetic heading sensors 9.B.1. Production equipment , and other test, calibration and alignment equipment 9.B.2.a. Balancing machines b. Indicator heads c. Motion simulators/rate tables d. Positioning tables e. Centrifuges 9.C. None 9.D.1. Software  9.D.2. Integration Software  9.D.3. Integration Software  9.D.4. Integration Software  9.E.1. Technology  CATEGORY II  ITEM 10 FLIGHT CONTROL 10.A.1. Hydraulic, mechanical, electro-optical or electromechanical flight control systems 10.A.2. Attitude control equipment 10.A.3. Flight control servo-valves 10.B.1. Test calibration and alignment equipment 10.C. None 10.D.1. Software  10.E.1. Design technology  for integration of air vehicle fuselage, propulsion system and lifting control surfaces 10.E.2. Design technology  for integration of the flight control, guidance, and propulsion data into a flight management system 10.E.3. Technology  CATEGORY II  ITEM 11 AVIONICS 11.A.1. Radar and laser radar systems including altimeters 11.A.2. Passive sensors 11.A.3. Receiving equipment GNSS e.g. GPS, GLONASS or Galileo 11.A.4. Electronic assemblies and components 11.A.5. Umbilical and interstage electrical connectors 11.B. None 11.C. None 11.D.1. Software  11.D.2. Software  11.E.1. Design technology  11.E.2. Technology  CATEGORY II  ITEM 12 LAUNCH SUPPORT 12.A.1. Apparatus and devices 12.A.2. Vehicles 12.A.3. Gravity meters (gravimeters), gravity gradiometers 12.A.4. Telemetry and telecontrol equipment, including ground equipment 12.A.5. Precision tracking systems a. Tracking Systems b. Range instrumentation radars 12.A.6. Thermal Batteries 12.B. None 12.C. None 12.D.1. Software  12.D.2. Software  12.D.3. Software  12.E.1. Technology  CATEGORY II  ITEM 13 COMPUTERS 13.A.1. Analogue or digital computers or digital differential analysers 13.B. None 13.C. None 13.D. None 13.E.1. Technology  CATEGORY II  ITEM 14 ANALOGUE TO DIGITAL CONVERTERS 14.A.1. Analogue-to-digital converters 14.B. None 14.C. None 14.D. None 14.E.1. Technology  CATEGORY II  ITEM 15 TEST FACILITIES AND EQUIPMENT 15.A. None 15.B.1. Vibration test equipment a. Vibration test systems b. Digital controllers c. Vibration thrusters (shaker units) d. Test piece support structures and electronic units 15.B.2. Wind-tunnels 15.B.3. Test benches/stands 15.B.4. Environmental chambers 15.B.5. Accelerators 15.C. None 15.D.1. Software  15.E.1. Technology  CATEGORY II  ITEM 16 MODELLING-SIMULATION AND DESIGN INTEGRATION 16.A.1. Hybrid (combined analogue/digital) computers 16.B. None 16.C. None 16.D.1. Software  16.E.1. Technology  CATEGORY II  ITEM 17 STEALTH 17.A.1. Devices for reduced observables 17.B.1. Systems specially designed for radar cross section measurement 17.C.1. Materials for reduced observables 17.D.1. Software  17.E.1. Technology  CATEGORY II  ITEM 18 NUCLEAR EFFECTS PROTECTION 18.A.1. Radiation Hardened  microcircuits  18.A.2. Detectors  18.A.3. Radomes 18.B. None 18.C. None 18.D. None 18.E.1. Technology  CATEGORY II  ITEM 19 OTHER COMPLETE DELIVERY SYSTEMS 19.A.1. Complete rocket systems (  ¥ 300 km range) 19.A.2. Complete UAV systems (  ¥ 300 km range) 19.A 3. Complete UAV systems 19.B.1. Production facilities  19.C. None 19.D.1. Software  19.E.1. Technology  CATEGORY II  ITEM 20 OTHER COMPLETE SUBSYSTEMS 20.A.1.a. Individual rocket stages b. Solid propellant rocket motors, hybrid rocket motors or liquid propellant rocket engines 20.B.1. Production facilities  20.B.2. Production equipment  20.C. None 20.D.1 Software  20.D.2. Software  20.E.1. Technology  UNITS, CONSTANTS, ACRONYMS AND ABBREVIATIONS USED IN THIS ANNEX TABLE OF CONVERSIONS STATEMENT OF UNDERSTANDING INTRODUCTION, DEFINITIONS, TERMINOLOGY 1. INTRODUCTION (a) This Annex consists of two categories of items, which term includes equipment, materials, software  or technology . Category I items, all of which are in Annex Items 1 and 2, are those items of greatest sensitivity. If a Category I item is included in a system, that system will also be considered as Category I, except when the incorporated item cannot be separated, removed or duplicated. Category II items are those items in the Annex not designated Category I. (b) In reviewing the proposed applications for transfers of complete rocket and unmanned aerial vehicle systems described in Items 1 and 19, and of equipment, materials, software  or technology  which is listed in the Technical Annex, for potential use in such systems, the Government will take account of the ability to trade off range  and payload . (c) General Technology Note: The transfer of technology  directly associated with any goods controlled in the Annex is controlled according to the provisions in each Item to the extent permitted by national legislation. The approval of any Annex item for export also authorizes the export to the same end-user of the minimum technology  required for the installation, operation, maintenance, or repair of the item. Note: Controls do not apply to technology  in the public domain  or to basic scientific research . (d) General Software Note: The Annex does not control software  which is either: 1. Generally available to the public by being: a. Sold from stock at retail selling points without restriction, by means of: 1. Over-the-counter transactions; 2. Mail order transactions; or 3. Electronic transactions; or 4. Telephone call transactions; and b. Designed for installation by the user without further substantial support by the supplier; or 2. In the public domain . Note: The General Software Note only applies to general purpose, mass market software . (e) Chemical Abstracts Service (CAS) Numbers: In some instances chemicals are listed by name and CAS number. Chemicals of the same structural formula (including hydrates) are controlled regardless of name or CAS number. CAS numbers are shown to assist in identifying whether a particular chemical or mixture is controlled, irrespective of nomenclature. CAS numbers cannot be used as unique identifiers because some forms of the listed chemical have different CAS numbers, and mixtures containing a listed chemical may also have different CAS numbers. 2. DEFINITIONS For the purpose of this Annex, the following definitions apply: Accuracy  Usually measured in terms of inaccuracy, means the maximum deviation, positive or negative, of an indicated value from an accepted standard or true value. Basic scientific research  Experimental or theoretical work undertaken principally to acquire new knowledge of the fundamental principles of phenomena or observable facts, not primarily directed towards a specific practical aim or objective. Development  Is related to all phases prior to production  such as:  design  design research  design analysis  design concepts  assembly and testing of prototypes  pilot production schemes  design data  process of transforming design data into a product  configuration design  integration design  layouts In the public domain  This means software  or technology  which has been made available without restrictions upon its further dissemination. (Copyright restrictions do not remove software  or technology  from being in the public domain .) Microcircuit  A device in which a number of passive and/or active elements are considered as indivisibly associated on or within a continuous structure to perform the function of a circuit. Microprogrammes  A sequence of elementary instructions maintained in a special storage, the execution of which is initiated by the introduction of its reference instruction register. Payload  The total mass that can be carried or delivered by the specified rocket system or unmanned aerial vehicle (UAV) system that is not used to maintain flight. Note: The particular equipment, subsystems, or components to be included in the payload  depends on the type and configuration of the vehicle under consideration. Technical Notes: 1.Ballistic Missiles a. Payload  for systems with separating re-entry vehicles (RVs) includes: 1. The RVs, including: a. Dedicated guidance, navigation, and control equipment; b. Dedicated countermeasures equipment; 2. Munitions of any type (e.g. explosive or non-explosive); 3. Supporting structures and deployment mechanisms for the munitions (e.g. hardware used to attach to, or separate the RV from, the bus/post- boost vehicle) that can be removed without violating the structural integrity of the vehicle; 4. Mechanisms and devices for safing, arming, fuzing or firing; 5. Any other countermeasures equipment (e.g. decoys, jammers or chaff dispensers) that separate from the RV bus/post-boost vehicle; 6. The bus/post-boost vehicle or attitude control/velocity trim module not including systems/subsystems essential to the operation of the other stages. b. Payload  for systems with non-separating re-entry vehicles includes: 1. Munitions of any type (e.g. explosive or non-explosive); 2. Supporting structures and deployment mechanisms for the munitions that can be removed without violating the structural integrity of the vehicle; 3. Mechanisms and devices for safing, arming, fuzing or firing; 4. Any countermeasures equipment (e.g. decoys, jammers or chaff dispensers) that can be removed without violating the structural integrity of the vehicle. 2.Space Launch Vehicles Payload  includes: a. Spacecraft (single or multiple), including satellites; b. Spacecraft-to-launch vehicle adapters including, if applicable, apogee/perigee kick motors or similar manoeuvering systems and separation systems. 3.Sounding Rockets Payload  includes: a. Equipment required for a mission, such as data gathering, recording or transmitting devices for mission-specific data; b. Recovery equipment (e.g. parachutes) that can be removed without violating the structural integrity of the vehicle. 4.Cruise Missiles Payload  includes: a. Munitions of any type (e.g. explosive or non-explosive); b. Supporting structures and deployment mechanisms for the munitions that can be removed without violating the structural integrity of the vehicle; c. Mechanisms and devices for safing, arming, fuzing or firing; d. Countermeasures equipment (e.g. decoys, jammers or chaff dispensers) that can be removed without violating the structural integrity of the vehicle; e. Signature alteration equipment that can be removed without violating the structural integrity of the vehicle. 5.Other UAVs Payload  includes: a. Munitions of any type (e.g. explosive or non-explosive); b. Mechanisms and devices for safing, arming, fuzing or firing; c. Countermeasures equipment (e.g. decoys, jammers or chaff dispensers) that can be removed without violating the structural integrity of the vehicle; d. Signature alteration equipment that can be removed without violating the structural integrity of the vehicle; e. Equipment required for a mission such as data gathering, recording or transmitting devices for mission-specific data and supporting structures that can be removed without violating the structural integrity of the vehicle; f. Recovery equipment (e.g. parachutes) that can be removed without violating the structural integrity of the vehicle. g. Munitions supporting structures and deployment mechanisms that can be removed without violating the structural integrity of the vehicle. Production  Means all production phases such as:  production engineering  manufacture  integration  assembly (mounting)  inspection  testing  quality assurance Production equipment  Means tooling, templates, jigs, mandrels, moulds, dies, fixtures, alignment mechanisms, test equipment, other machinery and components therefor, limited to those specially designed or modified for development  or for one or more phases of production . Production facilities  Means production equipment  and specially designed software  therefor integrated into installations for development  or for one or more phases of production . Programmes  A sequence of instructions to carry out a process in, or convertible into, a form executable by an electronic computer. Radiation hardened  Means that the component or equipment is designed or rated to withstand radiation levels which meet or exceed a total irradiation dose of 5 Ã  105 rads (Si). Range  The maximum distance that the specified rocket system or unmanned aerial vehicle (UAV) system is capable of travelling in the mode of stable flight as measured by the projection of its trajectory over the surface of the Earth. Technical Notes: 1.The maximum capability based on the design characteristics of the system, when fully loaded with fuel or propellant, will be taken into consideration in determining range.2.The range for both rocket systems and UAV systems will be determined independently of any external factors such as operational restrictions, limitations imposed by telemetry, data links or other external constraints.3.For rocket systems, the range will be determined using the trajectory that maximises range, assuming ICAO standard atmosphere with zero wind.4.For UAV systems, the range will be determined for a one-way distance using the most fuel-efficient flight profile (e.g. cruise speed and altitude), assuming ICAO standard atmosphere with zero wind. Software  A collection of one or more programmes , or micro-programmes , fixed in any tangible medium of expression. Technology  Means specific information which is required for the development , production  or use  of a product. The information may take the form of technical data  or technical assistance . Technical assistance  May take forms such as:  instruction  skills  training  working knowledge  consulting services Technical data  May take forms such as:  blueprints  plans  diagrams  models  formulae  engineering designs and specifications  manuals and instructions written or recorded on other media or devices such as:  disk  tape  read-only memories Use  Means:  operation  installation (including on-site installation)  maintenance  repair  overhaul  refurbishing 3. TERMINOLOGY Where the following terms appear in the text, they are to be understood according to the explanations below: (a) Specially designed  describes equipment, parts, components, materials or software  which, as a result of development , have unique properties that distinguish them for certain predetermined purposes. For example, a piece of equipment that is specially designed  for use in a missile will only be considered so if it has no other function or use. Similarly, a piece of manufacturing equipment that is specially designed  to produce a certain type of component will only be considered such if it is not capable of producing other types of components. (b) Designed or modified  describes equipment, parts or components which, as a result of development,  or modification, have specified properties that make them fit for a particular application. Designed or modified  equipment, parts, components or software  can be used for other applications. For example, a titanium coated pump designed for a missile may be used with corrosive fluids other than propellants. (c) Usable in , usable for , usable as  or capable of  describes equipment, parts, components, materials or software  which are suitable for a particular purpose. There is no need for the equipment, parts, components or software  to have been configured, modified or specified for the particular purpose. For example, any military specification memory circuit would be capable of  operation in a guidance system. (d) Modified  in the context of software  describes software  which has been intentionally changed such that it has properties that make it fit for specified purposes or applications. Its properties may also make it suitable for purposes or applications other than those for which it was modified . CATEGORY I; ITEM 1 CATEGORY I ITEM 1 COMPLETE DELIVERY SYSTEMS 1.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 1.A.1. Complete rocket systems (including ballistic missile systems, space launch vehicles, and sounding rockets) capable of delivering at least a 500 kg payload  to a range  of at least 300 km. 1.A.2. Complete unmanned aerial vehicle systems (including cruise missile systems, target drones and reconnaissance drones) capable of delivering at least a 500 kg payload  to a range  of at least 300 km. 1.B. TEST AND PRODUCTION EQUIPMENT 1.B.1. Production facilities  specially designed for the systems specified in 1.A. 1.C. MATERIALS None. 1.D. SOFTWARE 1.D.1. Software  specially designed or modified for the use  of production facilities  specified in 1.B. 1.D.2. Software  which coordinates the function of more than one subsystem, specially designed or modified for use  in systems specified in 1.A. 1.E. TECHNOLOGY 1.E.1. Technology , in accordance with the General Technology Note, for the development , production  or use  of equipment or software  specified in 1.A., 1.B., or 1.D. CATEGORY I; ITEM 2 ITEM 2 COMPLETE SUBSYSTEMS USABLE FOR COMPLETE DELIVERY SYSTEMS 2.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 2.A.1. Complete subsystems usable in the systems specified in 1.A., as follows: a. Individual rocket stages usable in the systems specified in 1.A.; b. Re-entry vehicles, and equipment designed or modified therefor, usable in the systems specified in 1.A., as follows, except as provided in the Note below 2.A.1. for those designed for non-weapon payloads: 1. Heat shields, and components therefor, fabricated of ceramic or ablative materials; 2. Heat sinks and components therefor, fabricated of light-weight, high heat capacity materials; 3. Electronic equipment specially designed for re-entry vehicles; c. Rocket propulsion subsystems, usable in the systems specified in 1.A., as follows; 1. Solid propellant rocket motors or hybrid rocket motors having a total impulse capacity equal to or greater than 1.1 Ã  106 Ns; 2. Liquid propellant rocket engines integrated, or designed or modified to be integrated, into a liquid propellant propulsion system which has a total impulse capacity equal to or greater than 1.1 Ã  106 Ns; Note: Liquid propellant apogee engines or station-keeping engines specified in 2.A.1.c.2., designed or modified for use on satellites, may be treated as Category II, if the subsystem is exported subject to end-use statements and quantity limits appropriate for the excepted end-use stated above, when having a vacuum thrust not greater than 1 kN. d. Guidance sets , usable in the systems specified in 1.A., capable of achieving system accuracy of 3.33 % or less of the range  (e.g. a CEP  of 10 km or less at a range  of 300 km), except as provided in the Note below 2.A.1. for those designed for missiles with a range  under 300 km or manned aircraft; Technical Notes: 1. A guidance set  integrates the process of measuring and computing a vehicle's position and velocity (i.e. navigation) with that of computing and sending commands to the vehicle's flight control systems to correct the trajectory. 2. CEP  (circle of equal probability) is a measure of accuracy, defined as the radius of the circle centred at the target, at a specific range, in which 50 % of the payloads impact. e. Thrust vector control sub-systems, usable in the systems specified in 1.A., except as provided in the Note below 2.A.1. for those designed for rocket systems that do not exceed the range / payload  capability of systems specified in 1.A.; Technical Note: 2.A.1.e. includes the following methods of achieving thrust vector control: a. Flexible nozzle; b. Fluid or secondary gas injection; c. Movable engine or nozzle; d. Deflection of exhaust gas stream (jet vanes or probes); e. Use of thrust tabs. f. Weapon or warhead safing, arming, fuzing, and firing mechanisms, usable in the systems specified in 1.A., except as provided in the Note below 2.A.1. for those designed for systems other than those specified in 1.A. Note: The exceptions in 2.A.1.b., 2.A.1.d., 2.A.1.e. and 2.A.1.f. above may be treated as Category II if the subsystem is exported subject to end-use statements and quantity limits appropriate for the excepted end-use stated above. 2.B. TEST AND PRODUCTION EQUIPMENT 2.B.1. Production facilities  specially designed for the subsystems specified in 2.A. 2.B.2. Production equipment  specially designed for the subsystems specified in 2.A. 2.C. MATERIALS None. 2.D. SOFTWARE 2.D.1. Software  specially designed or modified for the use  of production facilities  specified in 2.B.1. 2.D.2. Software  specially designed or modified for the use  of rocket motors or engines specified in 2.A.1.c. 2.D.3. Software , specially designed or modified for the use  of guidance sets  specified in 2.A.1.d. Note: 2.D.3. includes software , specially designed or modified to enhance the performance of guidance sets  to achieve or exceed the accuracy specified in 2.A.1.d. 2.D.4. Software  specially designed or modified for the use  of subsystems or equipment specified in 2.A.1.b.3. 2.D.5. Software  specially designed or modified for the use  of systems in 2.A.1.e. 2.D.6. Software  specially designed or modified for the use  of systems in 2.A.1.f. Note: Subject to end-use statements appropriate for the excepted end-use, software  controlled by 2.D.2. - 2.D.6. may be treated as Category II as follows: 1. Under 2.D.2. if specially designed or modified for liquid propellant apogee engines or station keeping engines, designed or modified for satellite applications as specified in the Note to 2.A.1.c.2.; 2. Under 2.D.3. if designed for missiles with a range  of under 300 km or manned aircraft; 3. Under 2.D.4. if specially designed or modified for re-entry vehicles designed for non-weapon payloads; 4. Under 2.D.5. if designed for rocket systems that do not exceed the range  payload  capability of systems specified in 1.A.; 5. Under 2.D.6. if designed for systems other than those specified in 1.A. 2.E. TECHNOLOGY 2.E.1. Technology , in accordance with the General Technology Note, for the development , production  or use  of equipment or software  specified in 2.A., 2.B. or 2.D. CATEGORY II; ITEM 3 CATEGORY II ITEM 3 PROPULSION COMPONENTS AND EQUIPMENT 3.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 3.A.1. Turbojet and turbofan engines, as follows: a. Engines having both of the following characteristics: 1. Maximum thrust value  greater than 400 N (achieved un-installed) excluding civil certified engines with a maximum thrust value  greater than 8,89 kN (achieved un-installed); and 2. Specific fuel consumption of 0.15 kg N  1 h  1 or less (at maximum continuous power at sea level static conditions using the ICAO standard atmosphere); Technical Note: In 3.A.1.a.1., maximum thrust value  is the manufacturer's demonstrated maximum thrust for the engine type un-installed. The civil type certified thrust value will be equal to or less than the manufacturer's demonstrated maximum thrust for the engine type. b. Engines designed or modified for systems specified in 1.A. or 19.A.2., regardless of thrust or specific fuel consumption. Note: Engines specified in 3.A.1. may be exported as part of a manned aircraft or in quantities appropriate for replacement parts for a manned aircraft. 3.A.2. Ramjet/scramjet/pulse jet/ combined cycle engines , including devices to regulate combustion, and specially designed components therefor, usable in the systems specified in 1.A. or 19.A.2. Technical Note: In Item 3.A.2., combined cycle engines  are the engines that employ two or more cycles of the following types of engines: gas-turbine engine (turbojet, turboprop, turbofan and turboshaft), ramjet, scramjet, pulse jet, pulse detonation engine, rocket motor (liquid/solid-propellant and hybrid). 3.A.3. Rocket motor cases, insulation  components and nozzles therefor, usable in the systems specified in 1.A. or 19.A.1. Technical Note: In 3.A.3. insulation  intended to be applied to the components of a rocket motor, i.e. the case, nozzle inlets, case closures, includes cured or semi-cured compounded rubber components comprising sheet stock containing an insulating or refractory material. It may also be incorporated as stress relief boots or flaps. Note: Refer to 3.C.2. for insulation  material in bulk or sheet form. 3.A.4. Staging mechanisms, separation mechanisms, and interstages therefor, usable in the systems specified in 1.A. Note: See also Item 11.A.5. 3.A.5. Liquid, slurry and gel propellant (including oxidisers) control systems, and specially designed components therefor, usable in the systems specified in 1.A., designed or modified to operate in vibration environments greater than 10 g rms between 20 Hz and 2 kHz. Notes: 1. The only servo valves, pumps and gas turbines specified in 3.A.5. are the following: a. Servo valves designed for flow rates equal to or greater than 24 litres per minute, at an absolute pressure equal to or greater than 7 MPa, that have an actuator response time of less than 100 ms. b. Pumps, for liquid propellants, with shaft speeds equal to or greater than 8 000 rpm at the maximum operating mode or with discharge pressures equal to or greater than 7 MPa. c. Gas turbines, for liquid propellant turbopumps, with shaft speeds equal to or greater than 8 000 rpm at the maximum operating mode. 2. Systems and components specified in 3.A.5. may be exported as part of a satellite. 3.A.6. Specially designed components for hybrid rocket motors specified in 2.A.1.c.1. and 20.A.1.b.1. 3.A.7. Radial ball bearings having all tolerances specified in accordance with ISO 492 Tolerance Class 2 (or ANSI/ABMA Std 20 Tolerance Class ABEC-9 or other national equivalents), or better and having all the following characteristics: a. An inner ring bore diameter between 12 and 50 mm; b. An outer ring outside diameter between 25 and 100 mm; and c. A width between 10 and 20 mm. 3.A.8. Liquid propellant tanks specially designed for the propellants controlled in Item 4.C. or other liquid propellants used in the systems specified in 1.A.1. 3.A.9. Turboprop engine systems  specially designed for the systems in 1.A.2. or 19.A.2., and specially designed components therefor, having a maximum power greater than 10 kW (achieved uninstalled at sea level static conditions using the ICAO standard atmosphere), excluding civil certified engines. Technical Note: For the purposes of Item 3.A.9., a turboprop engine system  incorporates all of the following: a. Turboshaft engine; and b. Power transmission system to transfer the power to a propeller. 3.A.10. Combustion chambers and nozzles for liquid propellant rocket engines usable in the subsystems specified in 2.A.1.c.2. or 20.A.1.b.2. 3.B. TEST AND PRODUCTION EQUIPMENT 3.B.1. Production facilities  specially designed for equipment or materials specified in 3.A.1., 3.A.2., 3.A.3., 3.A.4., 3.A.5., 3.A.6., 3.A.8., 3.A.9., 3.A.10. or 3.C. 3.B.2. Production equipment  specially designed for equipment or materials specified in 3.A.1., 3.A.2., 3.A.3., 3.A.4., 3.A.5., 3.A.6., 3.A.8., 3.A.9., 3.A.10. or 3.C. 3.B.3. Flow-forming machines, and specially designed components therefor, which: a. According to the manufacturers technical specification can be equipped with numerical control units or a computer control, even when not equipped with such units at delivery; and b. Have more than two axes which can be co-ordinated simultaneously for contouring control. Note: This item does not include machines that are not usable in the production  of propulsion components and equipment (e.g. motor cases) for systems specified in 1.A. Technical Note: Machines combining the function of spin-forming and flow-forming are, for the purpose of this item, regarded as flow-forming machines. 3.C. MATERIALS 3.C.1. Interior lining  usable for rocket motor cases in the systems specified in 1.A. or specially designed for systems specified in 19.A.1. or 19.A.2. Technical Note: In 3.C.1. interior lining  suited for the bond interface between the solid propellant and the case or insulating liner is usually a liquid polymer based dispersion of refractory or insulating materials e.g. carbon filled HTPB or other polymer with added curing agents to be sprayed or screeded over a case interior. 3.C.2. Insulation  material in bulk form usable for rocket motor cases in the systems specified in 1.A. or specially designed for systems specified in 19.A.1. or 19.A.2. Technical Note: In 3.C.2. insulation  intended to be applied to the components of a rocket motor, i.e. the case, nozzle inlets, case closures, includes cured or semi-cured compounded rubber sheet stock containing an insulating or refractory material. It may also be incorporated as stress relief boots or flaps specified in 3.A.3. 3.D. SOFTWARE 3.D.1. Software  specially designed or modified for the use  of production facilities  and flow forming machines specified in 3.B.1. or 3.B.3. 3.D.2. Software  specially designed or modified for the use  of equipment specified in 3.A.1., 3.A.2., 3.A.4., 3.A.5., 3.A.6. or 3.A.9. Notes: 1. Software  specially designed or modified for the use  of engines specified in 3.A.1. may be exported as part of a manned aircraft or as replacement software  therefor. 2. Software  specially designed or modified for the use  of propellant control systems specified in 3.A.5. may be exported as part of a satellite or as replacement software  therefor. 3.D.3. Software  specially designed or modified for the development  of equipment specified in 3.A.2., 3.A.3. or 3.A.4. 3.E. TECHNOLOGY 3.E.1. Technology , in accordance with the General Technology Note, for the development , production  or use  of equipment, materials or software  specified in 3.A.1., 3.A.2., 3.A.3., 3.A.4., 3.A.5., 3.A.6., 3.A.8., 3.A.9., 3.A.10., 3.B., 3.C. or 3.D. CATEGORY II; ITEM 4 ITEM 4 PROPELLANTS, CHEMICALS AND PROPELLANT PRODUCTION 4.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS None. 4.B. TEST AND PRODUCTION EQUIPMENT 4.B.1. Production equipment , and specially designed components therefor, for the production , handling or acceptance testing of liquid propellants or propellant constituents specified in 4.C. 4.B.2. Production equipment , other than that described in 4.B.3., and specially designed components therefor, for the production, handling, mixing, curing, casting, pressing, machining, extruding or acceptance testing of solid propellants or propellant constituents specified in 4.C. 4.B.3. Equipment as follows, and specially designed components therefor: a. Batch mixers with provision for mixing under vacuum in the range of zero to 13.326 kPa and with temperature control capability of the mixing chamber and having all of the following: 1. A total volumetric capacity of 110 litres or more; and 2. At least one mixing/kneading shaft  mounted off centre; Note: In Item 4.B.3.a.2. the term mixing/kneading shaft  does not refer to deagglomerators or knife-spindles. b. Continuous mixers with provision for mixing under vacuum in the range of zero to 13.326 kPa and with a temperature control capability of the mixing chamber having any of the following: 1. Two or more mixing/kneading shafts; or 2. A single rotating shaft which oscillates and having kneading teeth/pins on the shaft as well as inside the casing of the mixing chamber; c. Fluid energy mills usable for grinding or milling substances specified in 4.C.; d. Metal powder production equipment  usable for the production , in a controlled environment, of spherical, spheroidal or atomised materials specified in 4.C.2.c., 4.C.2.d. or 4.C.2.e. Note: 4.B.3.d. includes: a. Plasma generators (high frequency arc-jet) usable for obtaining sputtered or spherical metallic powders with organization of the process in an argon-water environment; b. Electroburst equipment usable for obtaining sputtered or spherical metallic powders with organization of the process in an argon-water environment; c. Equipment usable for the production  of spherical aluminium powders by powdering a melt in an inert medium (e.g. nitrogen). Notes: 1. The only batch mixers, continuous mixers, usable for solid propellants or propellants constituents specified in 4.C., and fluid energy mills specified in 4.B., are those specified in 4.B.3. 2. Forms of metal powder production equipment  not specified in 4.B.3.d. are to be evaluated in accordance with 4.B.2. 4.C. MATERIALS 4.C.1. Composite and composite modified double base propellants. 4.C.2. Fuel substances as follows: a. Hydrazine (CAS 302-01-2) with a concentration of more than 70 %; b. Hydrazine derivatives as follows: 1. Monomethylhydrazine (MMH) (CAS 60-34-4); 2. Unsymmetrical dimethylhydrazine (UDMH) (CAS 57-14-7); 3. Hydrazine mononitrate (CAS 13464-97-6); 4. Trimethylhydrazine (CAS 1741-01-1); 5. Tetramethylhydrazine (CAS 6415-12-9); 6. N,N diallylhydrazine (CAS 5164-11-4); 7. Allylhydrazine (CAS 7422-78-8); 8. Ethylene dihydrazine; 9. Monomethylhydrazine dinitrate; 10. Unsymmetrical dimethylhydrazine nitrate; 11. Hydrazinium azide (CAS 14546-44-2); 12. Dimethylhydrazinium azide; 13. Hydrazinium dinitrate (CAS 13464-98-7); 14. Diimido oxalic acid dihydrazine (CAS 3457-37-2); 15. 2-hydroxyethylhydrazine nitrate (HEHN); 16. Hydrazinium perchlorate (CAS 27978-54-7); 17. Hydrazinium diperchlorate (CAS 13812-39-0); 18. Methylhydrazine nitrate (MHN) (CAS 29674-96-2); 19. Diethylhydrazine nitrate (DEHN); 20. 3,6-dihydrazino tetrazine nitrate (DHTN); Technical note: 3,6-dihydrazino tetrazine nitrate is also referred to as 1,4-dihydrazine nitrate c. Spherical or spheroidal aluminium powder (CAS 7429-90-5) in particle size of less than 200 Ã  10  6 m (200 Ã ¼m) and an aluminium content of 97 % by weight or more, if at least 10 % of the total weight is made up of particles of less than 63 Ã ¼m, according to ISO 2591-1:1988 or national equivalents; Technical Note: A particle size of 63 Ã ¼m (ISO R-565) corresponds to 250 mesh (Tyler) or 230 mesh (ASTM standard E-11). d. Metal powders of any of the following: zirconium (CAS 7440-67-7), beryllium (CAS 7440-41-7), magnesium (CAS 7439-95-4) or alloys of these, if at least 90 % of the total particles by particle volume or weight are made up of particles of less than 60 Ã ¼m (determined by measurement techniques such as using a sieve, laser diffraction or optical scanning), whether spherical, atomised, spheroidal, flaked or ground, consisting of 97 % by weight or more of any of the above mentioned metals; Note: In a multimodal particle distribution (e.g. mixtures of different grain sizes) in which one or more modes are controlled, the entire powder mixture is controlled. Technical Note: The natural content of hafnium (CAS 7440-58-6) in the zirconium (typically 2 % to 7 %) is counted with the zirconium. e. Metal powders of either boron (CAS 7440-42-8) or boron alloys with a boron content of 85 % or more by weight, if at least 90 % of the total particles by particle volume or weight are made up of particles of less than 60 Ã ¼m (determined by measurement techniques such as using a sieve, laser diffraction or optical scanning), whether spherical, atomised, spheroidal, flaked or ground; Note: In a multimodal particle distribution (e.g. mixtures of different grain sizes) in which one or more modes are controlled, the entire powder mixture is controlled. f. High energy density materials, usable in the systems specified in 1.A. or 19.A., as follows: 1. Mixed fuels that incorporate both solid and liquid fuels, such as boron slurry, having a mass- based energy density of 40 Ã  106 J/kg or greater; 2. Other high energy density fuels and fuel additives (e.g., cubane, ionic solutions, JP-10) having a volume-based energy density of 37.5 Ã  109 J/m3 or greater, measured at 20 °C and one atmosphere (101.325 kPa) pressure. Note: Item 4.C.2.f.2. does not control fossil refined fuels and biofuels produced from vegetables, including fuels for engines certified for use in civil aviation, unless specifically formulated for systems specified in 1.A. or 19.A. g. Hydrazine replacement fuels as follows: 1,2-Dimethylaminoethylazide (DMAZ) (CAS 86147-04-8). 4.C.3. Oxidisers/Fuels as follows: Perchlorates, chlorates or chromates mixed with powdered metals or other high energy fuel components. 4.C.4. Oxidiser substances as follows: a. Oxidiser substances usable in liquid propellant rocket engines as follows: 1. Dinitrogen trioxide (CAS 10544-73-7); 2. Nitrogen dioxide (CAS 10102-44-0)/dinitrogen tetroxide (CAS 10544-72-6); 3. Dinitrogen pentoxide (CAS 10102-03-1); 4. Mixed Oxides of Nitrogen (MON); 5. Inhibited Red Fuming Nitric Acid (IRFNA) (CAS 8007-58-7); 6. Compounds composed of fluorine and one or more of other halogens, oxygen or nitrogen; Note: Item 4.C.4.a.6. does not control Nitrogen Trifluoride (NF3) (CAS 7783-54-2) in a gaseous state as it is not usable for missile applications. Technical Note: Mixed Oxides of Nitrogen (MON) are solutions of Nitric Oxide (NO) in Dinitrogen Tetroxide/Nitrogen Dioxide (N2O4/NO2) that can be used in missile systems. There are a range of compositions that can be denoted as MONi or MONij where i and j are integers representing the percentage of Nitric Oxide in the mixture (e.g. MON3 contains 3 % Nitric Oxide, MON25 25 % Nitric Oxide. An upper limit is MON40, 40 % by weight). b. Oxidiser substances usable in solid propellant rocket motors as follows: 1. Ammonium perchlorate (AP) (CAS 7790-98-9); 2. Ammonium dinitramide (ADN) (CAS 140456-78-6); 3. Nitro-amines (cyclotetramethylene  tetranitramine (HMX) (CAS 2691-41-0); cyclotrimethylene  trinitramine (RDX) (CAS 121-82-4); 4. Hydrazinium nitroformate (HNF) (CAS 20773-28-8); 5. 2,4,6,8,10,12-Hexanitrohexaazaisowurtzitane (CL-20) (CAS 135285-90-4). 4.C.5. Polymeric substances, as follows: a. Carboxy  terminated polybutadiene (including carboxyl  terminated polybutadiene) (CTPB); b. Hydroxy  terminated polybutadiene (including hydroxyl  terminated polybutadiene) (HTPB); c. Glycidyl azide polymer (GAP); d. Polybutadiene  Acrylic Acid (PBAA); e. Polybutadiene  Acrylic Acid  Acrylonitrile (PBAN); f. Polytetrahydrofuran polyethylene glycol (TPEG). g. Polyglycidyl nitrate (PGN or poly-GLYN) (CAS 27814-48- 8). Technical Note: Polytetrahydrofuran polyethylene glycol (TPEG) is a block co-polymer of poly 1,4-Butanediol (CAS 110-63-4) and polyethylene glycol (PEG) (CAS 25322-68-3). 4.C.6. Other propellant additives and agents as follows: a. Bonding agents as follows: 1. Tris (1-(2-methyl)aziridinyl) phosphine oxide (MAPO) (CAS 57-39-6); 2. 1,1 ²,1 ³-trimesoyl-tris(2-ethylaziridine) (HX-868, BITA) (CAS 7722-73- 8); 3. Tepanol (HX-878), reaction product of tetraethlylenepentamine, acrylonitrile and glycidol (CAS 68412-46-4); 4. Tepan (HX-879), reaction product of tetraethlylenepentamine and acrylonitrile (CAS 68412-45-3); 5. Polyfunctional aziridine amides with isophthalic, trimesic, isocyanuric, or trimethyladipic backbone also having a 2-methyl or 2-ethyl aziridine group; Note: Item 4.C.6.a.5. includes: 1. 1,1 ²-Isophthaloyl-bis(2-methylaziridine) (HX-752) (CAS 7652-64-4); 2. 2,4,6-tris(2-ethyl-1-aziridinyl)-1,3,5-triazine (HX-874) (CAS 18924-91-9); 3. 1,1 ²-trimethyladipoylbis(2-ethylaziridine) (HX-877) (CAS 71463-62-2). b. Curing reaction catalysts as follows: Triphenyl bismuth (TPB) (CAS 603-33-8); c. Burning rate modifiers, as follows: 1. Carboranes, decaboranes, pentaboranes and derivatives thereof; 2. Ferrocene derivatives, as follows: a. Catocene (CAS 37206-42-1); b. Ethyl ferrocene (CAS 1273-89-8); c. Propyl ferrocene; d. n-Butyl ferrocene (CAS 31904-29-7); e. Pentyl ferrocene (CAS 1274-00-6); f. Dicyclopentyl ferrocene; g. Dicyclohexyl ferrocene; h. Diethyl ferrocene (CAS 1273-97-8); i. Dipropyl ferrocene; j. Dibutyl ferrocene (CAS 1274-08-4); k. Dihexyl ferrocene (CAS 93894-59-8); l. Acetyl ferrocene (CAS 1271-55-2)/1,1 ²-diacetyl ferrocene (CAS 1273-94-5); m. Ferrocene carboxylic acid (CAS 1271-42-7)/1,1 ²- Ferrocenedicarboxylic acid (CAS 1293-87-4); n. Butacene (CAS 125856-62-4); o. Other ferrocene derivatives usable as rocket propellant burning rate modifiers; Note: Item 4.C.6.c.2.o does not control ferrocene derivatives that contain a six carbon aromatic functional group attached to the ferrocene molecule. d. Esters and plasticisers as follows: 1. Triethylene glycol dinitrate (TEGDN) (CAS 111-22-8); 2. Trimethylolethane trinitrate (TMETN) (CAS 3032-55-1); 3. 1,2,4-butanetriol trinitrate (BTTN) (CAS 6659-60-5); 4. Diethylene glycol dinitrate (DEGDN) (CAS 693-21-0); 5. 4,5 diazidomethyl-2-methyl-1,2,3-triazole (iso- DAMTR); 6. Nitratoethylnitramine (NENA) based plasticisers, as follows: a. Methyl-NENA (CAS 17096-47-8); b. Ethyl-NENA (CAS 85068-73-1); c. Butyl-NENA (CAS 82486-82-6); 7. Dinitropropyl based plasticisers, as follows: a. Bis (2,2-dinitropropyl) acetal (BDNPA) (CAS 5108-69-0); b. Bis (2,2-dinitropropyl) formal (BDNPF) (CAS 5917-61-3); e. Stabilisers as follows: 1. 2-Nitrodiphenylamine (CAS 119-75-5); 2. N-methyl-p-nitroaniline (CAS 100-15-2). 4.D. SOFTWARE 4.D.1. Software  specially designed or modified for the operation or maintenance of equipment specified in 4.B. for the production  and handling of materials specified in 4.C. 4.E. TECHNOLOGY 4.E.1 Technology , in accordance with the General Technology Note, for the development , production  or use  of equipment or materials specified in 4.B. and 4.C. CATEGORY II; ITEM 5 RESERVED FOR FUTURE USE CATEGORY II; ITEM 6 ITEM 6 PRODUCTION OF STRUCTURAL COMPOSITES, PYROLYTIC DEPOSITION AND DENSIFICATION, AND STRUCTURAL MATERIALS 6.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 6.A.1. Composite structures, laminates, and manufactures thereof, specially designed for use in the systems specified in 1.A., 19.A.1. or 19.A.2. and the subsystems specified in 2.A. or 20.A. 6.A.2. Resaturated pyrolised (i.e. carbon-carbon) components having all of the following: a. Designed for rocket systems; and b. Usable in the systems specified in 1.A. or 19.A.1. 6.B. TEST AND PRODUCTION EQUIPMENT 6.B.1. Equipment for the production  of structural composites, fibres, prepregs or preforms, usable in the systems specified in 1.A., 19.A.1. or 19.A.2., as follows, and specially designed components, and accessories therefor: a. Filament winding machines or fibre placement machines, of which the motions for positioning, wrapping and winding fibres can be co-ordinated and programmed in three or more axes, designed to fabricate composite structures or laminates from fibrous or filamentary materials, and co- ordinating and programming controls; b. Tape-laying machines of which the motions for positioning and laying tape and sheets can be co-ordinated and programmed in two or more axes, designed for the manufacture of composite airframes and missile structures; c. Multi-directional, multi-dimensional weaving machines or interlacing machines, including adapters and modification kits for weaving, interlacing or braiding fibres to manufacture composite structures; Note: 6.B.1.c. does not control textile machinery not modified for the end-uses stated. d. Equipment designed or modified for the production of fibrous or filamentary materials as follows: 1. Equipment for converting polymeric fibres (such as polyacrylonitrile, rayon, or polycarbosilane) including special provision to strain the fibre during heating; 2. Equipment for the vapour deposition of elements or compounds on heated filament substrates; 3. Equipment for the wet-spinning of refractory ceramics (such as aluminium oxide); e. Equipment designed or modified for special fibre surface treatment or for producing prepregs and preforms, including rollers, tension stretchers, coating equipment, cutting equipment and clicker dies. Note: Examples of components and accessories for the machines specified in 6.B.1. are moulds, mandrels, dies, fixtures and tooling for the preform pressing, curing, casting, sintering or bonding of composite structures, laminates and manufactures thereof. 6.B.2. Nozzles specially designed for the processes referred to in 6.E.3. 6.B.3. Isostatic presses having all of the following characteristics: a. Maximum working pressure equal to or greater than 69 MPa; b. Designed to achieve and maintain a controlled thermal environment of 600 °C or greater; and c. Possessing a chamber cavity with an inside diameter of 254 mm or greater. 6.B.4. Chemical vapour deposition furnaces designed or modified for the densification of carbon-carbon composites. 6.B.5. Equipment and process controls, other than those specified in 6.B.3. or 6.B.4., designed or modified for densification and pyrolysis of structural composite rocket nozzles and re-entry vehicle nose tips. 6.C. MATERIALS 6.C.1. Resin impregnated fibre prepregs and metal coated fibre preforms, for the goods specified in 6.A.1., made either with organic matrix or metal matrix utilising fibrous or filamentary reinforcements having a specific tensile strength greater than 7.62 Ã  104 m and a specific modulus greater than 3.18 Ã  106 m. Note: The only resin impregnated fibre prepregs specified in 6.C.1. are those using resins with a glass transition temperature (Tg), after cure, exceeding 145 °C as determined by ASTM D4065 or national equivalents. Technical Notes: 1. In Item 6.C.1. specific tensile strength  is the ultimate tensile strength in N/m2 divided by the specific weight in N/m3, measured at a temperature of (296 ± 2) K ((23 ± 2) °C) and a relative humidity of (50 ± 5) %. 2. In Item 6.C.1. specific modulus  is the Young's modulus in N/m2 divided by the specific weight in N/m3, measured at a temperature of (296 ± 2) K ((23 ± 2) °C) and a relative humidity of (50 ± 5) %. 6.C.2. Resaturated pyrolised (i.e. carbon-carbon) materials having all of the following: a. Designed for rocket systems; and b. Usable in the systems specified in 1.A. or 19.A.1. 6.C.3. Fine grain graphites with a bulk density of at least 1.72 g/cc measured at 15 °C and having a grain size of 100 Ã  10  6 m (100 Ã ¼m) or less, usable for rocket nozzles and re-entry vehicle nose tips, which can be machined to any of the following products: a. Cylinders having a diameter of 120 mm or greater and a length of 50 mm or greater; b. Tubes having an inner diameter of 65 mm or greater and a wall thickness of 25 mm or greater and a length of 50 mm or greater; or c. Blocks having a size of 120 mm Ã  120 mm Ã  50 mm or greater. 6.C.4. Pyrolytic or fibrous reinforced graphites usable for rocket nozzles and re- entry vehicle nose tips usable in systems specified in 1.A. or 19.A.1. 6.C.5. Ceramic composite materials (dielectric constant less than 6 at any frequency from 100 MHz to 100 GHz) for use in missile radomes usable in systems specified in 1.A. or 19.A.1. 6.C.6. Silicon-carbide materials as follows: a. Bulk machinable silicon-carbide reinforced unfired ceramic usable for nose tips usable in systems specified in 1.A. or 19.A.1.; b. Reinforced silicon-carbide ceramic composites usable for nose tips, re-entry vehicles, nozzle flaps, usable in systems specified in 1.A. or 19.A.1. 6.C.7. Materials for the fabrication of missile components in the systems specified in 1.A., 19.A.1. or 19.A.2, as follows:. a. Tungsten and alloys in particulate form with a tungsten content of 97 % by weight or more and a particle size of 50 Ã  10  6 m (50 Ã ¼m) or less; b. Molybdenum and alloys in particulate form with a molybdenum content of 97 % by weight or more and a particle size of 50 Ã  10  6 m (50 Ã ¼m) or less; c. Tungsten materials in the solid form having all of the following: 1. Any of the following material compositions: i. Tungsten and alloys containing 97 % by weight or more of tungsten; ii. Copper infiltrated tungsten containing 80 % by weight or more of tungsten; or iii. Silver infiltrated tungsten containing 80 % by weight or more of tungsten; and 2. Able to be machined to any of the following products: i. Cylinders having a diameter of 120 mm or greater and a length of 50 mm or greater; ii. Tubes having an inner diameter of 65 mm or greater and a wall thickness of 25 mm or greater and a length of 50 mm or greater; or iii. Blocks having a size of 120 mm Ã  120 mm Ã  50 mm or greater. 6.C.8. Maraging steels, usable in the systems specified in 1.A. or 19.A.1., having all of the following: a. Having an ultimate tensile strength, measured at 20 °C, equal to or greater than: 1. 0,9 GPa in the solution annealed stage; or 2. 1,5 GPa in the precipitation hardened stage; and b. Any of the following forms: 1. Sheet, plate or tubing with a wall or plate thickness equal to or less than 5.0 mm; or 2. Tubular forms with a wall thickness equal to or less than 50 mm and having an inner diameter equal to or greater than 270 mm. Technical Note: Maraging steels are iron alloys: a. Generally characterised by high nickel, very low carbon content and use substitutional elements or precipitates to produce strengthening and age- hardening of the alloy; and b. Subjected to heat treatment cycles to facilitate the martensitic transformation process (solution annealed stage) and subsequently age hardened (precipitation hardened stage). 6.C.9. Titanium-stabilized duplex stainless steel (Ti-DSS) usable in the systems specified in 1.A. or 19.A.1. and having all of the following: a. Having all of the following characteristics: 1. Containing 17.0  23.0 weight percent chromium and 4.5  7.0 weight percent nickel; 2. Having a titanium content of greater than 0.10 weight percent; and 3. A ferritic-austenitic microstructure (also referred to as a two-phase microstructure ) of which at least 10 % is austenite by volume (according to ASTM E-1181-87 or national equivalents); and b. Any of the following forms: 1. Ingots or bars having a size of 100 mm or more in each dimension; 2. Sheets having a width of 600 mm or more and a thickness of 3 mm or less; or 3. Tubes having an outer diameter of 600 mm or more and a wall thickness of 3 mm or less. 6.D. SOFTWARE 6.D.1. Software  specially designed or modified for the operation or maintenance of equipment specified in 6.B.1. 6.D.2. Software  specially designed or modified for the equipment specified in 6.B.3., 6.B.4. or 6.B.5. 6.E. TECHNOLOGY 6.E.1. Technology , in accordance with the General Technology Note, for the development , production  or use  of equipment, materials or software  specified in 6.A., 6.B., 6.C. or 6.D. 6.E.2. Technical data  (including processing conditions) and procedures for the regulation of temperature, pressures or atmosphere in autoclaves or hydroclaves when used for the production of composites or partially processed composites, usable for equipment or materials specified in 6.A. or 6.C. 6.E.3. Technology  for producing pyrolytically derived materials formed on a mould, mandrel or other substrate from precursor gases which decompose in the 1 300 °C to 2 900 °C temperature range at pressures of 130 Pa (1 mm Hg) to 20 kPa (150 mm Hg) including technology  for the composition of precursor gases, flow-rates, and process control schedules and parameters. CATEGORY II; ITEM 7 RESERVED FOR FUTURE USE CATEGORY II; ITEM 8 RESERVED FOR FUTURE USE CATEGORY II; ITEM 9 ITEM 9 INSTRUMENTATION, NAVIGATION AND DIRECTION FINDING 9.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 9.A.1. Integrated flight instrument systems which include gyrostabilisers or automatic pilots, designed or modified for use in the systems specified in 1.A., or 19.A.1. or 19.A.2. and specially designed components therefor. 9.A.2. Gyro-astro compasses and other devices which derive position or orientation by means of automatically tracking celestial bodies or satellites, and specially designed components therefor. 9.A.3. Linear accelerometers, designed for use in inertial navigation systems or in guidance systems of all types, usable in the systems specified in 1.A., 19.A.1. or 19.A.2., having all of the following characteristics, and specially designed components therefor: a. Scale factor  repeatability  less (better) than 1 250 ppm; and b. Bias  repeatability  less (better) than 1 250 micro g. Note: Item 9.A.3. does not control accelerometers specially designed and developed as Measurement While Drilling (MWD) sensors for use in downhole well service operations. Technical Notes: 1. Bias  is defined as the accelerometer output when no acceleration is applied. 2. Scale factor  is defined as the ratio of change in output to a change in the input. 3. The measurement of bias  and scale factor  refers to one sigma standard deviation with respect to a fixed calibration over a period of one year. 4. Repeatability  is defined according to IEEE Standard for Inertial Sensor Terminology 528-2001 in the Definitions section paragraph 2.214 titled repeatability (gyro, accelerometer) as follows: The closeness of agreement among repeated measurements of the same variable under the same operating conditions when changes in conditions or non-operating periods occur between measurements . 9.A.4. All types of gyros usable in the systems specified in 1.A., 19.A.1 or 19.A.2., with a rated drift rate  stability  of less than 0.5 degrees (1 sigma or rms) per hour in a 1 g environment, and specially designed components therefor. Technical Notes: 1. Drift rate  is defined as the component of gyro output that is functionally independent of input rotation and is expressed as an angular rate. (IEEE STD 528-2001 paragraph 2.56) 2. Stability  is defined as a measure of the ability of a specific mechanism or performance coefficient to remain invariant when continuously exposed to a fixed operating condition. (This definition does not refer to dynamic or servo stability.) (IEEE STD 528-2001 paragraph 2.247) 9.A.5. Accelerometers or gyros of any type, designed for use in inertial navigation systems or in guidance systems of all types, specified to function at acceleration levels greater than 100 g, and specially designed components therefor. Note: 9.A.5. does not include accelerometers that are designed to measure vibration or shock. 9.A.6. Inertial or other equipment using accelerometers specified in 9.A.3. or 9.A.5. or gyros specified in 9.A.4. or 9.A.5., and systems incorporating such equipment, and specially designed components therefor. 9.A.7. Integrated navigation systems , designed or modified for the systems specified in 1.A., 19.A.1. or 19.A.2. and capable of providing a navigational accuracy of 200 m CEP or less. Technical Note: An integrated navigation system  typically incorporates all of the following components: a. An inertial measurement device (e.g. an attitude and heading reference system, inertial reference unit, or inertial navigation system); b. One or more external sensors used to update the position and/or velocity, either periodically or continuously throughout the flight (e.g. satellite navigation receiver, radar altimeter, and/or Doppler radar); and c. Integration hardware and software. N.B. For integration software , see Item 9.D.4. 9.A.8. Three axis magnetic heading sensors having all of the following characteristics, and specially designed components therefor: a. Internal tilt compensation in pitch (+/  90 degrees) and having roll (+/  180 degrees) axes. b. Capable of providing azimuthal accuracy better (less) than 0.5 degrees rms at latitudes of +/  80 degrees, referenced to local magnetic field; and c. Designed or modified to be integrated with flight control and navigation systems. Note: Flight control and navigation systems in Item 9.A.8. include gyrostabilisers, automatic pilots and inertial navigation systems. 9.B. TEST AND PRODUCTION EQUIPMENT 9.B.1. Production equipment , and other test, calibration and alignment equipment, other than that described in 9.B.2., designed or modified to be used with equipment specified in 9.A. Note: Equipment specified in 9.B.1. includes the following: a. For laser gyro equipment, the following equipment used to characterise mirrors, having the threshold accuracy shown or better: 1. Scatterometer (10 ppm); 2. Reflectometer (50 ppm); 3. Profilometer (5 Angstroms); b. For other inertial equipment: 1. Inertial Measurement Unit (IMU) Module Tester; 2. IMU Platform Tester; 3. IMU Stable Element Handling Fixture; 4. IMU Platform Balance Fixture; 5. Gyro Tuning Test Station; 6. Gyro Dynamic Balance Station; 7. Gyro Run-In/Motor Test Station; 8. Gyro Evacuation and Filling Station; 9. Centrifuge Fixture for Gyro Bearings; 10. Accelerometer Axis Align Station; 11. Accelerometer Test Station; 12. Fiber Optic Gyro Coil Winding Machines. 9.B.2. Equipment as follows: a. Balancing machines having all the following characteristics: 1. Not capable of balancing rotors/assemblies having a mass greater than 3 kg; 2. Capable of balancing rotors/assemblies at speeds greater than 12 500 rpm; 3. Capable of correcting unbalance in two planes or more; and 4. Capable of balancing to a residual specific unbalance of 0.2 g mm per kg of rotor mass; b. Indicator heads (sometimes known as balancing instrumentation) designed or modified for use with machines specified in 9.B.2.a.; c. Motion simulators/rate tables (equipment capable of simulating motion) having all of the following characteristics: 1. Two axes or more; 2. Designed or modified to incorporate sliprings or integrated non-contact devices capable of transferring electrical power, signal information, or both; and 3. Having any of the following characteristics: a. For any single axis having all of the following: 1. Capable of rates of 400 degrees/s or more, or 30 degrees/s or less; and 2. A rate resolution equal to or less than 6 degrees/s and an accuracy equal to or less than 0.6 degrees/s; b. Having a worst-case rate stability equal to or better (less) than plus or minus 0.05 % averaged over 10 degrees or more; or c. A positioning accuracy  equal to or less (better) than 5 arc second; d. Positioning tables (equipment capable of precise rotary positioning in any axes) having the following characteristics: 1. Two axes or more; and 2. A positioning accuracy  equal to or less (better) than 5 arc second; e. Centrifuges capable of imparting accelerations above 100 g and designed or modified to incorporate sliprings or integrated non-contact devices capable of transferring electrical power, signal information, or both. Notes: 1. The only balancing machines, indicator heads, motion simulators, rate tables, positioning tables and centrifuges specified in Item 9 are those specified in 9.B.2. 2. 9.B.2.a. does not control balancing machines designed or modified for dental or other medical equipment. 3. 9.B.2.c. and 9.B.2.d. do not control rotary tables designed or modified for machine tools or for medical equipment. 4. Rate tables not controlled by 9.B.2.c. and providing the characteristics of a positioning table are to be evaluated according to 9.B.2.d. 5. Equipment that has the characteristics specified in 9.B.2.d. which also meets the characteristics of 9.B.2.c. will be treated as equipment specified in 9.B.2.c. 6. Item 9.B.2.c. applies whether or not sliprings or integrated non-contact devices are fitted at the time of export. 7. Item 9.B.2.e. applies whether or not sliprings or integrated non-contact devices are fitted at the time of export. 9.C. MATERIALS None. 9.D. SOFTWARE 9.D.1. Software  specially designed or modified for the use  of equipment specified in 9.A. or 9.B. 9.D.2. Integration software  for the equipment specified in 9.A.1. 9.D.3. Integration software  specially designed for the equipment specified in 9.A.6. 9.D.4. Integration software , designed or modified for the integrated navigation systems  specified in 9.A.7. Note: A common form of integration software  employs Kalman filtering. 9.E. TECHNOLOGY 9.E.1. Technology , in accordance with the General Technology Note, for the development , production  or use  of equipment or software  specified in 9.A., 9.B. or 9.D. Note: Equipment or software  specified in 9.A. or 9.D. may be exported as part of a manned aircraft, satellite, land vehicle, marine/submarine vessel or geophysical survey equipment or in quantities appropriate for replacement parts for such applications. CATEGORY II; ITEM 10 ITEM 10 FLIGHT CONTROL 10.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 10.A.1. Hydraulic, mechanical, electro-optical, or electromechanical flight control systems (including fly-by-wire systems) designed or modified for the systems specified in 1.A. 10.A.2. Attitude control equipment designed or modified for the systems specified in 1.A. 10.A.3. Flight control servo valves designed or modified for the systems in 10.A.1. or 10.A.2., and designed or modified to operate in a vibration environment greater than 10 g rms between 20 Hz and 2 kHz. Note: Systems, equipment or valves specified in 10.A. may be exported as part of a manned aircraft or satellite or in quantities appropriate for replacement parts for manned aircraft. 10.B. TEST AND PRODUCTION EQUIPMENT 10.B.1. Test, calibration, and alignment equipment specially designed for equipment specified in 10.A. 10.C. MATERIALS None. 10.D. SOFTWARE 10.D.1. Software  specially designed or modified for the use  of equipment specified in 10.A. or 10.B. Note: Software  specified in 10.D.1. may be exported as part of a manned aircraft or satellite or in quantities appropriate for replacement parts for manned aircraft. 10.E. TECHNOLOGY 10.E.1. Design technology  for integration of air vehicle fuselage, propulsion system and lifting control surfaces, designed or modified for the systems specified in 1.A. or 19.A.2., to optimise aerodynamic performance throughout the flight regime of an unmanned aerial vehicle. 10.E.2. Design technology  for integration of the flight control, guidance, and propulsion data into a flight management system, designed or modified for the systems specified in 1.A. or 19.A.1., for optimisation of rocket system trajectory. 10.E.3. Technology , in accordance with the General Technology Note, for the development , production  or use  of equipment or software  specified in 10.A., 10.B. or 10.D. CATEGORY II; ITEM 11 ITEM 11 AVIONICS 11.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 11.A.1. Radar and laser radar systems, including altimeters, designed or modified for use in the systems specified in 1.A. Technical Note: Laser radar systems embody specialised transmission, scanning, receiving and signal processing techniques for utilisation of lasers for echo ranging, direction finding and discrimination of targets by location, radial speed and body reflection characteristics. 11.A.2. Passive sensors for determining bearings to specific electromagnetic sources (direction finding equipment) or terrain characteristics, designed or modified for use in the systems specified in 1.A. 11.A.3. Receiving equipment for Global Navigation Satellite Systems (GNSS; e.g. GPS, GLONASS or Galileo), having any of the following characteristics, and specially designed components therefor: a. Designed or modified for use in systems specified in 1.A.; or b. Designed or modified for airborne applications and having any of the following: 1. Capable of providing navigation information at speeds in excess of 600 m/s; 2. Employing decryption, designed or modified for military or governmental services, to gain access to GNSS secure signal/data; or 3. Being specially designed to employ anti-jam features (e.g. null steering antenna or electronically steerable antenna) to function in an environment of active or passive countermeasures. Note: 11.A.3.b.2. and 11.A.3.b.3. do not control equipment designed for commercial, civil or Safety of Life  (e.g. data integrity, flight safety) GNSS services. 11.A.4. Electronic assemblies and components, designed or modified for use in the systems specified in 1.A. or 19.A. and specially designed for military use and operation at temperatures in excess of 125 °C. Notes: 1. Equipment specified in 11.A. includes the following: a. Terrain contour mapping equipment; b. Scene mapping and correlation (both digital and analogue) equipment; c. Doppler navigation radar equipment; d. Passive interferometer equipment; e. Imaging sensor equipment (both active and passive). 2. Equipment specified in 11.A. may be exported as part of a manned aircraft or satellite or in quantities appropriate for replacement parts for manned aircraft. 11.A.5. Umbilical and interstage electrical connectors specially designed for systems specified in 1.A.1. or 19.A.1. Technical Note: Interstage connectors referred to in 11.A.5. also include electrical connectors installed between systems specified in 1.A.1. or 19.A.1. and their payload . 11.B. TEST AND PRODUCTION EQUIPMENT None. 11.C. MATERIALS None. 11.D. SOFTWARE 11.D.1. Software  specially designed or modified for the use  of equipment specified in 11.A.1., 11.A.2. or 11.A.4. 11.D.2. Software  specially designed for the use  of equipment specified in 11.A.3. 11.E. TECHNOLOGY 11.E.1. Design technology  for protection of avionics and electrical subsystems against Electromagnetic Pulse (EMP) and Electromagnetic Interference (EMI) hazards from external sources, as follows: a. Design technology  for shielding systems; b. Design technology  for the configuration of hardened electrical circuits and subsystems; c. Design technology  for determination of hardening criteria for the above. 11.E.2. Technology , in accordance with the General Technology Note, for the development , production  or use  of equipment or software  specified in 11.A. or 11.D. CATEGORY II; ITEM 12 ITEM 12 LAUNCH SUPPORT 12.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 12.A.1. Apparatus and devices, designed or modified for the handling, control, activation and launching of the systems specified in 1.A., 19.A.1., or 19.A.2. 12.A.2. Vehicles designed or modified for the transport, handling, control, activation and launching of the systems specified in 1.A. 12.A.3. Gravity meters (gravimeters) or gravity gradiometers, designed or modified for airborne or marine use, usable for systems specified in 1.A., as follows, and specially designed components therefor: a. Gravity meters having all the following: 1. A static or operational accuracy equal to or less (better) than 0.7 milligal (mgal); and 2. A time to steady-state registration of two minutes or less; b. Gravity gradiometers. 12.A.4. Telemetry and telecontrol equipment, including ground equipment, designed or modified for systems specified in 1.A., 19.A.1. or 19.A.2. Notes: 1. 12.A.4. does not control equipment designed or modified for manned aircraft or satellites. 2. 12.A.4. does not control ground based equipment designed or modified for terrestrial or marine applications. 3. 12.A.4. does not control equipment designed for commercial, civil or Safety of Life  (e.g. data integrity, flight safety) GNSS services. 12.A.5. Precision tracking systems, usable for systems specified in 1.A., 19.A.1. or 19.A.2. as follows: a. Tracking systems which use a code translator installed on the rocket or unmanned aerial vehicle in conjunction with either surface or airborne references or navigation satellite systems to provide real-time measurements of inflight position and velocity; b. Range instrumentation radars including associated optical/infrared trackers with all of the following capabilities: 1. Angular resolution better than 1.5 mrad; 2. Range of 30 km or greater with a range resolution better than 10 m rms; and 3. Velocity resolution better than 3 m/s. 12.A.6. Thermal batteries designed or modified for the systems specified in 1.A., 19.A.1. or 19.A.2. Note: Item 12.A.6. does not control thermal batteries specially designed for rocket systems or unmanned aerial vehicles that are not capable of a range  equal to or greater than 300 km. Technical Note: Thermal batteries are single use batteries that contain a solid non-conducting inorganic salt as the electrolyte. These batteries incorporate a pyrolytic material that, when ignited, melts the electrolyte and activates the battery. 12.B. TEST AND PRODUCTION EQUIPMENT None. 12.C. MATERIALS None. 12.D. SOFTWARE 12.D.1. Software  specially designed or modified for the use  of equipment specified in 12.A.1. 12.D.2. Software  which processes post-flight, recorded data, enabling determination of vehicle position throughout its flight path, specially designed or modified for systems specified in 1.A., 19.A.1. or 19.A.2. 12.D.3. Software  specially designed or modified for the use  of equipment specified in 12.A.4. or 12.A.5., usable for systems specified in 1.A., 19.A.1. or 19.A.2. 12.E. TECHNOLOGY 12.E.1. Technology , in accordance with the General Technology Note, for the development , production  or use  of equipment or software  specified in 12.A. or 12.D. CATEGORY II; ITEM 13 ITEM 13 COMPUTERS 13.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 13.A.1. Analogue computers, digital computers or digital differential analysers, designed or modified for use in the systems specified in 1.A., having any of the following characteristics: a. Rated for continuous operation at temperatures from below  45 °C to above + 55 °C; or b. Designed as ruggedised or radiation hardened . 13.B. TEST AND PRODUCTION EQUIPMENT None. 13.C. MATERIALS None. 13.D. SOFTWARE None. 13.E. TECHNOLOGY 13.E.1. Technology , in accordance with the General Technology Note, for the development , production  or use  of equipment specified in 13.A. Note: Item 13 equipment may be exported as part of a manned aircraft or satellite or in quantities appropriate for replacement parts for manned aircraft. CATEGORY II; ITEM 14 ITEM 14 ANALOGUE TO DIGITAL CONVERTERS 14.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 14.A.1. Analogue-to-digital converters, usable in the systems specified in 1.A., having any of the following characteristics: a. Designed to meet military specifications for ruggedised equipment; or b. Designed or modified for military use and being any of the following types: 1. Analogue-to-digital converter microcircuits , which are radiation- hardened  or have all of the following characteristics: a. Rated for operation in the temperature range from below  54 °C to above + 125 °C; and b. Hermetically sealed; or 2. Electrical input type analogue-to-digital converter printed circuit boards or modules, having all of the following characteristics: a. Rated for operation in the temperature range from below  45 °C to above + 80 °C; and b. Incorporating microcircuits  specified in 14.A.1.b.1. 14.B. TEST AND PRODUCTION EQUIPMENT None. 14.C. MATERIALS None. 14.D. SOFTWARE None. 14.E. TECHNOLOGY 14.E.1. Technology , in accordance with the General Technology Note, for the development , production  or use  of equipment specified in 14.A. CATEGORY II; ITEM 15 ITEM 15 TEST FACILITIES AND EQUIPMENT 15.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS None. 15.B. TEST AND PRODUCTION EQUIPMENT 15.B.1. Vibration test equipment, usable for the systems specified in 1.A., 19.A.1. or 19.A.2. or the subsystems specified in 2.A. or 20.A., and components therefor, as follows: a. Vibration test systems employing feedback or closed loop techniques and incorporating a digital controller, capable of vibrating a system at an acceleration equal to or greater than 10 g rms between 20 Hz and 2 kHz while imparting forces equal to or greater than 50 kN, measured bare table ; b. Digital controllers, combined with specially designed vibration test software , with a real-time control bandwidth  greater than 5 kHz and designed for use with vibration test systems specified in 15.B.1.a.; Technical Note: Real-time control bandwidth  is defined as the maximum rate at which a controller can execute complete cycles of sampling, processing data and transmitting control signals. c. Vibration thrusters (shaker units), with or without associated amplifiers, capable of imparting a force equal to or greater than 50 kN, measured bare table , and usable in vibration test systems specified in 15.B.1.a.; d. Test piece support structures and electronic units designed to combine multiple shaker units into a complete shaker system capable of providing an effective combined force equal to or greater than 50 kN, measured bare table , and usable in vibration test systems specified in 15.B.1.a. Technical Note: Vibration test systems incorporating a digital controller are those systems, the functions of which are, partly or entirely, automatically controlled by stored and digitally coded electrical signals. 15.B.2. Aerodynamic test facilities  for speeds of Mach 0.9 or more, usable for the systems specified in 1.A. or 19.A. or the subsystems specified in 2.A. or 20.A. Note: Item 15.B.2 does not control wind-tunnels for speeds of Mach 3 or less with dimension of the test cross section size  equal to or less than 250 mm. Technical Notes: 1. Aerodynamic test facilities  includes wind tunnels and shock tunnels for the study of airflow over objects. 2. Test cross section size  means the diameter of the circle, or the side of the square, or the longest side of the rectangle, or the major axis of the ellipse at the largest test cross section  location. Test cross section  is the section perpendicular to the flow direction. 15.B.3. Test benches/stands, usable for the systems specified in 1.A., 19.A.1. or 19.A.2. or the subsystems specified in 2.A. or 20.A., which have the capacity to handle solid or liquid propellant rockets, motors or engines having a thrust greater than 68 kN, or which are capable of simultaneously measuring the three axial thrust components. 15.B.4. Environmental chambers as follows, usable for the systems specified in 1.A. or 19.A. or the subsystems specified in 2.A. or 20.A.: a. Environmental chambers capable of simulating all the following flight conditions: 1. Having any of the following: a. Altitude equal to or greater than 15 km; or b. Temperature range from below  50 °C to above 125 °C; and 2. Incorporating, or designed or modified to incorporate, a shaker unit or other vibration test equipment to produce vibration environments equal to or greater than 10 g rms, measured bare table , between 20 Hz and 2 kHz while imparting forces equal to or greater than 5 kN; Technical Notes: 1. Item 15.B.4.a.2. describes systems that are capable of generating a vibration environment with a single wave (e.g. a sine wave) and systems capable of generating a broad band random vibration (i.e. power spectrum). 2. In Item 15.B.4.a.2., designed or modified means the environmental chamber provides appropriate interfaces (e.g. sealing devices) to incorporate a shaker unit or other vibration test equipment as specified in this Item. b. Environmental chambers capable of simulating all of the following flight conditions: 1. Acoustic environments at an overall sound pressure level of 140 dB or greater (referenced to 2 Ã  10  5 N/m2) or with a total rated acoustic power output of 4 kW or greater; and 2. Any of the following: a. Altitude equal to or greater than 15 km; or b. Temperature range from below  50 °C to above 125 °C. 15.B.5. Accelerators capable of delivering electromagnetic radiation produced by bremsstrahlung from accelerated electrons of 2 MeV or greater, and equipment containing those accelerators, usable for the systems specified in 1.A., 19.A.1. or 19.A.2. or the subsystems specified in 2.A. or 20.A. Note: 15.B.5. does not control equipment specially designed for medical purposes. Technical Note: In Item 15.B. bare table  means a flat table, or surface, with no fixture or fittings. 15.C. MATERIALS None. 15.D. SOFTWARE 15.D.1. Software  specially designed or modified for the use  of equipment specified in 15.B. usable for testing systems specified in 1.A., 19.A.1. or 19.A.2. or subsystems specified in 2.A. or 20.A. 15.E. TECHNOLOGY 15.E.1. Technology , in accordance with the General Technology Note, for the development , production  or use  of equipment or software  specified in 15.B. or 15.D. CATEGORY II; ITEM 16 ITEM 16 MODELLING-SIMULATION AND DESIGN INTEGRATION 16.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 16.A.1. Specially designed hybrid (combined analogue/digital) computers for modelling, simulation or design integration of systems specified in 1.A. or the subsystems specified in 2.A. Note: This control only applies when the equipment is supplied with software  specified in 16.D.1. 16.B. TEST AND PRODUCTION EQUIPMENT None. 16.C. MATERIALS None. 16.D. SOFTWARE 16.D.1. Software  specially designed for modelling, simulation, or design integration of the systems specified in 1.A. or the subsystems specified in 2.A or 20.A. Technical Note: The modelling includes in particular the aerodynamic and thermodynamic analysis of the systems. 16.E. TECHNOLOGY 16.E.1. Technology , in accordance with the General Technology Note, for the development , production  or use  of equipment or software  specified in 16.A. or 16.D. CATEGORY II; ITEM 17 ITEM 17 STEALTH 17.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 17.A.1. Devices for reduced observables such as radar reflectivity, ultraviolet/infrared signatures and acoustic signatures (i.e. stealth technology), for applications usable for the systems specified in 1.A. or 19.A. or the subsystems specified in 2.A. or 20.A. 17.B. TEST AND PRODUCTION EQUIPMENT 17.B.1. Systems, specially designed for radar cross section measurement, usable for the systems specified in 1.A., 19.A.1. or 19.A.2. or the subsystems specified in 2.A. 17.C. MATERIALS 17.C.1. Materials for reduced observables such as radar reflectivity, ultraviolet/infrared signatures and acoustic signatures (i.e. stealth technology), for applications usable for the systems specified in 1.A. or 19.A. or the subsystems specified in 2.A. Notes: 1. 17.C.1. includes structural materials and coatings (including paints), specially designed for reduced or tailored reflectivity or emissivity in the microwave, infrared or ultraviolet spectra. 2. 17.C.1. does not control coatings (including paints) when specially used for thermal control of satellites. 17.D. SOFTWARE 17.D.1. Software  specially designed for reduced observables such as radar reflectivity, ultraviolet/infrared signatures and acoustic signatures (i.e. stealth technology), for applications usable for the systems specified in 1.A. or 19.A. or the subsystems specified in 2.A. Note: 17.D.1. includes software  specially designed for analysis of signature reduction. 17.E. TECHNOLOGY 17.E.1. Technology , in accordance with the General Technology Note, for the development , production  or use  of equipment, materials or software  specified in 17.A., 17.B., 17.C. or 17.D. Note: 17.E.1. includes databases specially designed for analysis of signature reduction. CATEGORY II; ITEM 18 ITEM 18 NUCLEAR EFFECTS PROTECTION 18.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 18.A.1. Radiation Hardened  microcircuits  usable in protecting rocket systems and unmanned aerial vehicles against nuclear effects (e.g. Electromagnetic Pulse (EMP), X-rays, combined blast and thermal effects), and usable for the systems specified in 1.A. 18.A.2. Detectors  specially designed or modified to protect rocket systems and unmanned aerial vehicles against nuclear effects (e.g. Electromagnetic Pulse (EMP), X-rays, combined blast and thermal effects), and usable for the systems specified in 1.A. Technical Note: A detector  is defined as a mechanical, electrical, optical or chemical device that automatically identifies and records, or registers a stimulus such as an environmental change in pressure or temperature, an electrical or electromagnetic signal or radiation from a radioactive material. This includes devices that sense by one time operation or failure. 18.A.3. Radomes designed to withstand a combined thermal shock greater than 4.184 Ã  106 J/m2 accompanied by a peak over pressure of greater than 50 kPa, usable in protecting rocket systems and unmanned aerial vehicles against nuclear effects (e.g. Electromagnetic Pulse (EMP), X-rays, combined blast and thermal effects), and usable for the systems specified in 1.A. 18.B. TEST AND PRODUCTION EQUIPMENT None. 18.C. MATERIALS None. 18.D. SOFTWARE None. 18.E. TECHNOLOGY 18.E.1. Technology , in accordance with the General Technology Note, for the development , production  or use  of equipment specified in 18.A. CATEGORY II; ITEM 19 ITEM 19 OTHER COMPLETE DELIVERY SYSTEMS 19.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 19.A.1. Complete rocket systems (including ballistic missile systems, space launch vehicles, and sounding rockets), not specified in 1.A.1., capable of a range  equal to or greater than 300 km. 19.A.2. Complete unmanned aerial vehicle systems (including cruise missile systems, target drones and reconnaissance drones), not specified in 1.A.2., capable of a range  equal to or greater than 300 km. 19.A.3. Complete unmanned aerial vehicle systems, not specified in 1.A.2. or 19.A.2., having all of the following: a. Having any of the following: 1. An autonomous flight control and navigation capability; or 2. Capability of controlled flight out of the direct vision range involving a human operator; and b. Having any of the following: 1. Incorporating an aerosol dispensing system/mechanism with a capacity greater than 20 litres; or 2. Designed or modified to incorporate an aerosol dispensing system/mechanism with a capacity greater than 20 litres. Note: Item 19.A.3. does not control model aircraft, specially designed for recreational or competition purposes. Technical Notes: 1. An aerosol consists of particulate or liquids other than fuel components, by-products or additives, as part of the payload  to be dispersed in the atmosphere. Examples of aerosols include pesticides for crop dusting and dry chemicals for cloud seeding. 2. An aerosol dispensing system/mechanism contains all those devices (mechanical, electrical, hydraulic, etc.), which are necessary for storage and dispersion of an aerosol into the atmosphere. This includes the possibility of aerosol injection into the combustion exhaust vapour and into the propeller slip stream. 19.B. TEST AND PRODUCTION EQUIPMENT 19.B.1. Production facilities  specially designed for the systems specified in 19.A.1 or 19.A.2. 19.C. MATERIALS None. 19.D. SOFTWARE 19.D.1. Software  which coordinates the function of more than one subsystem, specially designed or modified for use  in the systems specified in 19.A.1. or 19.A.2. 19.E. TECHNOLOGY 19.E.1. Technology , in accordance with the General Technology Note, for the development , production  or use  of equipment specified in 19.A. 1. or 19.A.2. CATEGORY II; ITEM 20 ITEM 20 OTHER COMPLETE SUBSYSTEMS 20.A. EQUIPMENT, ASSEMBLIES AND COMPONENTS 20.A.1. Complete subsystems as follows: a. Individual rocket stages, not specified in 2.A.1., usable in systems specified in 19.A.; b. Rocket propulsion subsystems, not specified in 2.A.1., usable in the systems specified in 19.A.1., as follows: 1. Solid propellant rocket motors or hybrid rocket motors having a total impulse capacity equal to or greater than 8.41 Ã  105 Ns, but less than 1.1 Ã  106 Ns; 2. Liquid propellant rocket engines integrated, or designed or modified to be integrated, into a liquid propellant propulsion system which has a total impulse capacity equal to or greater than 8.41 Ã  105 Ns, but less than 1.1 Ã  106 Ns; 20.B. TEST AND PRODUCTION EQUIPMENT 20.B.1. Production facilities  specially designed for the subsystems specified in 20.A. 20.B.2. Production equipment  specially designed for the subsystems specified in 20.A. 20.C. MATERIALS None. 20.D. SOFTWARE 20.D.1. Software  specially designed or modified for the systems specified in 20.B.1. 20.D.2. Software , not specified in 2.D.2., specially designed or modified for the use  of rocket motors or engines specified in 20.A.1.b. 20.E. TECHNOLOGY 20.E.1. Technology , in accordance with the General Technology Note, for the development , production  or use  of equipment or software  specified in 20.A., 20.B. or 20.D. UNITS, CONSTANTS, ACRONYMS AND ABBREVIATIONS UNITS, CONSTANTS, ACRONYMS AND ABBREVIATIONS USED IN THIS ANNEX ABEC Annular Bearing Engineers Committee ABMA American Bearing Manufactures Association ANSI American National Standards Institute Angstrom 1 Ã  10  10 metre ASTM American Society for Testing and Materials bar unit of pressure °C degree Celsius cc cubic centimetre CAS Chemical Abstracts Service CEP Circle of Equal Probability dB decibel g gram; also, acceleration due to gravity GHz gigahertz GNSS Global Navigation Satellite System e.g. Galileo  GLONASS   Global'naya Navigatsionnaya Sputnikovaya Sistema GPS   Global Positioning System h hour Hz hertz HTPB Hydroxy Terminated Polybutadiene ICAO International Civil Aviation Organisation IEEE Institute of Electrical and Electronic Engineers IR Infrared ISO International Organization for Standardization J joule JIS Japanese Industrial Standard K Kelvin kg kilogram kHz kilohertz km kilometre kN kilonewton kPa kilopascal kW kilowatt m metre MeV million electron volt or mega electron volt MHz megahertz milligal 10  5 m/s2 (also called mGal, mgal or milligalileo) mm millimetre mm Hg mm of mercury MPa megapascal mrad milliradian ms millisecond Ã ¼m micrometre N newton Pa pascal ppm parts per million rads (Si) radiation absorbed dose RF radio frequency rms root mean square rpm revolutions per minute RV Re-entry Vehicles s second Tg glass transition temperature Tyler Tyler mesh size, or Tyler standard sieve series UAV Unmanned Aerial Vehicle UV Ultra violet TABLE OF CONVERSIONS TABLE OF CONVERSIONS USED IN THIS ANNEX Unit (from) Unit (to) Conversion bar pascal (Pa) 1 bar = 100 kPa g (gravity) m/s2 1 g = 9.806 65 m/s2 mrad (millirad) degrees (angle) 1 mrad   0.0573 ° rads ergs/gram of Si 1 rad (Si) = 100 ergs/gram of silicon (= 0.01 gray [Gy]) Tyler 250 mesh mm for a Tyler 250 mesh, mesh opening 0.063 mm ADDENDUM  STATEMENT OF UNDERSTANDING STATEMENT OF UNDERSTANDING Members agree that, in those cases where the term national equivalents  are specifically allowed as alternatives to specified International Standards, the technical methods and parameters embodied in the national equivalent would ensure that the requirements of the standard set by the specified International Standards are met. ANNEX II ANNEX VIIA Software referred to in Article 10d 1. Enterprise Resource Planning software, designed specifically for use in nuclear and military industries Explanatory note: Enterprise Resource Planning software is software used for financial accounting, management accounting, human resources, manufacturing, supply chain management, project management, customer relationship management, data services, or access control. ANNEX VIIB Graphite and raw, fabricated semi-finished metals referred to in Article 15a HS Codes and descriptions 1. Raw or semi-fabricated graphite 2504 Natural graphite 3801 Artificial graphite; colloidal or semi-colloidal graphite; preparations based on graphite or other carbon in the form of pastes, blocks, plates or other semi-manufactures 2. Corrosion-resistant high-grade steel (Chromium-content > 12 %) in form of sheet, plate, tube or bar ex 7208 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more,hot-rolled, not clad, plated or coated ex 7209 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, cold-rolled (cold-reduced), not clad, plated or coated ex 7210 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, clad, plated or coated ex 7211 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated ex 7212 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, clad, plated or coated ex 7213 Bars and rods, hot-rolled, in irregularly wound coils, of iron or non-alloy steel ex 7214 Other bars and rods of iron or non-alloy steel, not further worked than forged, hot-rolled, hot-drawn or hot-extruded, but including those twisted after rolling ex 7215 Other bars and rods of iron or non-alloy steel ex 7219 Flat-rolled products of stainless steel, of a width of 600 mm or more ex 7220 Flat-rolled products of stainless steel, of a width of less than 600 mm ex 7221 Bars and rods, hot-rolled, in irregularly wound coils, of stainless steel ex 7222 Other bars and rods of stainless steel; angles, shapes and sections of stainless steel ex 7225 Flat-rolled products of other alloy steel, of a width of 600 mm or more ex 7226 Flat-rolled products of other alloy steel, of a width of less than 600 mm ex 7227 Bars and rods, hot-rolled, in irregularly wound coils, of other alloy steel ex 7228 Other bars and rods of other alloy steel; angles, shapes and sections, of other alloy steel; hollow drill bars and rods, of alloy or non-alloy steel ex 7304 Tubes, pipes and hollow profiles, seamless, of iron (other than cast iron) or steel ex 7305 Other tubes and pipes (for example, welded, riveted or similarly closed), having circular cross-sections, the external diameter of which exceeds 406,4 mm, of iron or steel ex 7306 Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted or similarly closed), of iron or steel ex 7307 Tube or pipe fittings (for example, couplings, elbows, sleeves), of iron or steel 3. Aluminium and alloys in form of sheet, plate, tube or bar ex 7604 Aluminium bars, rods and profiles ex 7604 10 10  Of aluminium, not alloyed   Bars and rods ex 7604 29 10  Of aluminium alloys   Hollow profiles    Bars and rods 7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm 7607 Aluminium foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,2 mm 7608 Aluminium tubes and pipes 7609 Aluminium tube or pipe fittings (for example, couplings, elbows, sleeves) 4. Titanium and alloys in form of sheet, plate, tube or bar ex 8108 90 Titanium and articles thereof, including waste and scrap  Other 5. Nickel and alloys in form of sheet, plate, tube or bar ex 7505 Nickel bars, rods, profiles and wire ex 7505 11 Bar and Rods ex 7505 12 7506 Nickel plates, sheets, strip and foil ex 7507 Nickel tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) 7507 11  Tubes and pipes   Of nickel, not alloyed 7507 12  Tubes and pipes   Of nickel alloys 7507 20  Tube or pipe fittings Explanatory note: the metal alloys in points 2, 3, 4 and 5 are those containing a higher percentage by weight of the stated metal than of any other element. ANNEX III ANNEX X Websites for information on the competent authorities and address for notification to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.bg/en/pages/135/index.html CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://um.dk/da/politik-og-diplomati/retsorden/sanktioner/ GERMANY http://www.bmwi.de/DE/Themen/Aussenwirtschaft/aussenwirtschaftsrecht,did=404888.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.exteriores.gob.es/Portal/es/PoliticaExteriorCooperacion/GlobalizacionOportunidadesRiesgos/Documents/ORGANISMOS%20COMPETENTES%20SANCIONES%20INTERNACIONALES.pdf FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ CROATIA http://www.mvep.hr/sankcije ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://2010-2014.kormany.hu/download/b/3b/70000/ENSZBT-ET-szankcios-tajekoztato.pdf MALTA https://www.gov.mt/en/Government/Government%20of%20Malta/Ministries%20and%20Entities/Officially%20Appointed%20Bodies/Pages/Boards/Sanctions-Monitoring-Board-.aspx NETHERLANDS http://www.rijksoverheid.nl/onderwerpen/internationale-sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.portugal.gov.pt/pt/os-ministerios/ministerio-dos-negocios-estrangeiros/quero-saber-mais/sobre-o-ministerio/medidas-restritivas/medidas-restritivas.aspx ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/omejevalni_ukrepi SLOVAKIA http://www.mzv.sk/sk/europske_zalezitosti/europske_politiky-sankcie_eu FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM https://www.gov.uk/sanctions-embargoes-and-restrictions Address for notifications to the European Commission: European Commission Service for Foreign Policy Instruments (FPI) EEAS 02/309 B-1049 Brussels Belgium E-mail: relex-sanctions@ec.europa.eu. ANNEX IV ANNEX XIII List of persons, entities and bodies referred to in Article 23a(1) A. Natural persons B. Entities and bodies ANNEX XIV List of persons, entities and bodies referred to in Article 23a(2) A. Natural persons B. Entities and bodies